EXHIBIT 10.1

[EXECUTION COPY]

 

--------------------------------------------------------------------------------

 

$650,000,000

 

CREDIT AGREEMENT

 

among

 

ALLIANCE ONE INTERNATIONAL, INC.,

as the Company and a Borrower,

 

INTABEX NETHERLANDS B.V.,

as the Dutch Borrower

 

THE MATERIAL DOMESTIC SUBSIDIARIES

OF THE COMPANY

FROM TIME TO TIME PARTIES HERETO,

as Domestic Guarantors,

 

DIMON INTERNATIONAL AG,

as a Foreign Guarantor,

 

THE LENDERS FROM

TIME TO TIME PARTIES HERETO,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

ING BANK N.V., LONDON BRANCH,

as Syndication Agent

 

and

 

ABN AMRO BANK N.V.,

DEUTSCHE BANK AG NEW YORK BRANCH,

 

and

 

SOCIETE GENERALE,

as Documentation Agents

 

WACHOVIA CAPITAL MARKETS, LLC,

as Co-Lead Arranger and Sole Book Manager

and

ING CAPITAL LLC,

as Co-Lead Arranger

 

Dated as of May 13, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

Section 1.1

  

Defined Terms

   1

Section 1.2

  

Other Definitional Provisions

   30

Section 1.3

  

Accounting Terms

   31

ARTICLE II THE LOANS; AMOUNT AND TERMS

   31

Section 2.1

  

Revolving Loans

   31

Section 2.2

  

Swingline Loan Subfacility

   33

Section 2.3

  

Letter of Credit Subfacility

   36

Section 2.4

  

Term Loan A Facility

   40

Section 2.5

  

Term Loan B Facility

   42

Section 2.6

  

Fees

   45

Section 2.7

  

Commitment Reductions

   46

Section 2.8

  

Prepayments

   46

Section 2.9

  

Default Rate and Payment Dates

   49

Section 2.10

  

Conversion Options

   50

Section 2.11

  

Computation of Interest and Fees

   50

Section 2.12

  

Pro Rata Treatment and Payments

   51

Section 2.13

  

Non-Receipt of Funds by the Administrative Agent

   53

Section 2.14

  

Inability to Determine Interest Rate

   54

Section 2.15

  

Illegality

   54

Section 2.16

  

Requirements of Law

   55

Section 2.17

  

Indemnity

   56

Section 2.18

  

Taxes

   57

Section 2.19

  

Indemnification; Nature of Issuing Lender’s Duties

   61

Section 2.20

  

Administrative Borrower as Agent for the Dutch Borrower

   62

Section 2.21

  

Obligations of Borrowers

   62

Section 2.22

  

Parallel Debt

   63

ARTICLE III REPRESENTATIONS AND WARRANTIES

   64

Section 3.1

  

Financial Condition

   64

Section 3.2

  

No Change

   65

Section 3.3

  

Corporate Existence; Compliance with Law

   65

Section 3.4

  

Corporate Power; Authorization; Enforceable Obligations; No Consents

   66

Section 3.5

  

No Legal Bar; No Default

   66

Section 3.6

  

No Material Litigation

   66

Section 3.7

  

Investment Company Act; PUHCA; etc.

   66

Section 3.8

  

Margin Regulations

   67

Section 3.9

  

ERISA

   67

Section 3.10

  

Environmental Matters

   67

Section 3.11

  

Use of Proceeds

   68

Section 3.12

  

Subsidiaries

   68

Section 3.13

  

Ownership

   69

Section 3.14

  

Indebtedness

   69

 

i



--------------------------------------------------------------------------------

Section 3.15

  

Taxes

   69

Section 3.16

  

Intellectual Property

   69

Section 3.17

  

Solvency

   69

Section 3.18

  

Investments

   69

Section 3.19

  

No Burdensome Restrictions

   70

Section 3.20

  

Brokers’ Fees

   70

Section 3.21

  

Labor Matters

   70

Section 3.22

  

Accuracy and Completeness of Information

   70

Section 3.23

  

Material Contracts

   70

Section 3.24

  

Senior Debt

   71

Section 3.25

  

Foreign Assets Control Regulations, Etc.

   71

Section 3.26

  

Compliance with OFAC Rules and Regulations

   71

Section 3.27

  

Compliance with FCPA

   71

ARTICLE IV CONDITIONS PRECEDENT

   72

Section 4.1

  

Conditions to Closing Date and Initial Loans

   72

Section 4.2

  

Conditions to All Extensions of Credit

   77

ARTICLE V AFFIRMATIVE COVENANTS

   78

Section 5.1

  

Financial Statements

   78

Section 5.2

  

Certificates; Other Information

   80

Section 5.3

  

Payment of Obligations

   82

Section 5.4

  

Conduct of Business and Maintenance of Existence

   82

Section 5.5

  

Maintenance of Property; Insurance

   82

Section 5.6

  

Inspection of Property; Books and Records; Discussions

   83

Section 5.7

  

Notices

   83

Section 5.8

  

Environmental Laws

   84

Section 5.9

  

Financial Covenants

   85

Section 5.10

  

Additional Guarantors

   86

Section 5.11

  

Pledged Assets

   86

Section 5.12

  

Post-Closing Covenant

   87

ARTICLE VI NEGATIVE COVENANTS

   88

Section 6.1

  

Indebtedness

   88

Section 6.2

  

Liens

   90

Section 6.3

  

Guaranty Obligations

   92

Section 6.4

  

Consolidation, Merger, Sale or Purchase of Assets, etc.

   93

Section 6.5

  

Acquisitions, Advances, Investments and Loans

   95

Section 6.6

  

Transactions with Affiliates

   96

Section 6.7

  

Ownership of Subsidiaries; Restrictions

   96

Section 6.8

  

Fiscal Year; Changes in Capital Structure or Organizational Documents; Material
Contracts; Changes to Business of DIAG

   96

Section 6.9

  

Limitation on Restricted Actions

   97

Section 6.10

  

Restricted Payments

   97

Section 6.11

  

Amendments to Indebtedness, etc.

   98

Section 6.12

  

Sale Leasebacks

   98

Section 6.13

  

No Further Negative Pledges

   98

Section 6.14

  

Maximum Uncommitted Inventories

   99

 

ii



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT

   99

Section 7.1

  

Events of Default

   99

Section 7.2

  

Acceleration; Remedies

   102

ARTICLE VIII THE AGENT

   103

Section 8.1

  

Appointment

   103

Section 8.2

  

Delegation of Duties

   103

Section 8.3

  

Exculpatory Provisions

   103

Section 8.4

  

Reliance by Administrative Agent

   104

Section 8.5

  

Notice of Default

   104

Section 8.6

  

Non–Reliance on Administrative Agent and Other Lenders

   104

Section 8.7

  

Indemnification

   105

Section 8.8

  

Administrative Agent in Its Individual Capacity

   105

Section 8.9

  

Successor Administrative Agent

   106

Section 8.10

  

Other Agents

   106

Section 8.11

  

Release of Collateral and Guaranties

   106

Section 8.12

  

Power of Attorney

   107

ARTICLE IX MISCELLANEOUS

   107

Section 9.1

  

Amendments and Waivers

   107

Section 9.2

  

Notices

   109

Section 9.3

  

No Waiver; Cumulative Remedies

   109

Section 9.4

  

Survival of Representations and Warranties

   110

Section 9.5

  

Payment of Expenses and Taxes

   110

Section 9.6

  

Successors and Assigns; Participations; Purchasing Lenders

   111

Section 9.7

  

Adjustments; Set–off

   115

Section 9.8

  

Table of Contents and Section Headings

   117

Section 9.9

  

Counterparts

   117

Section 9.10

  

Effectiveness

   117

Section 9.11

  

Severability

   117

Section 9.12

  

Integration

   117

Section 9.13

  

Governing Law

   117

Section 9.14

  

Consent to Jurisdiction and Service of Process

   118

Section 9.15

  

Arbitration

   118

Section 9.16

  

Confidentiality

   119

Section 9.17

  

Acknowledgments

   120

Section 9.18

  

Waivers of Jury Trial; Waiver of Consequential Damages

   121

Section 9.19

  

Patriot Act Notice

   121

Section 9.20

  

Judgment Currency

   121

ARTICLE X GUARANTY OF COMPANY OBLIGATIONS

   122

Section 10.1

  

The Domestic Guaranty

   122

Section 10.2

  

Bankruptcy

   122

Section 10.3

  

Nature of Liability

   123

Section 10.4

  

Independent Obligation

   123

Section 10.5

  

Authorization

   123

Section 10.6

  

Reliance

   124

Section 10.7

  

Waiver

   124

 

iii



--------------------------------------------------------------------------------

Section 10.8

  

Limitation on Enforcement

   125

Section 10.9

  

Confirmation of Payment

   125

ARTICLE XI GUARANTY OF THE DUTCH BORROWER OBLIGATIONS

   126

Section 11.1

  

The Foreign Guaranty

   126

Section 11.2

  

Bankruptcy

   126

Section 11.3

  

Nature of Liability

   127

Section 11.4

  

Independent Obligation

   127

Section 11.5

  

Authorization

   127

Section 11.6

  

Reliance

   128

Section 11.7

  

Waiver

   128

Section 11.8

  

Limitation on Enforcement

   129

Section 11.9

  

Limitation on Guaranty of DIAG

   129

Section 11.10

  

Confirmation of Payment

   132

ARTICLE XII SPECIAL PROVISIONS APPLICABLE TO LENDERS UPON THE OCCURRENCE OF A
SHARING EVENT

   132

Section 12.1

  

Participations

   132

Section 12.2

  

Administrative Agent’s Determinations Binding

   132

Section 12.3

  

Participation Payments in Dollars

   133

Section 12.4

  

Delinquent Participation Payments

   133

Section 12.5

  

Settlement of Participation Payments

   133

Section 12.6

  

Participation Obligations Absolute

   134

Section 12.7

  

Increased Costs; Indemnities

   134

Section 12.8

  

Provisions Solely to Effect Intercreditor Agreement

   134

 

iv



--------------------------------------------------------------------------------

Schedules     

Schedule 1.1(a)

  

Form of Account Designation Letter

Schedule 1.1(b)

  

Consolidated EBITDA; Consolidated Interest Expense; Consolidated Interest Income

Schedule 1.1(c)

  

Pledged Foreign Subsidiaries

Schedule 1.1(d)

  

Foreign Pledge Agreements

Schedule 1.1(e)

  

Material Local Credit Facilities

Schedule 1.1(f)

  

Anti-Competition Litigation

Schedule 2.1(b)(i)

  

Form of Notice of Borrowing

Schedule 2.1(e)

  

Form of Revolving Note

Schedule 2.2(d)

  

Form of Swingline Note

Schedule 2.4(d)

  

Form of Term Loan A Note

Schedule 2.5(d)

  

Form of Term Loan B Note

Schedule 2.10

  

Form of Notice of Conversion/Extension

Schedule 3.6

  

Litigation

Schedule 3.10

  

Environmental Matters

Schedule 3.12

  

Subsidiaries

Schedule 3.14

  

Indebtedness

Schedule 3.21

  

Labor Matters

Schedule 3.23

  

Material Contracts

Schedule 3.27

  

FCPA

Schedule 5.2(c)

  

Form of Borrowing Base Certificate

Schedule 5.10

  

Form of Joinder Agreement

Schedule 6.1

  

Surviving Indebtedness

Schedule 6.2

  

Liens

Schedule 9.2

  

Addresses for Notices to Credit Parties and Lenders/Lending Offices

Schedule 9.6(c)

  

Form of Commitment Transfer Supplement

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 13, 2005, among ALLIANCE ONE INTERNATIONAL,
INC., a Virginia corporation (the “Company”), INTABEX NETHERLANDS B.V., a
company formed under the laws of The Netherlands and a Subsidiary of the Company
(the “Dutch Borrower”; together with the Company, collectively the “Borrowers,”
and individually, a “Borrower”), those Domestic Subsidiaries of the Company
identified as a “Domestic Guarantor” on the signature pages hereto and such
other Material Domestic Subsidiaries of the Company as may from time to time
become a party hereto (collectively the “Domestic Guarantors”), DIMON
INTERNATIONAL AG, a Swiss corporation (“DIAG”; together with the Company and the
Domestic Guarantors, collectively the “Foreign Guarantors,” or the “Guarantors”
and individually, a “Foreign Guarantor” or a “Guarantor”), the several banks and
other financial institutions as may from time to time become parties to this
Agreement (collectively the “Lenders,” and individually, a “Lender”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have requested that the Lenders make loans and other
financial accommodations to the Borrowers in the amount of up to $650,000,000,
as more particularly described herein; and

 

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrowers on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Defined Terms.

 

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

 

“Account Designation Letter” shall mean the Account Designation Letter dated as
of the Closing Date from the Administrative Borrower to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1(a).

 

“Acquisition” shall mean any transaction, or any series of related transactions,
by which the Company and/or any of its Subsidiaries directly or indirectly (a)
acquires any ongoing business or all or substantially all of the assets of any
Person or division thereof, whether through purchase of

 



--------------------------------------------------------------------------------

assets, merger or otherwise, (b) acquires (in one transaction or as the most
recent transaction in a series of transactions) control of at least a majority
in ordinary voting power of the securities of a Person which have ordinary
voting power for the election of directors or (c) otherwise acquires control of
a 50% or more ownership interest in any such Person.

 

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

 

“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement and any successors in such capacity.

 

“Administrative Borrower” shall mean the Company.

 

“Advances on Tobacco” shall mean loans, advances and extensions of credit made
by the Company or any of its Subsidiaries to growers and other suppliers of
tobacco (including Affiliates) and tobacco growers’ cooperatives, whether
short-term or long-term, in the ordinary course of business to finance the
growing or processing of tobacco.

 

“Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition, a
Person shall be deemed to be “controlled by” a Person if such Person possesses,
directly or indirectly, power either (a) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 

“Agents” shall mean the Administrative Agent, ING Bank N.V., London Branch, as
Syndication Agent and Deutsche Bank AG New York Branch, as Documentation Agent.

 

“Agreement” or “Credit Agreement” shall mean this Credit Agreement, as amended,
modified or supplemented from time to time in accordance with its terms.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime
Rate” shall mean, at any time, the rate of interest per annum publicly announced
from time to time by Wachovia at its principal office in Charlotte, North
Carolina as its prime rate. Each change in the Prime Rate shall be effective as
of the opening of business on the day such change in the Prime Rate occurs. The
parties hereto acknowledge that the rate announced publicly by Wachovia as its
Prime Rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks; and “Federal Funds Effective
Rate” shall mean, for any day, the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published on
the next succeeding Business Day, the average of the quotations for the day of
such transactions received by the Administrative Agent from three (3) federal
funds brokers of recognized standing selected by it. If for any reason the

 

2



--------------------------------------------------------------------------------

Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.

 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

“Anti-Competition Litigation” shall mean the litigation described on Schedule
1.1(f) hereto.

 

“Applicable Borrower” shall mean, (a) with respect to any Revolving Loan or
Swingline Loan, the Borrower that has borrowed such Revolving Loan or Swingline
Loan and (b) with respect to any Letter of Credit, the Borrower for whose
account the Administrative Borrower has requested such Letter of Credit be
issued.

 

“Applicable Lending Office” shall mean, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of an Alternate Base Rate Loan and
such Lender’s LIBOR Lending Office in the case of LIBOR Rate Loans.

 

“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable Level then in effect, and based on the
Consolidated Interest Coverage Ratio as follows:

 

Level


--------------------------------------------------------------------------------

  

Consolidated

Interest

Coverage

Ratio

--------------------------------------------------------------------------------

 

Applicable Percentage for

Revolving Loans and

Term Loan A

--------------------------------------------------------------------------------

   

Commitment

Fee

--------------------------------------------------------------------------------

   

Applicable Percentage for

Term Loan B

--------------------------------------------------------------------------------

      

Alternate

Base
Rate

Margin

--------------------------------------------------------------------------------

   

LIBOR
Rate

Margin and
Letter of

Credit Fees

--------------------------------------------------------------------------------

     

Alternate

Base Rate

Margin

--------------------------------------------------------------------------------

   

LIBOR

Rate

Margin and

Letter of

Credit Fees

--------------------------------------------------------------------------------

  I    < 2.0 to 1.0   2.00 %   3.00 %   0.75 %   2.25 %   3.25 % II   
³ 2.0 to 1.0 but
< 2.5 to 1.0   1.75 %   2.75 %   0.75 %   2.25 %   3.25 % III   
³ 2.5 to 1.0 but
< 3.0 to 1.0   1.50 %   2.50 %   0.75 %   2.25 %   3.25 % IV    ³ 3.0 to 1.0  
1.25 %   2.25 %   0.50 %   2.25 %   3.25 %

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Company the annual or quarterly
financial information and certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of

 

3



--------------------------------------------------------------------------------

Sections 5.1(a) and (b) and Section 5.2(b) (each an “Interest Determination
Date”). Such Applicable Percentage shall be effective from such Interest
Determination Date until the next such Interest Determination Date. The initial
Applicable Percentages shall be those set forth in Level II until the Interest
Determination Date occurring after the delivery of the officer’s compliance
certificate pursuant to Section 5.2(b) for the quarter ended September 30, 2005.
After the Closing Date, if the Company shall fail to provide the annual or
quarterly financial information and certifications in accordance with the
provisions of Sections 5.1(a) and (b) and Section 5.2(b), the Applicable
Percentage from the date five (5) Business Days after the date by which the
Company was so required to provide such financial information and certifications
to the Administrative Agent and the Lenders, shall be based on Level I until
such time as such information and certifications are provided, whereupon the
Level shall be determined by the then current Consolidated Interest Coverage
Ratio.

 

“Approved Accounting Firm” shall mean Ernst & Young LLP or any other independent
public accountants selected by the Company and reasonably satisfactory to the
Required Lenders.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any of its
Subsidiaries, whether by sale, lease, transfer or otherwise, in a single
transaction or in a series of related transactions. The term “Asset Disposition”
shall not include (a) the sale, lease, transfer or other disposition of assets
permitted by Section 6.4(a)(i), (ii), (iii), (iv), (v), (vi), (vii) or (viii) or
(b) any Equity Issuance.

 

“Average Outstanding” shall have the meaning set forth in the definition of
“Consolidated Total Debt.”

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” shall mean the occurrence of an Event of Default under
Section 7.1(e).

 

“Borrower” shall have the meaning set forth in the preamble of this Agreement.

 

“Borrowing Base” shall mean, as of any day, the sum of (a) 80% of Eligible
Receivables, plus (b) 80% of total Advances on Tobacco, plus (c) 90% of
Committed Inventories constituting Eligible Inventory, plus (d) 60% of
Uncommitted Inventories constituting Eligible Inventory, in each case as set
forth in the most recent Borrowing Base Certificate delivered to the
Administrative Agent and the Lenders in accordance with the terms of Section
5.2(c).

 

“Borrowing Base Certificate” shall have the meaning set forth in Section 5.2(c).

 

4



--------------------------------------------------------------------------------

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

 

“Calculation Period” shall mean as of the last day of any fiscal quarter the
four (4) fiscal-quarter period of the Company ending on such date.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

 

“Capital Stock” shall mean (a) in the case of a corporation, capital stock, (b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition (“Government Obligations”),
(b) Investments in deposits in (including money market funds of), or
certificates of deposits or bankers’ acceptances of, (i) any bank or trust
company organized under the laws of the United States or any state thereof
having capital and surplus in excess of $100,000,000, (ii) any international
bank organized under the laws of any country which is a member of the OECD or a
political subdivision of any such country, and having a combined capital and
surplus of at least $100,000,000, or (iii) leading banks in a country where the
Company or the Subsidiary making such Investment does business; provided, that
all such Investments mature within 270 days of the date of such Investment; and
provided, further, that all Investments pursuant to clause (iii) above are (A)
solely of funds generated in the ordinary course of business by operations of
the relevant investor in the country where such Investment is made, and (B)
denominated in the currency of the country in which such Investment is made or
in Dollars, (c) commercial paper maturing within 270 days and having one of the
two highest ratings of either S&P, Moody’s or Fitch Investors’ Service, Inc.,
(d) money market funds (other than those referred to in clause (c) above) that
have assets in excess of $2,000,000,000, are managed by recognized and
responsible institutions and invest solely in obligations of the types referred
to in clauses (a), (b)(i) and (ii) and (c) above, (e) repurchase agreements with
a bank or trust company (including a Lender) or recognized

 

5



--------------------------------------------------------------------------------

securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or directly and fully guaranteed by the United
States of America, (f) obligations of any state of the United States or any
political subdivision thereof for the payment of the principal and redemption
price of and interest on which there shall have been irrevocably deposited
Government Obligations maturing as to principal and interest at times and in
amounts sufficient to provide such payment, and (g) auction preferred stock
rated in the highest short term credit rating category by S&P or Moody’s.

 

“Change of Control” shall mean such time as:

 

(a) any Person or group (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act) has become, directly or indirectly, the beneficial
owner, by way of merger, consolidation or otherwise, of 30% or more of the
voting power of the Voting Stock of the Company on a fully-diluted basis, after
giving effect to the conversion and exercise of all outstanding warrants,
options and other securities of the Company convertible into or exercisable for
Voting Stock of the Company (whether or not such securities are then currently
convertible or exercisable); or

 

(b) the sale, lease or transfer of all or substantially all of the consolidated
assets of the Company to any Person or group; or

 

(c) during any period of two (2) consecutive calendar years, individuals who at
the beginning of such period constituted the Board of Directors of the Company,
together with any new members of such Board of Directors whose election by such
Board of Directors or whose nomination for election by the stockholders of the
Company was approved by a vote of a majority of the members of such Board of
Directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the directors of the
Company then in office; or

 

(d) the Company consolidates with or merges with or into another Person or any
Person consolidates with, or merges with or into, the Company (in each case,
whether or not in compliance with the terms of this Agreement), in any such
event pursuant to a transaction in which immediately after the consummation
thereof Persons owning a majority of the Voting Stock of the Company immediately
prior to such consummation shall cease to own a majority of the Voting Stock of
the Company; or

 

(e) the Company shall fail to own and control, directly or indirectly, 100% of
the outstanding Capital Stock of the Dutch Borrower.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

6



--------------------------------------------------------------------------------

“Collateral” shall mean a collective reference to the collateral that is
identified in, and at any time will be covered by, the Security Documents and
any other collateral that may from time to time secure the Credit Party
Obligations.

 

“Commitment” shall mean the Revolving Commitment, the LOC Commitment, the
Swingline Commitment, the Term Loan A Commitment and the Term Loan B Commitment,
individually or collectively, as appropriate.

 

“Commitment Fee” shall have the meaning set forth in Section 2.6(a).

 

“Commitment Percentage” shall mean the Revolving Commitment Percentage, the Term
Loan A Commitment Percentage and/or the Term Loan B Commitment Percentage, as
appropriate.

 

“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Maturity Date.

 

“Commitment Transfer Supplement” shall mean a Commitment Transfer Supplement,
substantially in the form of Schedule 9.6(c).

 

“Committed Inventories” shall mean tobacco inventories for which the Company or
any of its Subsidiaries has received a Confirmed Order.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Company or any of its Subsidiaries within
the meaning of Section 4001 of ERISA or is part of a group which includes the
Company or any of its Subsidiaries and which is treated as a single employer
under Section 414 of the Code.

 

“Company” shall have the meaning set forth in the preamble hereof.

 

“Company LOC Obligations” shall mean the LOC Obligations in respect of Letters
of Credit issued for the account of the Company.

 

“Compliance Certificate” shall have the meaning set forth in Section 5.2(b).

 

“Confirmed Order” shall mean an order by a customer not an Affiliate of the
Company or any of its Subsidiaries which has been accepted in the ordinary
course of business by representatives of the Company or any of its Subsidiaries
or an Affiliate of the Company or any of its Subsidiaries and recorded on the
inventory records of such Affiliate or the Company or any of its Subsidiaries.

 

“Consolidated Capital Expenditures” shall mean, as of the last day of any fiscal
quarter of the Company for the Calculation Period ending on such date, all
expenditures by the Company and its Subsidiaries for the acquisition or leasing
of any fixed assets or improvements, or for replacements, substitutions or
additions thereto, which have a useful life of more than one year (such fixed
assets or improvements referred to as “Capital Assets”) and which are or should
be

 

7



--------------------------------------------------------------------------------

reflected on the Company’s consolidated statement of cash flows for such period
as capital expenditures in accordance with GAAP.

 

“Consolidated EBIT” shall mean, as of the last day of any fiscal quarter of the
Company for the Calculation Period ending on such date, the sum (without
duplication) of (a) Consolidated Net Income plus (b) to the extent included in
the determination of such Consolidated Net Income, (i) Consolidated Income Tax
Expense plus (ii) Consolidated Interest Expense minus (iii) any extraordinary
items of gain minus (iv) any items of gain attributable to Financial Accounting
Standards Board Statements No. 121, 133 (solely with respect to any interest
rate swap, cap or collar agreement), 142 and 144) plus (v) any items of loss
attributable to Financial Accounting Standards Board Statements No. 121, 133
(solely with respect to any interest rate swap, cap or collar agreement), 142
and 144), in each case determined for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP. Consolidated EBIT shall not include
the effects of up to $10,000,000 in fines imposed on the Company and/or certain
of its Subsidiaries by the Directorate General for Competition of the European
Commission in connection with the Anti-Competition Litigation.

 

“Consolidated EBITDA” shall mean, as of the last day of any fiscal quarter of
the Company for the Calculation Period ending on such date, the sum of (a)
Consolidated EBIT, plus (b) the aggregate amount of the depreciation expense and
amortization expense of the Company and its Subsidiaries to the extent deducted
in determining Consolidated Net Income, in each case determined for the Company
and its Subsidiaries on a consolidated basis in accordance with GAAP; provided
that, (i) for purposes of the determining Consolidated EBITDA of the Company and
its Subsidiaries for any fiscal quarter ending prior to the Closing Date,
Consolidated EBITDA shall equal the sum of Consolidated EBITDA of DIMON and its
Subsidiaries for such fiscal quarter plus Consolidated EBITDA of Standard and
its Subsidiaries for such fiscal quarter, in each case (other than the fiscal
quarter ending March 31, 2005) as set forth on Schedule 1.1(b), together with
any synergies reasonably approved by the Agents for such fiscal quarter as set
forth on Schedule 1.1(b) and (ii) for purposes of determining Consolidated
EBITDA of the Company and its Subsidiaries for the fiscal quarter ending June
30, 2005, Consolidated EBITDA shall equal Consolidated EBITDA of the Company and
its Subsidiaries for such fiscal quarter, as adjusted on a pro forma basis to
include Consolidated EBITDA of Standard and its Subsidiaries for the period from
April 1, 2005 to the Closing Date as set forth on Schedule 1.1(b), together with
any synergies reasonably approved by the Agents for such fiscal quarter as set
forth on Schedule 1.1(b).

 

“Consolidated Funded Debt” shall mean, at any date, all liabilities of the
Company and its Subsidiaries that are or should be reflected at such date on the
Company’s consolidated balance sheet as long-term debt and current maturities of
long-term debt in accordance with GAAP.

 

“Consolidated Income Tax Expense” shall mean, as of the last day of any fiscal
quarter of the Company for the Calculation Period ending on such date, the
income tax expense of the Company and its Subsidiaries, determined for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” shall mean, as of the last day of any
fiscal quarter of the Company for the Calculation Period ending on such date,
the ratio of (a) the sum of

 

8



--------------------------------------------------------------------------------

(i) Consolidated EBITDA, minus (ii) Consolidated Interest Income to (b)
Consolidated Net Interest Expense, in each case determined for the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, as of the last day of any fiscal
quarter of the Company for the Calculation Period ending on such date, the cash
interest expense of the Company and its Subsidiaries (including, without
limitation, the cash interest component of payments under Capital Leases),
determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP; provided that, for purposes of determining Consolidated
Interest Expense of the Company and its Subsidiaries for any fiscal quarter
ending prior to the Closing Date and for the fiscal quarter ending June 30,
2005, Consolidated Interest Expense shall equal the amount for such fiscal
quarter set forth on Schedule 1.1(b).

 

“Consolidated Interest Income” shall mean, as of the last day of any fiscal
quarter of the Company for the Calculation Period ending on such date, the cash
interest income of the Company and its Subsidiaries, determined for the Company
and its Subsidiaries on a consolidated basis in accordance with GAAP; provided
that, for purposes of determining Consolidated Interest Income of the Company
and its Subsidiaries for any fiscal quarter ending prior to the Closing Date and
for the fiscal quarter ending June 30, 2005, Consolidated Interest Income shall
equal the amount for such fiscal quarter set forth on Schedule 1.1(b).

 

“Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
quarter of the Company, the ratio of (a) Consolidated Total Debt as of such date
minus cash on hand of the Company and its Subsidiaries as of such date to the
extent such cash on hand exceeds $25,000,000; provided that the amount of cash
on hand subtracted from Consolidated Total Debt in determining the Consolidated
Leverage Ratio shall not exceed $25,000,000, to (b) Consolidated EBITDA for the
Calculation Period ending on such date.

 

“Consolidated Net Income” shall mean, as of the last day of any fiscal quarter
of the Company for the Calculation Period ending on such date, the sum (without
duplication) of (a) the net income (or net loss) of the Company and its
Subsidiaries, as determined on a consolidated basis in accordance with GAAP,
plus (b) to the extent deducted in determining such net income (or net loss),
(i) expenses and fees incurred on the Closing Date in connection with the
consummation of the Merger, up to an aggregate maximum amount of $20,000,000,
plus (ii) costs, expenses and fees incurred on the Closing Date in connection
with the closing of the tender offers for DIMON’s existing 2011 and 2013 senior
notes and for Standard’s existing 2012 senior notes, and costs, expenses and
fees incurred after the Closing Date in connection with the repurchase or
redemption of the Subordinated Debt Securities, plus (iii) cash costs and
expenses incurred, within no more than 24 months following the Closing Date, in
connection with the integration of the businesses and operations of DIMON and
Standard following the Merger, up to a maximum aggregate amount of $45,000,000
plus (iv) costs related to the termination of DIMON’s existing Hedging
Agreements plus (v) any non-cash charge related to the write-off of deferred
financing costs plus (vi) the non-cash impact resulting from the change in the
valuations of inventory as a result of the consummation of the Merger.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Interest Expense” shall mean, as of the last day of any fiscal
quarter of the Company for the Calculation Period ending on such date, the sum
of (a) Consolidated Interest Expense (including, without limitation, the
interest component of payments under Capital Leases) minus (b) Consolidated
Interest Income, determined for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” shall mean, at any date, the Company’s total
stockholders’ equity at such date, without giving effect to (a) foreign currency
translation adjustments under Financial Accounting Standards Board Statement No.
52, “Foreign Currency Translation”, (b) adjustments to the value of the
investments of the Company and its Subsidiaries in debt and equity securities
under Financial Accounting Standards Board Statement No. 115, “Accounting For
Certain Investments In Debt And Equity Securities”, (c) the cost of
postretirement benefits to employees of the Company and its Subsidiaries under
Financial Accounting Standards Board Statement No. 106, “Employer’s Accounting
for Postretirement Benefits Other Than Pensions”, and (d) derivative
transactions adjustments under Financial Accounting Standards Board Statement
No. 133, determined for the Company and its Subsidiaries on a consolidated basis
in accordance with GAAP.

 

“Consolidated Tangible Net Worth” shall mean, at any date, the sum of (a)
Consolidated Net Worth, minus (b) the amount of the intangible assets of the
Company and its Subsidiaries at such date, including, without limitation,
goodwill (whether representing the excess of cost over book value of assets
acquired, or otherwise), capitalized expenses, patents, trademarks, tradenames,
copyrights, franchises, licenses and deferred charges (such as, without
limitation, unamortized costs and costs of research and development), all
determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

“Consolidated Total Assets” shall mean, at any date, the total assets of the
Company and its Subsidiaries on such date, as determined for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Debt” shall mean, at any date, and without duplication, the
sum of (a) the average outstanding principal amount of Revolving Loans and
Swingline Loans calculated on a daily basis (based on a 365/366 day year) over
the four fiscal quarter period most recently ended, (b) the average outstanding
principal amount of local credit facility borrowings in jurisdictions outside
the United States and other outstanding Indebtedness for borrowed money of
Foreign Subsidiaries calculated on a quarterly basis over the four fiscal
quarter period most recently ended (together with the average outstanding
principal amount under clause (a), the “Average Outstandings”), (c) the
outstanding principal amount of the Term Loan A on such date, (d) the
outstanding principal amount of the Term Loan B on such date, (e) the
outstanding principal amount of the Senior Notes and the Senior Subordinated
Notes on such date, and (f) the outstanding principal amount of the other long
term Indebtedness of the Company and its Subsidiaries on such date; provided
that, for purposes of the determining Average Outstandings of the Company and
its Subsidiaries on the Closing Date and for any period prior to the Closing
Date, (i) the daily average outstanding principal amount of Revolving Loans and
Swingline Loans shall be deemed $68,275,000 and (ii) the quarterly average
outstanding principal amount of local credit facility borrowings in
jurisdictions outside the United States and other outstanding Indebtedness for
borrowed money of Foreign Subsidiaries shall be deemed $400,000,000.

 

10



--------------------------------------------------------------------------------

“Consolidated Total Senior Debt” shall mean, at any date, and without
duplication, the aggregate principal amount of (a) outstanding Loans, (b)
outstanding principal amount of local credit facility borrowings in
jurisdictions outside the United States on such date and other outstanding
Indebtedness for borrowed money of Foreign Subsidiaries on such date, (c)
customer advances, in each case as determined for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP and (d) the
outstanding principal amount of other Indebtedness (excluding Subordinated
Indebtedness and the Senior Notes) of the Company and its Subsidiaries on such
date.

 

“Consolidated Total Senior Debt to Borrowing Base Ratio” shall mean, at any
date, the ratio of (a) Consolidated Total Senior Debt on such date minus Cash
Equivalents on such date to (b) the Borrowing Base for the Calculation Period
ending on such date.

 

“Constructive Profit Distribution” shall have the meaning set forth in Section
11.9(a).

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Corresponding Debt” shall have the meaning set forth in Section 2.22(b).

 

“Credit Documents” shall mean a collective reference to this Agreement, the
Notes, the Security Documents, the Fee Letter, the LOC Documents, any Joinder
Agreement, each Notice of Borrowing, each Notice of Conversion and all other
documents delivered by any Credit Party to the Administrative Agent or any
Lender in connection herewith or therewith, excluding any Hedging Agreement.

 

“Credit Party” shall mean any of the Borrowers or the Guarantors.

 

“Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders and the Administrative Agent,
whenever arising, under this Agreement, the Notes or any of the other Credit
Documents (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code) and (b) all liabilities and
obligations, whenever arising, owing from any Credit Party or any of its
Subsidiaries to any Hedging Agreement Provider arising under any Secured Hedging
Agreement.

 

“CRES Operations” shall mean Standard’s cut rolled expanded stem operation in
Russia.

 

“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries (excluding, for purposes hereof,
any Equity Issuance or any Indebtedness of any Credit Party and its Subsidiaries
permitted to be incurred pursuant to Section 6.1).

 

11



--------------------------------------------------------------------------------

“Debt Rating” shall mean the debt rating for the Company’s senior, unsecured,
non credit enhanced long term Indebtedness for money borrowed as determined by
Moody’s and S&P.

 

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Defaulting Lender” shall mean, at any time, any Lender that, at such time (a)
has failed to make a Loan required pursuant to the terms of this Agreement,
including the funding of a Participation Interest in accordance with the terms
hereof, (b) has failed to pay to the Administrative Agent or any Lender an
amount owed by such Lender pursuant to the terms of this Agreement, or (c) has
been deemed insolvent or has become subject to a bankruptcy or insolvency
proceeding or to a receiver, trustee or similar official.

 

“Delayed Draw Funding Date” shall have the meaning set forth in Section 2.4(a).

 

“Delayed Draw Term Loan A Funding” shall have the meaning set forth in Section
2.4(a).

 

“DIAG” shall have the meaning set forth in the preamble of this Agreement.

 

“DIAG Guaranty” shall have the meaning set forth in Section 11.9.

 

“DIAG Guaranty Payments” shall have the meaning set forth in Section 11.9(b).

 

“DIMON” shall mean DIMON Incorporated, a Virginia corporation, predecessor by
merger to the Company.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Guarantor” shall have the meaning set forth in the preamble of this
Agreement.

 

“Domestic Guaranty” shall mean the guaranty of the Domestic Guarantors set forth
in Article X.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Administrative Borrower as the
office of such Lender at which Alternate Base Rate Loans of such Lender are to
be made.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

12



--------------------------------------------------------------------------------

“Dutch Borrower” shall have the meaning set forth in the preamble hereof.

 

“Eligible Inventory” shall mean, as of any date of determination and without
duplication, the lower of the aggregate book value (based on an average cost
valuation, consistently applied in accordance with GAAP principles) or fair
market value of all raw materials and finished goods inventory owned by the
Company or any of its Subsidiaries less appropriate reserves determined in
accordance with GAAP but excluding in any event (i) inventory subject to a Lien
that is not a Permitted Lien, (ii) inventory which is not in good condition or
fails to meet standards for sale or use imposed by governmental agencies,
departments or divisions having regulatory authority over such goods, (iii)
inventory which is not useable or salable and (iv) inventory which fails to meet
such other specifications and requirements as may from time to time be
established by the Administrative Agent in its reasonable discretion.

 

“Eligible Receivables” shall mean, as of any date of determination and without
duplication, the aggregate book value of all accounts receivable, receivables,
and obligations for payment created or arising from the sale of inventory or the
rendering of services in the ordinary course of business (collectively, the
“Receivables”), owned by or owing to the Company or any of its Subsidiaries, net
of allowances and reserves for doubtful or uncollectible accounts and sales
adjustments consistent with such Person’s internal policies and in any event in
accordance with GAAP, but excluding in any event (i) any Receivable which is
subject to a Lien that is not a Permitted Lien, (ii) Receivables which are more
than ninety (90) days past due (net of reserves for bad debts in connection with
any such Receivables), (iii) Receivables owing by an account debtor which is not
solvent or is subject to any bankruptcy or insolvency proceeding of any kind,
(iv) Receivables which are contingent or subject to offset, deduction,
counterclaim, dispute or other defense to payment, in each case to the extent of
such offset, deduction, counterclaim, dispute or other defense, (v) Receivables
for which any direct or indirect Subsidiary or any Affiliate of the Company or
any of its Subsidiaries is the account debtor and (vi) Receivables which fail to
meet such other specifications and requirements as may from time to time be
established by the Administrative Agent in its reasonable discretion.

 

“Environmental Claim” shall mean any claim, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law or for release into or
injury to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, investigation, removal, remedial or response costs,
litigation costs, restitution, civil or criminal penalties, injunctive relief,
or other type of relief, resulting from or based upon (a) the presence,
placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spills, leaks, discharges, emissions, releases or
threatened releases) of any Hazardous Material at, in, or from property, whether
or not owned by the Company or any of its Subsidiaries, or (b) any other
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.

 

“Environmental Law” shall mean any federal, state or local law, statute,
ordinance, code, rule, regulation, decree, order, judgment, or principles of
common law relating to (i) releases or threatened releases of Hazardous
Materials or materials containing Hazardous Materials; (ii) the

 

13



--------------------------------------------------------------------------------

manufacture, handling, transport, use, treatment, storage or disposal of
Hazardous Materials or materials containing Hazardous Materials; or (iii)
otherwise relating to the environment or to the protection of human health.

 

“Environmental Permits” shall have the meaning set forth in Section 3.10(b).

 

“Equity Issuance” shall mean any issuance by any Credit Party or any of its
Subsidiaries to any Person which is not a Credit Party of (a) shares of or
interests in its Capital Stock, (b) any shares of or interests in its Capital
Stock pursuant to the exercise of options or warrants or other similar rights,
(c) any shares of or interests in its Capital Stock pursuant to the conversion
of any debt securities to equity or (d) warrants or options or other similar
rights which are exercisable for or convertible into shares of or interests in
its Capital Stock. The term “Equity Issuance” shall not include (i) any Equity
Issuance in connection with the Merger Agreement, (ii) any Asset Disposition,
(iii) any Debt Issuance, or (iv) any equity issuance to officers or employees of
any Credit Party.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including, without limitation, any basic, supplemental or emergency reserves)
in respect of Eurocurrency liabilities, as defined in Regulation D of such Board
as in effect from time to time, or any similar category of liabilities for a
member bank of the Federal Reserve System in New York City.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Excess Cash Flow” shall mean, with respect to any fiscal year of the Company
(or for fiscal year 2005, with respect to the period from the Closing Date
through March 31, 2006), for the Company and its Subsidiaries on a consolidated
basis, an amount equal to (a) Consolidated EBITDA for such period minus (b)
Consolidated Capital Expenditures for such period (net of Consolidated Capital
Expenditures funded with proceeds of Indebtedness or asset sales) minus (c)
scheduled payments of principal of the Consolidated Funded Debt during such
period (including, without limitation, the principal component of scheduled
payments under Capital Leases) minus (d) Consolidated Interest Expense
(excluding any Consolidated Interest Expense associated with intercompany
Indebtedness) for such period to the extent deducted in determining Consolidated
Net Income for such period minus (e) Consolidated Income Tax Expense with
respect to such period to the extent deducted in determining Consolidated Net
Income for such period minus (f) the amount of dividends, distributions, stock
repurchases and stock redemptions paid in cash by the Company or any of its
Subsidiaries (other than any such dividend, distribution, stock repurchase or
stock redemption payments made to the Company or any of its Subsidiaries) during
such period (to the extent allowed hereunder) minus (g) cash costs and

 

14



--------------------------------------------------------------------------------

expenses in connection with the integration of the businesses and operations of
DIMON and Standard following the Merger to the extent added back to net income
in determining Consolidated Net Income for such period pursuant to clause
(b)(iii) of the definition of Consolidated Net Income minus (h) optional
prepayments of the Term Loans and Revolving Loans (to the extent accompanied by
a corresponding reduction of the Revolving Commitments).

 

“Exchange Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, in each case determined on the date of occurrence of a Sharing Event
(but before giving effect to any actions to occur on such date pursuant to
Article XII) of which (a) the numerator shall be the sum of, without
duplication, (i) the aggregate outstanding principal amount of all Loans of such
Lender and (ii) the aggregate outstanding funded and unfunded Participation
Interests of such Lender, and (b) the denominator of which shall be the sum of
(i) the aggregate outstanding principal amount of all Loans and (ii) the
aggregate unreimbursed amount of all outstanding Letters of Credit.

 

“Excluded Inventory” shall mean (a) tobacco inventories for which title has
passed to a customer and (b) Committed Inventories to the extent a customer is
providing financing to the Company or any of its Subsidiaries for such Committed
Inventories.

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, the participation by such Lender in a Swingline Loan or the issuance of,
or participation in, a Letter of Credit by such Lender.

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

 

“Fee Letter” shall mean that certain Fee Letter dated April 25, 2005 among
DIMON, Wachovia, Wachovia Capital Markets, LLC, ING Bank N.V., London Branch,
ING Capital LLC and Deutsche Bank AG New York Branch.

 

“Foreign Guarantors” shall have the meaning set forth in the preamble of this
Agreement.

 

“Foreign Guaranty” shall mean the guaranty of the Foreign Guarantors set forth
in Article XI.

 

“Foreign Pledge Agreements” shall mean (a) those pledge agreements and charges
listed on Schedule 1.1(d), dated as of the Closing Date, executed by certain
Subsidiaries of the Company in favor of the Administrative Agent and (b) any
other Pledge Agreement, Memorandum of Charge Over Shares or similar document or
instrument entered into by the Company or any of its Subsidiaries with respect
to the Pledged Foreign Subsidiaries.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Fronting Fee” shall have the meaning set forth in Section 2.6(b).

 

15



--------------------------------------------------------------------------------

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantor” shall have the meaning set forth in the preamble of this Agreement.

 

“Guaranty” shall mean, collectively, the Domestic Guaranty and the Foreign
Guaranty.

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

 

“Hazardous Materials” shall mean (i) those substances defined in or regulated as
toxic or hazardous under the following federal statutes and their state
counterparts, as well as the statutes’ implementing regulations, as amended from
time to time: the Hazardous Materials Transportation Act; the Resource
Conservation and Recovery Act; the Comprehensive Environmental Response,
Compensation and Liability Act; the Clean Water Act; the Safe Drinking Water
Act; the Toxic Substances Control Act; the Federal Insecticide, Fungicide and
Rodenticide Act; the Federal Food, Drug, and Cosmetic Act; and the Clean Air
Act; and (ii) any pollutant, contaminant or other substance with respect to
which a Governmental Authority requires environmental investigation, monitoring,
reporting or remediation.

 

“Hedging Agreement” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement, or similar arrangement between such Person
and one or more counterparties, any foreign currency

 

16



--------------------------------------------------------------------------------

exchange agreement, currency protection agreements, commodity purchase or option
agreements, or other interest or exchange rate or commodity price hedging
agreements.

 

“Hedging Agreement Provider” shall mean any Person that enters into a Secured
Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1(e) to the extent such Person is (a) a Lender, (b) an
Affiliate of a Lender, (c) a Person (or an Affiliate of such Person) that
becomes a Lender subsequent to entering into the Secured Hedging Agreement or
(d) a Person that was a Lender (or an Affiliate of a Lender) at the time it
entered into such Secured Hedging Agreement but has ceased to be a Lender (or
whose Affiliate has ceased to be a Lender) under the Credit Agreement; provided,
in the case of a Secured Hedging Agreement with a Person who is no longer a
Lender, such Secured Hedging Agreement shall cease to be a Secured Hedging
Agreement hereunder after the stated maturity date (without extension or
renewal) of such Secured Hedging Agreement.

 

“Hostile Acquisition” shall mean any Acquisition involving a tender offer or
proxy contest that has not been recommended or approved by the board of
directors of the Person that is the subject of the Acquisition prior to the
first public announcement or disclosure relating to such Acquisition.

 

“Indebtedness” of any Person shall mean, at any date, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services (except trade accounts payable arising in the ordinary course of
business), (d) all obligations of such Person as lessee under Capital Leases,
(e) all obligations of such Person to purchase securities or other property
which arise out of or in connection with the sale of the same or substantially
similar securities or property, (f) all non-contingent obligations of such
Person to reimburse any other Person in respect of amounts paid under letters of
credit, surety and appeal bonds and performance bonds or similar instruments
assuring any other Person of the performance of any act or acts or the payment
of any obligation, (g) all obligations of others secured by a Lien on any asset
of such Person, whether or not such obligation is assumed by such Person and (h)
the principal portion of all obligations of such Person under any synthetic
lease or other similar off-balance sheet financing product.

 

“Initial Term Loan A Funding” shall have the meaning set forth in Section
2.4(a).

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.

 

“Insolvent” shall mean being in a condition of Insolvency.

 

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last day of each March, June, September and December and on the Maturity Date,
(b) as to any LIBOR Rate Loan having an Interest Period of three months or less,
the last day of such Interest Period, and (c) as to any LIBOR Rate Loan having
an Interest Period longer than three (3) months, each day which is three (3)
months after the first day of such Interest Period and the last day of such
Interest Period.

 

17



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter, as selected by the Administrative Borrower in
the Notice of Borrowing or Notice of Conversion given with respect thereto; and

 

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, as selected by the Administrative Borrower
by irrevocable notice to the Administrative Agent not less than three Business
Days prior to the last day of the then current Interest Period with respect
thereto;

 

provided that the foregoing provisions are subject to the following:

 

(i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

 

(iii) if the Administrative Borrower shall fail to give notice as provided
above, the Administrative Borrower shall be deemed to have selected an Alternate
Base Rate Loan to replace the affected LIBOR Rate Loan;

 

(iv) with regard to the Term Loans, no Interest Period shall extend beyond any
principal amortization payment date unless the portion of the Term Loans
consisting of Alternate Base Rate Loans together with the portion of the Term
Loans consisting of LIBOR Rate Loans with Interest Periods expiring prior to or
concurrently with the date such principal amortization payments are due, is at
least equal to the amount of such principal amortization payments due on such
date;

 

(v) any Interest Period in respect of any Loan that would otherwise extend
beyond the Maturity Date with respect to such Loan shall end on such Maturity
Date; and

 

(vi) no more than ten (10) LIBOR Tranches may be in effect at any one time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Tranches, even if they shall begin on the

 

18



--------------------------------------------------------------------------------

same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Tranche.

 

“Investment” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in, to or from any Person, whether by acquisition
of shares of Capital Stock, property, assets, indebtedness or other obligations
or securities or by loan, advance, capital contribution or otherwise.

 

“Issuing Lender” shall mean Wachovia or such other Lender as agreed to by the
Administrative Agent and the Administrative Borrower; provided, however, to the
extent Wachovia shall be unable to provide any Letter of Credit requested by the
Administrative Borrower, either ING Bank N.V., London Branch or Deutsche Bank AG
New York Branch may serve as the Issuing Lender for such Letter of Credit.

 

“Italy Division” shall mean the plant, property and equipment of the
discontinued Italian division of Standard.

 

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

 

“Judgment Currency” shall have the meaning set forth in Section 9.20.

 

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its LOC Commitment, Revolving Commitment Percentage, Term Loan A
Commitment Percentage and/or Term Loan B Commitment Percentage.

 

“Letters of Credit” shall mean any letter of credit issued by any Issuing Lender
pursuant to the terms hereof, as such letter of credit may be amended, modified,
extended, renewed or replaced from time to time.

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.6(b).

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a

 

19



--------------------------------------------------------------------------------

term comparable to such Interest Period; provided, however, if more than one
rate is specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%). If, for any reason, neither of such rates is available, then
“LIBOR” shall mean the rate per annum at which, as determined by the
Administrative Agent, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 A.M. London
time, two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.

 

“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Administrative Borrower as the
office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

 

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =    LIBOR      1.00 - Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

“Lien” shall mean any deed of trust, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing).

 

“Loan” shall mean a Revolving Loan, a Swingline Loan, the Term Loan A, and/or
the Term Loan B as appropriate.

 

“LOC Commitment” shall mean the commitment of any Issuing Lender to issue
Letters of Credit in an amount up to the LOC Committed Amount and with respect
to each Revolving Lender, the commitment of such Revolving Lender to purchase
Participation Interests in the Letters of Credit based on such Revolving
Lender’s Revolving Commitment Percentage as specified in the Lender Commitment
Letter or in the Register, as such amount may be reduced from time to time in
accordance with the provisions hereof.

 

“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

 

20



--------------------------------------------------------------------------------

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.

 

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
that is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

 

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

 

“Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.2(b)(ii).

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of the Credit Parties and their Subsidiaries taken as a whole, (b) the ability
of any Credit Party to perform its obligations, when such obligations are
required to be performed, under this Agreement, any of the Notes or any other
Credit Document or (c) the validity or enforceability of this Agreement, any of
the Notes or any of the other Credit Documents or the material rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder.

 

“Material Contract” shall mean any contract or other arrangement, whether
written or oral, to which the Company or any Subsidiary is a party as to which
contract the breach, nonperformance or cancellation of such contract by any
party thereto could reasonably be expected to have a Material Adverse Effect.

 

“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the Company
that would constitute a “significant subsidiary” of the Company as defined in
Rule 1.02 of Regulation S-X promulgated by the Securities and Exchange
Commission except that for purposes of this definition all references in such
Rule 1.02 to “ten percent (10%)” shall be deemed to be references to “five
percent (5%)”.

 

“Material Foreign Subsidiary” shall mean any Foreign Subsidiary of the Company
that would constitute a “significant subsidiary” of the Company as defined in
Rule 1.02 of Regulation S-X promulgated by the Securities and Exchange
Commission.

 

“Material Local Credit Facilities” shall mean those local credit facilities
identified on Schedule 1.1(e) and any other local credit facility with an
outstanding principal balance as of March 31, 2005 or at any time after the
Closing Date of more than $10,000,000.

 

“Maturity Date” shall mean (i) with respect to the Term Loan A, the Revolving
Loans, the Swingline Loans and the LOC Obligations, May 13, 2008, and (ii) with
respect to the Term Loan B, May 13, 2010.

 

21



--------------------------------------------------------------------------------

“Merger” shall mean the merger of Standard with and into DIMON pursuant to the
terms of the Merger Agreement.

 

“Merger Agreement” shall mean that certain Agreement and Plan of Reorganization,
dated as of November 7, 2004, between DIMON and Standard, as amended, modified
or supplemented prior to the Closing Date.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by the
Credit Parties and their Subsidiaries in respect of any Asset Disposition,
Equity Issuance, Debt Issuance or Recovery Event, net of (a) direct costs paid
or payable as a result thereof (including, without limitation, legal, accounting
and investment banking fees, and sales commissions) and (b) taxes paid or
payable as a result thereof; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received by the Credit Parties and
their Subsidiaries in respect of any Asset Disposition, Equity Issuance, Debt
Issuance or Recovery Event and any cash released from escrow as part of the
purchase price in connection with any Asset Disposition.

 

“Note” or “Notes” shall mean the Revolving Notes, the Swingline Note and/or the
Term Loan Notes, collectively, separately or individually, as appropriate.

 

“Notice of Borrowing” shall mean (a) a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i), (b) a request for a Swingline Loan borrowing
pursuant to Section 2.2(b)(i), (c) a request for a Term Loan A borrowing
pursuant to Section 2.4(b)(i), or (d) a request for a Term Loan B borrowing
pursuant to Section 2.5(b)(i), as appropriate, in substantially the form of the
notice of borrowing attached hereto as Schedule 2.1(b)(i).

 

“Notice of Conversion” shall mean the written notice of extension or conversion
as referenced in Section 2.10.

 

“Obligations” shall mean, collectively, Loans and LOC Obligations and all other
obligations of the Credit Parties to the Administrative Agent and the Lenders
under the Credit Documents.

 

“OECD” shall mean the Organization for Economic Cooperation and Development and
any successor thereto.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Operating Lease” shall mean any lease which is not a Capital Lease.

 

22



--------------------------------------------------------------------------------

“Parallel Debt” shall have the meaning set forth in Section 2.22(b).

 

“Participant” shall have the meaning set forth in Section 9.6(b).

 

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3 and in Swingline
Loans as provided in Section 2.2.

 

“Patriot Act” shall have the meaning set forth in Section 9.19.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition” shall mean an Acquisition permitted pursuant to the
terms of Section 6.5(a).

 

“Permitted Investments” shall have the meaning set forth in Section 6.5.

 

“Permitted Liens” shall have the meaning set forth in Section 6.2.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which the Company, any Subsidiary
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Pledge Agreement” shall mean (a) the Pledge and Security Agreement, (b) the
Foreign Pledge Agreements, and (c) any other pledge agreement or security
agreement entered into by a Credit Party or a Subsidiary thereof pursuant to the
terms of the Credit Documents, in each case as amended, modified, restated or
supplemented from time to time.

 

“Pledge and Security Agreement” shall mean the Pledge and Security Agreement
dated as of the Closing Date entered into by the Company in favor of the
Administrative Agent, for the benefit of the Lenders, as amended, modified,
restated or supplemented from time to time.

 

“Pledged Foreign Subsidiaries” shall mean the Foreign Subsidiaries set forth on
Schedule 1.1(c) and any other Material Foreign Subsidiaries the Capital Stock of
which are pledged pursuant to the Foreign Pledge Agreements.

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

 

23



--------------------------------------------------------------------------------

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the four (4)
fiscal-quarter period ending as of the last day of the most recent fiscal
quarter preceding the date of such transaction with respect to which the
Administrative Agent and the Lenders shall have received the financial
statements referred to in Section 5.1(a) or (b), as applicable.

 

“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

 

“Quoted Rate” shall mean the fixed or floating percentage rate per annum, if
any, offered by the Swingline Lender and accepted by the Administrative Borrower
in accordance with the provisions hereof.

 

“Quoted Rate Swingline Loan” shall mean a Swingline Loan bearing interest at the
Quoted Rate.

 

“Recovery Event” shall mean the receipt by the Company or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

 

“Register” shall have the meaning set forth in Section 9.6(d).

 

“Reimbursement Obligation” shall mean, with respect to a Letter of Credit issued
for the account of a Borrower, the obligation of such Borrower to reimburse the
Issuing Lender for a drawing under such Letter of Credit.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” shall mean, as of any date of determination, Lenders holding
in the aggregate greater than 50% of the sum of (a) (i) the Revolving
Commitments or (ii) if the Revolving Commitments have been terminated, the
outstanding Revolving Loans and Participation Interests (including the
Participation Interests of Wachovia, in its capacity as a Lender, in any Letters
of Credit and Swingline Loans), (b) the outstanding Term Loan A and, prior to
the Delayed Draw Funding Date, the unfunded Term Loan A Commitments, and (c) the
outstanding Term Loan B, in each case on such date of determination; provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders, the Term
Loan owing to such Defaulting Lender and such Defaulting Lender’s Revolving
Commitment or, after termination of the Revolving Commitments, the principal
balance of the Revolving Loans owing to such Defaulting Lender and such
Defaulting Lender’s Participation Interests.

 

24



--------------------------------------------------------------------------------

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and Bylaws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean, as to (a) a Borrower, the President and Chief
Executive Officer or the Chief Financial Officer or (b) the Administrative
Borrower or any other Credit Party, any duly authorized officer thereof.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Company or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Company or any of its Subsidiaries, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Company or any of its Subsidiaries, now or hereafter outstanding,
or (d) any payment or prepayment of principal of, premium, if any, or interest
on, redemption, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, any Senior Note or any Subordinated Indebtedness.

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Lender’s
Revolving Commitment Percentage of the Revolving Committed Amount.

 

“Revolving Commitment Fee” shall have the meaning set forth in Section 2.6(a).

 

“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage in its Lender
Commitment Letter or in the Commitment Transfer Supplement pursuant to which
such Revolving Lender became a Lender hereunder, in each case as such percentage
may be modified in connection with any assignment made in accordance with the
provisions of Section 9.6(c).

 

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Loan Commitment and/or a portion of the outstanding Revolving Loans
on such date.

 

“Revolving Loan” shall have the meaning set forth in Section 2.1.

 

“Revolving Note” or “Revolving Notes” shall mean each of the promissory notes of
the Borrowers in favor of each of the Revolving Lenders evidencing the Revolving
Loans provided pursuant to Section 2.1(e), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

 

25



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw Hill,
Inc.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time.

 

“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

“Secured Hedging Agreement” shall mean any Hedging Agreement between any Credit
Party and any Hedging Agreement Provider.

 

“Secured Parties” shall mean the Administrative Agent, the Lenders and the
Hedging Agreement Providers.

 

“Security Documents” shall mean the Pledge Agreements and such other documents
executed and delivered and/or filed in connection with the attachment and
perfection of the Administrative Agent’s security interests and liens arising
thereunder, including, without limitation, UCC financing statements.

 

“Senior Indenture” shall mean that certain Indenture, dated as of May 13, 2005,
by and among the Company, as issuer, and Deutsche Bank, as trustee with respect
to the Senior Notes as supplemented, amended or otherwise modified from time to
time to the extent permitted hereunder.

 

“Senior Subordinated Indenture” shall mean that certain Indenture, dated as of
May 13, 2005, by and among the Company, as issuer, Law Debenture Trust Company
of New York, as trustee, and Deutsche Bank Trust Company Americas, as paying
agent and registrar, as supplemented, amended or otherwise modified from time to
time to the extent permitted hereunder.

 

“Senior Notes” shall mean the 11% Senior Notes due 2012 in an aggregate
principal amount of $315,000,000, issued by the Company pursuant to the Senior
Indenture, as such Senior Notes may be supplemented, amended or otherwise
modified from time to time to the extent permitted hereunder.

 

“Senior Subordinated Notes” shall mean any one of the 12 ¾% Senior Subordinated
Notes due 2012 in an aggregate principal amount of $100,000,000, issued by the
Company pursuant to the Senior Subordinated Indenture, as such Senior
Subordinated Notes may be supplemented, amended or otherwise modified from time
to time to the extent permitted hereunder.

 

26



--------------------------------------------------------------------------------

“Sharing Event” shall mean (a) the occurrence of any Event of Default under
Section 7.1(e), (b) the declaration of the termination of any Commitment, or the
acceleration of the maturity of any Loans, in each case in accordance with
Section 7.2 or (iii) the failure of the Borrowers to pay any principal of, or
interest on, any Loans or any LOC Obligations on the relevant Maturity Date.

 

“Shortfall on Enforcement” shall have the meaning set forth in Section 11.9(e).

 

“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.

 

“Solvent” shall mean, with respect to any Person, that (a) the fair saleable
value of each such Person’s assets, measured on a going concern basis, exceeds
all probable liabilities of such Person (including any liabilities to be
incurred pursuant to this Agreement), (b) such Person does not have unreasonably
small capital in relation to the business in which it is or proposes to be
engaged and (c) such Person has not incurred debts beyond its ability to pay
such debts as they become due.

 

“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory and materials in the ordinary course of business and (b) the
conversion of cash into Cash Equivalents or Cash Equivalents into cash.

 

“Split-Dollar Agreement” shall mean an agreement between the Company or any of
its Subsidiaries and an employee of the Company or such Subsidiary (or one or
more affiliates of such employee that shall be the owner of the policy of life
insurance referred to below), pursuant to which the Company or such Subsidiary
shall agree to fund non-scheduled premiums under a policy of insurance on the
life of such employee and such employee (or such affiliate or affiliates) shall
agree to reimburse the Company or such Subsidiary for such non-scheduled
premiums upon the termination of such agreement.

 

“Split-Dollar Assignment” shall mean a collateral assignment executed and
delivered in connection with a Split-Dollar Program by an employee of the
Company or one of its Subsidiaries (or one or more affiliates of such employee
that shall be the owner of the policy of life insurance referred to below), by
which such employee (or such affiliate or affiliates), as collateral security
for such employee’s (or such affiliate’s or affiliates’) obligations under the
Split-Dollar Agreement executed and delivered in connection with such
Split-Dollar Program, assigns to the Company or such Subsidiary the policy of
insurance on the life of such employee contemplated by such Split-Dollar
Agreement.

 

“Split-Dollar Program” shall mean an arrangement, established under a
Split-Dollar Agreement between the Company or any of its Subsidiaries and an
employee thereof (or one or more affiliates of such employee), whereby the
Company or such Subsidiary establishes a split-dollar life insurance program for
the benefit of such employee and agrees to pay non-scheduled premiums under the
life insurance policy issued in connection therewith, subject to the obligation
of such employee (or such affiliate or affiliates) to reimburse the aggregate
amount of such nonscheduled premiums upon the termination of such program.

 

27



--------------------------------------------------------------------------------

“Standard” shall mean Standard Commercial Corporation, a North Carolina
corporation, predecessor by merger to the Company.

 

“Subordinated Debt Securities” shall mean any one of the 6 1/4% Convertible
Subordinated Debentures due March 31, 2007, in an original aggregate principal
amount of $140,000,000, issued by the Company (successor by merger to DIMON)
pursuant to the Subordinated Debt Indenture (of which original principal amount,
$73,328,440.00 is outstanding as of the Closing Date), as such Subordinated Debt
Securities may be supplemented, amended or otherwise modified from time to time.

 

“Subordinated Indebtedness” shall mean any Indebtedness incurred by any Credit
Party which by its terms is specifically subordinated in right of payment to the
prior payment of the Credit Party Obligations on terms acceptable to the
Administrative Agent, including, without limitation, the Subordinated Debt
Securities and the Senior Subordinated Notes.

 

“Subordinated Indenture” shall mean that certain Indenture, dated as of April 1,
1997, by and among the Company (successor by merger to DIMON) and LaSalle
National Bank, as trustee, as supplemented, amended or otherwise modified from
time to time.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
Participation Interests in the Swingline Loans as provided in Section
2.2(b)(ii), as such amounts may be increased or reduced from time to time in
accordance with the provisions hereof.

 

“Swingline Committed Amount” shall have the meaning set forth in Section 2.2(a).

 

“Swingline Lender” shall mean Wachovia, in its capacity as such, or any
successor swingline lender hereunder.

 

“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.2(a).

 

“Swingline Note” shall mean the promissory notes of the Borrowers in favor of
the Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.2(d), as such

 

28



--------------------------------------------------------------------------------

promissory note may be amended, modified, supplemented, extended, renewed or
replaced from time to time.

 

“Taxes” shall have the meaning set forth in Section 2.18.

 

“Term Loan” or “Term Loans” shall mean the Term Loan A and/or the Term Loan B as
appropriate.

 

“Term Loan A” shall have the meaning set forth in Section 2.4(a).

 

“Term Loan A Commitment” shall mean, with respect to each Term Loan A Lender,
the commitment of such Term Loan A Lender to make its portion of the Term Loan A
in a principal amount equal to such Term Loan A Lender’s Term Loan A Commitment
Percentage of the Term Loan A Committed Amount.

 

“Term Loan A Commitment Fee” shall have the meaning set forth in Section 2.6(a).

 

“Term Loan A Commitment Percentage” shall mean, for any Term Loan A Lender, the
percentage identified as its Term Loan A Commitment Percentage in its Lender
Commitment Letter or in the Commitment Transfer Supplement pursuant to which
such Term Loan A Lender became a Lender hereunder, in each case as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6.

 

“Term Loan A Committed Amount” shall have the meaning set forth in Section
2.4(a).

 

“Term Loan A Lender” shall mean, as of any date of determination, any Lender
holding a Term Loan A Commitment and/or a portion of the outstanding Term Loan A
on such date.

 

“Term Loan A Note” or “Term Loan A Notes” shall mean the promissory notes of the
Borrowers in favor of each of the Term Loan A Lenders evidencing the portion of
the Term Loan A provided by any such Term Loan A Lender pursuant to Section
2.4(e), individually or collectively, as appropriate, as such promissory notes
may be amended, modified, restated, amended and restated, supplemented,
extended, renewed or replaced from time to time.

 

“Term Loan B” shall have the meaning set forth in Section 2.5(a).

 

“Term Loan B Commitment” shall mean, with respect to each Term Loan B Lender,
the commitment of such Term Loan B Lender to make its portion of the Term Loan B
in a principal amount equal to such Term Loan B Lender’s Term Loan B Commitment
Percentage of the Term Loan B Committed Amount.

 

“Term Loan B Commitment Percentage” shall mean, for any Term Loan B Lender, the
percentage identified as its Term Loan B Commitment Percentage in its Lender
Commitment Letter or in the Commitment Transfer Supplement pursuant to which
such Term Loan B Lender became a Lender hereunder, in each case as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6.

 

29



--------------------------------------------------------------------------------

“Term Loan B Committed Amount” shall have the meaning set forth in Section
2.5(a).

 

“Term Loan B Lender” shall mean, as of any date of determination, any Lender
holding a Term Loan B Commitment and/or a portion of the outstanding Term Loan B
on such date.

 

“Term Loan B Note” or “Term Loan B Notes” shall mean the promissory notes of the
Borrowers in favor of each of the Term Loan B Lenders evidencing the portion of
the Term Loan B provided by any such Term Loan B Lender pursuant to Section
2.5(e), individually or collectively, as appropriate, as such promissory notes
may be amended, modified, restated, amended and restated, supplemented,
extended, renewed or replaced from time to time.

 

“Term Loans” shall mean collectively, the Term Loan A and the Term Loan B.

 

“Term Loan Note” or “Term Loan Notes” shall mean the Term Loan A Note, and/or
the Term Loan B Note, as appropriate.

 

“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day. A Tranche may sometimes be referred to as
a “LIBOR Tranche”.

 

“Transfer Effective Date” shall have the meaning set forth in each Commitment
Transfer Supplement.

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan,
LIBOR Rate Loan or Swingline Loan, as the case may be.

 

“Uncommitted Inventories” shall mean tobacco inventories for which a Borrower
has not received a Confirmed Order.

 

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.



 

“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association, together with its successors and/or assigns.



 

“Wool Division” shall mean shall mean the plant, property and equipment of the
discontinued wool division of Standard.

 

Section 1.2 Other Definitional Provisions.

 

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or other Credit Documents
or any certificate or other document made or delivered pursuant hereto.

 

30



--------------------------------------------------------------------------------

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

 

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

Section 1.3 Accounting Terms.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company delivered to the Lenders;
provided that, if the Administrative Borrower notifies the Administrative Agent
that it wishes to amend any covenant in Section 5.9 to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Administrative Borrower that the Required Lenders wish to
amend Section 5.9 for such purpose), then the Borrowers’ compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrowers
and the Required Lenders.

 

The Administrative Borrower shall deliver to the Administrative Agent and each
Lender at the same time as the delivery of any annual or quarterly financial
statements given in accordance with the provisions of Section 5.1, (i) a
description in reasonable detail of any material change in the application of
accounting principles employed in the preparation of such financial statements
from those applied in the most recently preceding quarterly or annual financial
statements as to which no objection shall have been made in accordance with the
provisions above and (ii) a reasonable estimate of the effect on the financial
statements on account of such changes in application.

 

ARTICLE II

 

THE LOANS; AMOUNT AND TERMS

 

Section 2.1 Revolving Loans.

 

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make revolving
credit loans (“Revolving Loans”) to the Borrowers from time to time for the
purposes hereinafter set forth; provided, however, that (i) the aggregate
principal amount of outstanding Revolving Loans and Swingline Loans made to the
Company plus the outstanding Company LOC Obligations shall not exceed
$150,000,000 at any time

 

31



--------------------------------------------------------------------------------

outstanding, (ii) no more than $75,000,000 of Revolving Loans may be borrowed on
the Closing Date, (iii) with regard to each Revolving Lender individually, the
sum of such Revolving Lender’s Revolving Commitment Percentage of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations shall not exceed such Revolving Lender’s
Revolving Commitment and (iv) with regard to the Revolving Lenders collectively,
the sum of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loan plus outstanding LOC Obligations shall not exceed the
lesser of (A) the Revolving Committed Amount and (B) the Borrowing Base. For
purposes hereof, the aggregate amount of Revolving Loans available hereunder
shall be THREE HUNDRED MILLION DOLLARS ($300,000,000) (as reduced from time to
time in accordance with the terms of Section 2.7, the “Revolving Committed
Amount”). Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as the Administrative Borrower may request, and
may be repaid and reborrowed in accordance with the provisions hereof. LIBOR
Rate Loans shall be made by each Lender at its LIBOR Lending Office and
Alternate Base Rate Loans at its Domestic Lending Office.

 

(b) Revolving Loan Borrowings.

 

(i) Notice of Borrowing. The Administrative Borrower shall request a Revolving
Loan borrowing by delivering to the Administrative Agent a Notice of Borrowing
(or telephone notice promptly confirmed in writing by delivering to the
Administrative Agent a Notice of Borrowing, which delivery may be by fax) not
later than 11:00 A.M. (Charlotte, North Carolina time) on the Business Day prior
to the date of the requested borrowing in the case of Alternate Base Rate Loans,
and on the third Business Day prior to the date of the requested borrowing in
the case of LIBOR Rate Loans. Each such Notice of Borrowing shall be irrevocable
and shall specify (A) that a Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed, (D) whether the borrowing shall be comprised of Alternate
Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate
Loans are requested, the Interest Period(s) therefor and (E) the Borrower
requesting such borrowing. If the Administrative Borrower shall fail to specify
in any such Notice of Borrowing (I) an applicable Interest Period in the case of
a LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (II) the type of Revolving Loan requested, then
such notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder. The Administrative Agent shall give notice to each Revolving Lender
promptly upon receipt of each Notice of Borrowing, the contents thereof and each
such Revolving Lender’s share thereof.

 

(ii) Minimum Amounts. Each Revolving Loan borrowing shall be in a minimum
aggregate principal amount of (A) with respect to LIBOR Rate Loans, $3,000,000
and integral multiples of $1,000,000 in excess thereof (or the remaining amount
of the Revolving Committed Amount, if less) or (B) with

 

32



--------------------------------------------------------------------------------

respect to Alternate Base Rate Loans, $1,000,000 and integral multiples of
$500,000 in excess thereof (or the remaining amount of the Revolving Committed
Amount, if less).

 

(iii) Advances. Each Revolving Lender will make its Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the Applicable Borrower at the office of the Administrative Agent
specified in Schedule 9.2, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. (Charlotte, North Carolina time) on the
date specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Applicable Borrower by the Administrative Agent by
crediting the account of such Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

 

(c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date.

 

(d) Interest. Subject to the provisions of Section 2.9, Revolving Loans shall
bear interest as follows:

 

(i) Alternate Base Rate Loans. During such periods as Revolving Loans shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage; and

 

(ii) LIBOR Rate Loans. During such periods as Revolving Loans shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Percentage.

 

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 

(e) Revolving Notes. Each Revolving Lender’s Revolving Commitment shall be
evidenced by duly executed promissory notes of the Borrowers to such Revolving
Lender in substantially the form of Schedule 2.1(e).

 

Section 2.2 Swingline Loan Subfacility.

 

(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, agrees to
make certain revolving credit loans to the Borrowers (each a “Swingline Loan”
and, collectively, the “Swingline Loans”) from time to time for the purposes
hereinafter set forth; provided, however, (i) the aggregate amount of Swingline
Loans outstanding at any

 

33



--------------------------------------------------------------------------------

time shall not exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (the “Swingline
Committed Amount”), (ii) the aggregate principal amount of outstanding Revolving
Loans and Swingline Loans made to the Company plus the outstanding Company LOC
Obligations shall not exceed $150,000,000 at any time outstanding and (iii) the
sum of the aggregate amount of outstanding Revolving Loans plus Swingline Loans
plus LOC Obligations shall not exceed the lesser of (A) the Revolving Committed
Amount and (B) the Borrowing Base. Swingline Loans hereunder may consist of
Alternate Base Rate Loans or Quoted Rate Swingline Loans, as the Administrative
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof.

 

(b) Swingline Loan Borrowings.

 

(i) Notice of Borrowing and Disbursement. The Administrative Borrower shall
request a Swingline Loan borrowing by delivering to the Administrative Agent a
Notice of Borrowing (or telephone notice promptly confirmed in writing by
delivering to the Administrative Agent a Notice of Borrowing, which delivery may
be by fax) not later than 12:00 Noon (Charlotte, North Carolina time) on the
date of the requested borrowing. Each such Notice of Borrowing shall be
irrevocable and shall specify (A) that a Swingline Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed and (D) the Borrower requesting such
borrowing. The Administrative Agent shall give notice to the Swingline Lender
promptly upon receipt of each Notice of Borrowing and the contents thereof.
Swingline Loan borrowings hereunder shall be made in minimum amounts of $100,000
and in integral amounts of $100,000 in excess thereof.

 

(ii) Repayment of Swingline Loans. The principal amount of all Swingline Loans
shall be due and payable in full on the Maturity Date. The Swingline Lender may,
at any time, in its sole discretion, by written notice to the Administrative
Borrower and the Administrative Agent, demand repayment of its Swingline Loans
by way of a Revolving Loan borrowing, in which case the Applicable Borrower or
Applicable Borrowers shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans; provided, however, that any such demand shall also be deemed to
have been given one (1) Business Day prior to each of the following: (i) the
Maturity Date for Swingline Loans, (ii) the occurrence of any Event of Default
described in Section 7.1(e), (iii) the acceleration of the Credit Party
Obligations hereunder, whether on account of an Event of Default described in
Section 7.1(e) or any other Event of Default, and (iv) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving
Loan borrowing made on account of any such deemed request therefor as provided
herein being hereinafter referred to as a “Mandatory Swingline Borrowing”). The
Administrative Agent shall give notice to each Revolving Lender promptly upon
receipt from the Swingline Lender of demand for

 

34



--------------------------------------------------------------------------------

repayment of its Swingline Loans and upon any deemed request for repayment
through a Mandatory Swingline Borrowing. Each Revolving Lender hereby
irrevocably agrees to fund its Revolving Commitment Percentage of each such
Revolving Loan on the date such notification is received if such notification is
received by such Revolving Lender at or before 12:00 Noon, otherwise such
payment shall be made at or before 12:00 Noon on the next succeeding Business
Day, in each case notwithstanding (I) the amount of such Revolving Loan may not
comply with the minimum amount for borrowings of Revolving Loans otherwise
required hereunder, (II) whether any conditions specified in Section 4.2 are
then satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such request or deemed request for a Revolving Loan to be made by
the time otherwise required in Section 2.1(b)(i), (V) the date of such Revolving
Loan borrowing, or (VI) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Revolving
Loan borrowing or contemporaneously therewith. In the event that any Mandatory
Swingline Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code with respect to a Borrower), then each
Revolving Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Swingline Borrowing would otherwise have occurred, but adjusted
for any payments received from the Applicable Borrower on or after such date and
prior to such purchase) from the Swingline Lender such Participation Interest in
the outstanding Swingline Loans as shall be necessary to cause each such
Revolving Lender to share in such Swingline Loans ratably based upon its
respective Revolving Commitment Percentage (determined before giving effect to
any termination of the Commitments pursuant to Section 7.2); provided that (A)
all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interest is purchased, and (B) at the time any purchase of a Participation
Interest pursuant to this sentence is actually made, the purchasing Revolving
Lender shall be required to pay to the Swingline Lender interest on the
principal amount of such Participation Interest purchased for each day from and
including the day upon which the Mandatory Swingline Borrowing would otherwise
have occurred to but excluding the date of payment for such Participation
Interest, at the rate equal to, if paid within two (2) Business Days of the date
of the Mandatory Swingline Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.

 

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.9,
Swingline Loans shall bear interest at a per annum rate equal to (i) the
Alternate Base Rate plus the Applicable Percentage for Revolving Loans that are
Alternate Base Rate Loans or (ii) the Quoted Rate; provided that, any Swingline
Loan bearing interest at the Quoted Rate on the date that the Revolving Lenders
purchase participation interests in such Swingline Loan in accordance with the
terms of Section 2.2(b)(ii) shall on and after such date accrue interest at the
Alternate Base Rate plus the Applicable Percentage for Revolving Loans that are
Alternate Base Rate Loans. Interest on Swingline Loans shall

 

35



--------------------------------------------------------------------------------

be payable in arrears on each Interest Payment Date or as may be mutually agreed
upon by the Borrowers and the Swingline Lender.

 

(d) Swingline Note. The Swingline Loans shall be evidenced by duly executed
promissory notes of the Borrowers to the Swingline Lender in the original amount
of the Swingline Committed Amount and substantially in the form of Schedule
2.2(d).

 

Section 2.3 Letter of Credit Subfacility.

 

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, standby Letters of Credit
for the account of the Applicable Borrower from time to time upon request by the
Administrative Borrower in a form acceptable to the Issuing Lender; provided,
however, that (i) the aggregate amount of LOC Obligations shall not at any time
exceed TEN MILLION DOLLARS ($10,000,000) (the “LOC Committed Amount”), (ii) the
aggregate principal amount of outstanding Revolving Loans and Swingline Loans
made to the Company plus the outstanding Company LOC Obligations shall not
exceed $150,000,000 at any time outstanding, (iii) the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations shall not at any time exceed the lesser of (A)
the Revolving Committed Amount and (B) the Borrowing Base, (iv) all Letters of
Credit shall be denominated in Dollars and (v) Letters of Credit shall be issued
for any lawful corporate purposes of the Applicable Borrower and its
Subsidiaries and may be issued as standby letters of credit, including in
connection with workers’ compensation and other insurance programs, and trade
letters of credit. Except as otherwise expressly agreed upon by all the
Revolving Lenders, no Letter of Credit shall have an original expiry date more
than twelve (12) months from the date of issuance; provided, however, so long as
no Default or Event of Default has occurred and is continuing and subject to the
other terms and conditions to the issuance of Letters of Credit hereunder, the
expiry dates of Letters of Credit may be extended annually or periodically from
time to time on the request of the Administrative Borrower or by operation of
the terms of the applicable Letter of Credit to a date not more than twelve (12)
months from the date of extension; provided, further, that no Letter of Credit,
as originally issued or as extended, shall have an expiry date extending beyond
the date which is five (5) Business Days prior to the Maturity Date for LOC
Obligations. Each Letter of Credit shall comply with the related LOC Documents.
The issuance and expiry date of each Letter of Credit shall be a Business Day.
Any Letters of Credit issued hereunder shall be in a minimum original face
amount of $100,000. Unless otherwise agreed, Wachovia shall be the Issuing
Lender on all Letters of Credit issued on or after the Closing Date; provided,
however, to the extent Wachovia shall be unable to provide any Letter of Credit
requested by a Borrower, either ING Bank N.V., London Branch or Deutsche Bank AG
New York Branch may serve as the Issuing Lender for such Letter of Credit.

 

36



--------------------------------------------------------------------------------

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted by the Administrative Borrower to the Issuing Lender at least five
(5) Business Days prior to the requested date of issuance pursuant to a Letter
of Credit application or other form of request acceptable to the Issuing Lender.
The Issuing Lender will provide on a quarterly basis, and otherwise will
promptly upon request provide, to the Administrative Agent for dissemination to
the Revolving Lenders a detailed report specifying the Letters of Credit which
are then issued and outstanding and any activity with respect thereto which may
have occurred since the date of any prior report, and including therein, among
other things, the account party, the beneficiary, the face amount, expiry date
as well as any payments or expirations which may have occurred. The Issuing
Lender will further provide to the Administrative Agent promptly upon request
copies of the Letters of Credit. The Issuing Lender will provide to the
Administrative Agent promptly upon request a summary report of the nature and
extent of LOC Obligations then outstanding.

 

(c) Participations. Each Revolving Lender upon issuance of any Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and the amount available to be drawn
thereunder and any collateral relating thereto, in each case in an amount equal
to its Revolving Commitment Percentage of the amount available to be drawn under
such Letter of Credit and shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and be obligated to pay to the
Issuing Lender therefor and discharge when due, its Revolving Commitment
Percentage of the amounts drawn under such Letter of Credit; provided that any
Person that becomes a Revolving Lender after the Closing Date shall be deemed to
have purchased a risk participation in all outstanding Letters of Credit on the
date it becomes a Revolving Lender hereunder and any Letter of Credit issued on
or after such date, in each case in accordance with the foregoing terms. Without
limiting the scope and nature of each Revolving Lender’s participation in any
Letter of Credit, to the extent that the Issuing Lender has not been reimbursed
as required hereunder or under any LOC Document, each such Revolving Lender
shall pay to the Issuing Lender its Revolving Commitment Percentage of such
unreimbursed drawing in same day funds on the day of notification by the Issuing
Lender of an unreimbursed drawing pursuant to the provisions of subsection (d)
hereof if such notification is received by such Revolving Lender at or before
12:00 Noon, otherwise such payment shall be made at or before 12:00 Noon on the
next succeeding Business Day. The obligation of each Revolving Lender to so
reimburse the Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Applicable Borrower to reimburse the Issuing Lender
under any Letter of Credit, together with interest as hereinafter provided.

 

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Administrative Borrower and the
Administrative Agent. The Applicable Borrower shall reimburse the Issuing Lender
on the day of drawing under any Letter of Credit (with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC

 

37



--------------------------------------------------------------------------------

Documents. If the Applicable Borrower shall fail to reimburse the Issuing Lender
as provided herein, the unreimbursed amount of such drawing shall bear interest
at a per annum rate equal to the Default Rate for Alternate Base Rate Loans set
forth in Section 2.9. Unless the Administrative Borrower shall immediately
notify the Issuing Lender and the Administrative Agent of the Applicable
Borrower’s intent to otherwise reimburse the Issuing Lender, the Applicable
Borrower shall be deemed to have requested a Mandatory LOC Borrowing in the
amount of the drawing as provided in subsection (e) hereof, the proceeds of
which will be used to satisfy the Reimbursement Obligations. The Applicable
Borrower’s Reimbursement Obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment the Applicable Borrower may claim or have
against the Issuing Lender, the Administrative Agent, the Revolving Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including,
without limitation, any defense based on any failure of the Applicable Borrower
to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit. The Issuing Lender will promptly
notify the other Revolving Lenders of the amount of any unreimbursed drawing and
each Revolving Lender shall promptly pay to the Administrative Agent for the
account of the Issuing Lender in Dollars and in immediately available funds, the
amount of such Revolving Lender’s Revolving Commitment Percentage of such
unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Revolving Lender from the Issuing Lender if such notice is
received at or before 12:00 Noon, otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the day such notice is
received. If such Revolving Lender does not pay such amount to the Issuing
Lender in full upon such request, such Revolving Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such
Revolving Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Effective Rate and thereafter at a rate equal to the Alternate
Base Rate. Each Revolving Lender’s obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e) Repayment with Revolving Loans. On any day on which a Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory LOC Borrowing”) shall be immediately made (without
giving effect to any termination of the Commitments pursuant to Section 7.2) pro
rata based on each Revolving Lender’s respective Revolving Commitment Percentage
(determined before

 

38



--------------------------------------------------------------------------------

giving effect to any termination of the Commitments pursuant to Section 7.2) and
the proceeds of such Mandatory LOC Borrowing shall be paid directly to the
Issuing Lender for application to the respective LOC Obligations. Each Revolving
Lender hereby irrevocably agrees to make such Revolving Loans on the day such
notice is received by the Revolving Lenders from the Administrative Agent if
such notice is received at or before 12:00 Noon, otherwise such payment shall be
made at or before 12:00 Noon on the Business Day next succeeding the day such
notice is received, in each case notwithstanding (i) the amount of Mandatory LOC
Borrowing may not comply with the minimum amount (or integral amount in excess
thereof) for borrowings of Revolving Loans otherwise required hereunder, (ii)
whether any conditions specified in Section 4.2 are then satisfied, (iii)
whether a Default or an Event of Default then exists, (iv) failure of any such
request or deemed request for Revolving Loan to be made by the time otherwise
required in Section 2.1(b)(i), (v) the date of such Mandatory LOC Borrowing, or
(vi) any reduction in the Revolving Committed Amount after any such Letter of
Credit may have been drawn upon. In the event that any Mandatory LOC Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Event), then, in satisfaction of its obligations under Section
2.3(c), each such Revolving Lender hereby agrees that it shall forthwith fund
(on the Business Day notice to fund is received by such Revolving Lender from
the Issuing Lender if such notice is received at or before 12:00 Noon, otherwise
such payment shall be made at or before 12:00 Noon on the Business Day next
succeeding the Business Day such notice is received) its Participation Interests
in the outstanding LOC Obligations; provided, further, that in the event any
Revolving Lender shall fail to fund its Participation Interest on the day the
Mandatory LOC Borrowing would otherwise have occurred, then the amount of such
Revolving Lender’s unfunded Participation Interest therein shall bear interest
payable by such Revolving Lender to the Issuing Lender upon demand, at the rate
equal to, if paid within two (2) Business Days of such date, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.

 

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

 

(g) Uniform Customs and Practices. The Issuing Lender shall have the right to
require that the Letters of Credit be subject to The Uniform Customs and
Practice for Documentary Credits, as published as of the date of issue by the
International Chamber of Commerce (the “UCP”), in which case the UCP may be
incorporated therein and deemed in all respects to be a part thereof.

 

(h) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document, this Credit Agreement shall control.

 

39



--------------------------------------------------------------------------------

Section 2.4 Term Loan A Facility.

 

(a) Term Loan A. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein, each Term Loan A Lender
severally agrees to make available to the Administrative Agent on the Closing
Date and on the Delayed Draw Funding Date such Term Loan A Lender’s Term Loan A
Commitment Percentage of a term loan to the Dutch Borrower in Dollars (the “Term
Loan A”) in the aggregate principal amount (for all Term Loan A Lenders) of ONE
HUNDRED FIFTY MILLION DOLLARS ($150,000,000) (the “Term Loan A Committed
Amount”) for the purposes set hereinafter set forth; provided, however, that (i)
no more than $75,000,000 of the Term Loan A may be borrowed on the Closing Date
(the “Initial Term Loan A Funding”) and (ii) the remaining $75,000,000 of the
Term Loan A (the “Delayed Draw Term Loan A Funding”) may be borrowed in a single
draw on or before the date which is sixty (60) days after the Closing Date (the
“Delayed Draw Funding Date”). Upon receipt by the Administrative Agent of the
proceeds of the Initial Term Loan A Funding or the Delayed Draw Term Loan A
Funding, such proceeds will then be promptly made available to the Dutch
Borrower by the Administrative Agent by crediting the account of the Dutch
Borrower on the books of the office of the Administrative Agent specified in
Section 9.2, or at such other office as the Administrative Agent may designate
in writing, with the aggregate of such proceeds made available to the
Administrative Agent by the Term Loan A Lenders and in like funds as received by
the Administrative Agent (or by crediting such other account(s) as directed by
the Dutch Borrower). The Term Loan A may consist of Alternate Base Rate Loans or
LIBOR Rate Loans, or a combination thereof, as the Dutch Borrower may request;
provided, however, that on the Closing Date and for the three (3) Business Days
following the Closing Date the Term Loan A shall bear interest at the Alternate
Base Rate unless three (3) Business Days prior to the Closing Date the Dutch
Borrower executes a funding indemnity letter in form and substance satisfactory
to the Administrative Agent. Amounts repaid or prepaid on the Term Loan A may
not be reborrowed. LIBOR Rate Loans shall be made by each Term Loan A Lender at
its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.

 

(b) Term Loan A Funding Mechanics.

 

(i) Notice of Borrowing. The Dutch Borrower shall request the Initial Term Loan
A Funding and the Delayed Draw Term Loan A Funding by delivering to the
Administrative Agent a Notice of Borrowing (or telephone notice promptly
confirmed in writing by delivering to the Administrative Agent a Notice of
Borrowing, which delivery may be by fax) not later than 11:00 A.M. (Charlotte,
North Carolina time) on the Business Day prior to the date of the requested
borrowing (or at such later time as agreed to by the Administrative Agent) in
the case of Alternate Base Rate Loans, and on the third Business Day prior to
the date of the requested borrowing in the case of LIBOR Rate Loans. Each such
Notice of Borrowing shall be irrevocable and shall specify (A) that the Initial
Term Loan A Funding or the Delayed Draw Term Loan A Funding is requested, (B)
the date of the requested borrowing (which shall be a Business

 

40



--------------------------------------------------------------------------------

Day), (C) the aggregate principal amount to be borrowed and (D) whether the
borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor. If the Dutch Borrower shall fail to specify in any such
Notice of Borrowing (I) an applicable Interest Period in the case of a LIBOR
Rate Loan, then such notice shall be deemed to be a request for an Interest
Period of one month, or (II) the type of Loan requested, then such notice shall
be deemed to be a request for an Alternate Base Rate Loan hereunder. The
Administrative Agent shall give notice to each Term Loan A Lender promptly upon
receipt of each Notice of Borrowing, the contents thereof and each such Term
Loan A Lender’s share thereof.

 

(ii) Minimum Amounts. Each Term Loan A borrowing shall be in a minimum aggregate
principal amount of (A) with respect to LIBOR Rate Loans, $3,000,000 and
integral multiples of $1,000,000 in excess thereof (or the remaining amount of
the Term Loan A Committed Amount, if less) or (B) with respect to Alternate Base
Rate Loans, $1,000,000 and integral multiples of $500,000 in excess thereof (or
the remaining amount of the Term Loan A Committed Amount, if less).

 

(iii) Advances. Each Term Loan A Lender will make its Commitment Percentage of
each Term Loan A borrowing available to the Administrative Agent for the account
of the Dutch Borrower at the office of the Administrative Agent specified in
Schedule 9.2, or at such other office as the Administrative Agent may designate
in writing, by 1:00 P.M. (Charlotte, North Carolina time) on the date specified
in the applicable Notice of Borrowing in Dollars and in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Dutch Borrower by the Administrative Agent by crediting the
account of the Dutch Borrower on the books of such office with the aggregate of
the amounts made available to the Administrative Agent by the Term Loan A
Lenders and in like funds as received by the Administrative Agent.

 

(c) Repayment of Term Loan A. The principal amount of the Term Loan A shall be
repaid in twelve (12) consecutive calendar quarterly installments as follows,
unless accelerated sooner pursuant to Section 7.2:

 

Principal Amortization

Payment Date

--------------------------------------------------------------------------------

  

Term Loan A Principal

Amortization Payment

--------------------------------------------------------------------------------

6/30/05

   $ 1,875,000

9/30/05

   $ 1,875,000

12/31/05

   $ 1,875,000

3/31/06

   $ 1,875,000

6/30/06

   $ 5,000,000

 

41



--------------------------------------------------------------------------------

Principal Amortization

Payment Date

--------------------------------------------------------------------------------

  

Term Loan A Principal

Amortization Payment

--------------------------------------------------------------------------------

9/30/06

   $ 5,000,000

12/31/06

   $ 5,000,000

3/31/07

   $ 5,000,000

6/30/07

   $ 30,625,000

9/30/07

   $ 30,625,000

12/31/07

   $ 30,625,000

Maturity Date

    
 
  Remaining Outstanding
Principal Amount of
the Term Loan A

 

(d) Interest on the Term Loan A. Subject to the provisions of Section 2.9, the
Term Loan A shall bear interest as follows:

 

(i) Alternate Base Rate Loans. During such periods as the Term Loan A shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage.

 

(ii) LIBOR Rate Loans. During such periods as the Term Loan A shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Percentage.

 

Interest on the Term Loan A shall be payable in arrears on each Interest Payment
Date.

 

(e) Term Loan A Notes. The Dutch Borrower’s obligation to pay each Term Loan A
Lender’s portion of the Term Loan A shall be evidenced, upon such Term Loan A
Lender’s request, by a Term Loan A Note made payable to such Term Loan A Lender
in substantially the form of Schedule 2.4(d). The Dutch Borrower covenants and
agrees to pay the Term Loan A in accordance with the terms of this Credit
Agreement and the Term Loan A Note or Term Loan A Notes.

 

Section 2.5 Term Loan B Facility.

 

(a) Term Loan B. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein, each Term Loan B Lender
severally agrees to make available to the Administrative Agent on the Closing
Date such Term Loan B Lender’s Term Loan B Commitment Percentage of a term loan
to the Dutch Borrower in Dollars (the “Term Loan B”) in the aggregate principal
amount (for all Term Loan B Lenders) of TWO HUNDRED MILLION DOLLARS
($200,000,000)

 

42



--------------------------------------------------------------------------------

(the “Term Loan B Committed Amount”) for the purposes set hereinafter set forth.
The Term Loan B may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or
a combination thereof, as the Dutch Borrower may request; provided, however,
that on the Closing Date and for the three (3) Business Days following the
Closing Date the Term Loan B shall bear interest at the Alternate Base Rate
unless three (3) Business Days prior to the Closing Date the Dutch Borrower
executes a funding indemnity letter in the form and substance satisfactory to
the Administrative Agent. Amounts repaid or prepaid on the Term Loan B may not
be reborrowed. LIBOR Rate Loans shall be made by each Term Loan B Lender at its
LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.

 

(b) Term Loan B Funding Mechanics.

 

(i) Notice of Borrowing. The Dutch Borrower shall request the Term Loan B by
delivering to the Administrative Agent a Notice of Borrowing (or telephone
notice promptly confirmed in writing by delivering to the Administrative Agent a
Notice of Borrowing, which delivery may be by fax) not later than 11:00 A.M.
(Charlotte, North Carolina time) on the Business Day prior to the Closing Date
(or at such later time as agreed to by the Administrative Agent) in the case of
Alternate Base Rate Loans, and on the third Business Day prior to the Closing
Date in the case of LIBOR Rate Loans. Such Notice of Borrowing shall be
irrevocable and shall specify (A) that the Term Loan B is requested, (B) the
date of the requested borrowing (which shall be the Closing Date) and (C)
whether the borrowing shall be comprised of Alternate Base Rate Loans, LIBOR
Rate Loans or a combination thereof, and if LIBOR Rate Loans are requested, the
Interest Period(s) therefor. If the Dutch Borrower shall fail to specify in any
such Notice of Borrowing (I) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (II) the type of Loan requested, then such
notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder. The Administrative Agent shall give notice to each Term Loan B Lender
promptly upon receipt of such Notice of Borrowing, the contents thereof and such
Term Loan B Lender’s share thereof.

 

(ii) Minimum Amounts. The portion of the Term Loan B consisting of (A) LIBOR
Rate Loans shall be in a minimum aggregate principal amount of $3,000,000 and
integral multiples of $1,000,000 in excess thereof (or the remaining amount of
the Term Loan B Committed Amount, if less) and (B) Alternate Base Rate Loans
shall be in a minimum aggregate principal amount of $1,000,000 and integral
multiples of $500,000 in excess thereof (or the remaining amount of the Term
Loan B Committed Amount, if less).

 

(iii) Advances. Each Term Loan B Lender will make its Commitment Percentage of
the Term Loan B available to the Administrative Agent for the account of the
Dutch Borrower at the office of the Administrative Agent specified in Schedule
9.2, or at such other office as the Administrative Agent may designate

 

43



--------------------------------------------------------------------------------

in writing, by 1:00 P.M. (Charlotte, North Carolina time) on the Closing Date.
Such borrowing will then be made available to the Dutch Borrower by the
Administrative Agent by crediting the account of the Dutch Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Term Loan B Lenders and in like funds as received by
the Administrative Agent.

 

(c) Repayment of Term Loan B. The principal amount of the Term Loan B shall be
repaid in twenty (20) consecutive calendar quarterly installments as follows,
unless accelerated sooner pursuant to Section 7.2:

 

Principal Amortization

Payment Date

--------------------------------------------------------------------------------

  

Term Loan B Principal

Amortization Payment

--------------------------------------------------------------------------------

6/30/05

   $ 500,000

9/30/05

   $ 500,000

12/31/05

   $ 500,000

3/31/06

   $ 500,000

6/30/06

   $ 500,000

9/30/06

   $ 500,000

12/31/06

   $ 500,000

3/31/07

   $ 500,000

6/30/07

   $ 500,000

9/30/07

   $ 500,000

12/31/07

   $ 500,000

3/31/08

   $ 500,000

6/30/08

   $ 500,000

9/30/08

   $ 500,000

12/31/08

   $ 500,000

3/31/09

   $ 500,000

6/30/09

   $ 48,000,000

9/30/09

   $ 48,000,000

12/31/09

   $ 48,000,000

Maturity Date

    
 
  Remaining Outstanding
Principal Amount of
the Term Loan B

 

44



--------------------------------------------------------------------------------

(d) Interest on the Term Loan B. Subject to the provisions of Section 2.9, the
Term Loan B shall bear interest as follows:

 

(i) Alternate Base Rate Loans. During such periods as the Term Loan B shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage.

 

(ii) LIBOR Rate Loans. During such periods as the Term Loan B shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Percentage.

 

Interest on the Term Loan B shall be payable in arrears on each Interest Payment
Date.

 

(e) Term Loan B Notes. The Dutch Borrower’s obligation to pay each Term Loan B
Lender’s portion of the Term Loan B shall be evidenced, upon such Term Loan B
Lender’s request, by a Term Loan B Note made payable to such Term Loan B Lender
in substantially the form of Schedule 2.5(d). The Dutch Borrower covenants and
agrees to pay the Term Loan B in accordance with the terms of this Credit
Agreement and the Term Loan B Note or Term Loan B Notes.

 

Section 2.6 Fees.

 

(a) Commitment Fee. In consideration of the Commitments, (i) each of the
Borrowers agrees to pay to the Administrative Agent for the ratable benefit of
the Revolving Lenders one-half of a commitment fee (the “Revolving Commitment
Fee”) in an aggregate amount equal to the Applicable Percentage per annum on the
average daily unused amount of the Revolving Committed Amount and (ii) the Dutch
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Term Loan A Lenders a commitment fee (the “Term Loan A Commitment Fee”;
together with the Revolving Commitment Fee, collectively, the “Commitment Fee”)
in an aggregate amount equal to the Applicable Percentage per annum on the
average daily unused amount of the Term Loan A Committed Amount. For purposes of
computing the Revolving Commitment Fee hereunder, Swingline Loans shall be
considered usage under the Revolving Committed Amount but shall be considered
usage only under the Revolving Commitment of the Swingline Lender (with respect
to its pro rata share thereof as a Revolving Lender based on its Revolving
Commitment Percentage) unless and until Lenders other than the Swingline Lender
purchase Participation Interests in such Swingline Loans pursuant to Section
2.2(b)(ii). The Revolving Commitment Fee and the Term Loan A Commitment Fee
shall be payable quarterly in arrears on the 15th day following the last day of
each calendar quarter for the prior calendar quarter.

 

(b) Letter of Credit Fees. In consideration of the LOC Commitments, the
Applicable Borrower agrees to pay to the Administrative Agent, for the ratable
benefit of

 

45



--------------------------------------------------------------------------------

the Revolving Lenders, a fee (the “Letter of Credit Fee”) equal to the
Applicable Percentage for LIBOR Rate Loans per annum on the average daily
maximum amount available to be drawn under each Letter of Credit issued for the
account of such Borrower from the date of issuance to the date of expiration. In
addition to such Letter of Credit Fee, the Applicable Borrower agrees to pay to
the Issuing Lender for its own account without sharing by the other Lenders, an
additional fronting fee (the “Fronting Fee”) of one-eighth of one percent
(0.125%) per annum on the average daily maximum amount available to be drawn
under each Letter of Credit issued for the account of such Borrower. The Letter
of Credit Fee and the Fronting Fee shall each be payable quarterly in arrears on
the last Business Day of each calendar quarter.

 

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees and Fronting
Fees payable pursuant to subsection (b) hereof, the Applicable Borrower shall
pay to the Issuing Lender for its own account without sharing by the other
Lenders the reasonable and customary charges from time to time of the Issuing
Lender with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, the Letters of Credit issued for the account
of such Borrower (collectively, the “Issuing Lender Fees”).

 

(d) Administrative Fee. Each Borrower agrees to pay to the Administrative Agent
one–half of the annual administrative fee as described in the Fee Letter.

 

Section 2.7 Commitment Reductions.

 

(a) Voluntary Reductions. The Administrative Borrower shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than five (5) Business
Days’ prior notice to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $10,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Revolving Loans made on the effective date thereof, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations would exceed the
lesser of (i) the Revolving Committed Amount or (ii) the Borrowing Base.

 

(b) Maturity Date. The Revolving Commitment, the Swingline Commitment and the
LOC Commitment shall automatically terminate on the Maturity Date for the
Revolving Loans.

 

Section 2.8 Prepayments.

 

(a) Optional Prepayments. Each Borrower shall have the right to prepay Loans
made to it in whole or in part from time to time; provided, however, that (i)
each

 

46



--------------------------------------------------------------------------------

partial prepayment of Revolving Loans, the Term Loan A and the Term Loan B shall
be in a minimum principal amount of $1,000,000 and integral multiples of
$500,000 in excess thereof; provided, that any prepayment of the Term Loan B as
a result of any issuance of Indebtedness or any issuance of Capital Stock or
other equity issuance by the Company or any of its Subsidiaries during the first
year following the Closing Date shall be made at 101% of par, and thereafter
shall be made at par, and (ii) each prepayment of Swingline Loans shall be in a
minimum principal amount of $100,000 and integral multiples of $100,000 in
excess thereof. The Administrative Borrower shall give three (3) Business Days’
irrevocable notice in the case of LIBOR Rate Loans and one (1) Business Day’s
irrevocable notice in the case of Alternate Base Rate Loans, to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable). All prepayments under this Section 2.8(a) shall be subject to
Section 2.17, but otherwise without premium or penalty and shall be applied as
the Administrative Borrower may elect; provided, however, any prepayment of the
Term Loan A or the Term Loan B pursuant to this Section 2.8(a) shall be applied
ratably to the remaining amortization payments set forth in Section 2.4(c) and
Section 2.5(c), respectively. Interest accrued through the date of prepayment on
the principal amount prepaid shall be payable (A) with respect to any Alternate
Base Rate Loan, on such date of prepayment and (B) with respect to any LIBOR
Rate Loan, on the next occurring Interest Payment Date that would have occurred
had such Loan not been prepaid or, at the request of the Administrative Agent,
such interest shall be payable on such date of prepayment. Amounts prepaid on
the Revolving Loans and Swingline Loans may be reborrowed in accordance with the
terms hereof, but amounts prepaid on the Term Loan A or the Term Loan B may not
be reborrowed. All amounts prepaid pursuant to this Section 2.8(a) shall be
applied first to Alternate Base Rate Loans and then to LIBOR Rate Loans and
Quoted Rate Swingline Loans in direct order of Interest Period maturities.

 

(b) Mandatory Prepayments.

 

(i) Revolving Committed Amount. If at any time after the Closing Date, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus LOC Obligations shall exceed the lesser of (A)
the Revolving Committed Amount or (B) the Borrowing Base, each Borrower
immediately shall prepay its Revolving Loans and the Swingline Loans in an
amount sufficient to eliminate such excess. Each Revolving Lender shall receive
its pro rata share of any such prepayment based on its Revolving Commitment
Percentage.

 

(ii) Asset Dispositions. Promptly following the receipt by a Credit Party or any
of its Subsidiaries of the proceeds of any Asset Disposition, the Loans shall be
prepaid in an aggregate amount equal to one hundred percent (100%) of the Net
Cash Proceeds derived from such Asset Disposition (such prepayment to be applied
as set forth in clause (vi) below); provided that (A) the Net Cash Proceeds from
Asset Dispositions in any fiscal year shall not be required to be so applied
until the aggregate amount of such Net Cash Proceeds is equal to or greater than
$5,000,000 for such fiscal year, (B) the Borrowers shall

 

47



--------------------------------------------------------------------------------

be permitted to reinvest the Net Cash Proceeds received from Asset Dispositions
in fixed or capital assets for the benefit of the Borrowers or any of their
Subsidiaries so long as (1) no Default or Event of Default shall have occurred
and be continuing at the time of such Asset Disposition and at the time of such
reinvestment and (2) such reinvestments are consummated within 270 days of the
receipt of such Net Cash Proceeds; it being understood and agreed that any such
Net Cash Proceeds that are not reinvested as permitted pursuant to this Section
2.8(b)(ii) immediately shall be used to prepay the Loans (such prepayment to be
applied as set forth in clause (vi) below).

 

(iii) Debt and Equity Issuances. Immediately upon receipt by a Credit Party or
any of its Subsidiaries of proceeds from (A) any Debt Issuance, the Loans shall
be prepaid in an aggregate amount equal to one hundred percent (100%) of the Net
Cash Proceeds of such Debt Issuance (such prepayment to be applied as set forth
in clause (vi) below) or (B) any Equity Issuance, the Loans shall be prepaid in
an aggregate amount equal to fifty percent (50%) of the Net Cash Proceeds of
such Equity Issuance (such prepayment to be applied as set forth in clause (vi)
below); provided, that any prepayment of the Term Loan B as a result of a
mandatory prepayment under this Section 2.8(b)(iii) during the first year
following the Closing Date shall be made at 101% of par, and thereafter shall be
made at par.

 

(iv) Recovery Event. Promptly following any Recovery Event, the Loans shall be
prepaid in an aggregate amount equal to one-hundred percent (100%) of the Net
Cash Proceeds derived from such Recovery Event (such prepayment to be applied as
set forth in clause (vi) below); provided that (A) the Net Cash Proceeds from
Recovery Events in any fiscal year shall not be required to be so applied until
the aggregate amount of such Net Cash Proceeds is equal to or greater than
$5,000,000 for such fiscal year, (B) the Borrowers shall be permitted to
reinvest the Net Cash Proceeds received from Recovery Events to repair, replace
or relocate the damaged assets and property subject to such Recovery Events or
to reinvest such Net Cash Proceeds in other fixed or capital assets for the
benefit of the Company or any of its Subsidiaries so long as (1) no Default or
Event of Default shall have occurred and be continuing at the time of such
Recovery Event and at the time of such reinvestment and (2) such reinvestments
are committed to within 180 days of the receipt of such Net Cash Proceeds and
are consummated within 270 days of the receipt of such Net Cash Proceeds; it
being understood and agreed that any such Net Cash Proceeds that are not
reinvested as permitted pursuant to this Section 2.8(b)(iv) immediately shall be
used to prepay the Loans (such prepayment to be applied as set forth in clause
(vi) below).

 

(v) Excess Cash Flow. Within ninety (90) days after the end of each fiscal year
(commencing with the fiscal year ending March 31, 2006), the Loans shall be
prepaid in an amount equal to 50% of the Excess Cash Flow earned

 

48



--------------------------------------------------------------------------------

during such prior fiscal year (such prepayments to be applied as set forth in
clause (vi) below).

 

(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to Section 2.8(b)(ii) through (v) shall be applied (a) first, ratably
to the Term Loan A and the Term Loan B (on a pro rata basis across the remaining
amortization payments set forth in Section 2.4(c) and Section 2.5(c)
respectively), (b) second, subject to the terms of Section 2.21, to the
outstanding Revolving Loans (without a corresponding reduction in the Revolving
Commitments or the Revolving Committed Amount); provided that, so long as there
are amounts outstanding under the Term Loan A or the Revolving Loans, any Term
Loan B Lender may decline to accept any such prepayment (collectively, the
“Declined Amount”), in which case the Declined Amount shall be distributed (1)
first, to repay the portion of the Term Loan B held by the accepting Term Loan B
Lenders, (2) second, to repay amounts outstanding under the Term Loan A, and (3)
third, subject to the terms of Section 2.21, to repay amounts outstanding under
the Revolving Loans (without a corresponding reduction in the Revolving
Commitments or the Revolving Committed Amount). Within the parameters of the
applications set forth above, prepayments shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities. Each Lender shall receive its pro rata share of any such prepayment
based on its applicable Commitment Percentage. All prepayments under this
Section 2.8(b) shall be subject to Section 2.17 and be accompanied by interest
on the principal amount prepaid through the date of prepayment.

 

(c) Secured Hedging Obligations Unaffected. Any prepayment made pursuant to this
Section 2.8 shall not affect the Credit Parties’ obligations to continue making
payments under any Secured Hedging Agreement, and any such Secured Hedging
Agreement shall remain in full force and effect notwithstanding such prepayment,
subject to the terms of such Secured Hedging Agreement.

 

Section 2.9 Default Rate and Payment Dates.

 

Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate 2% greater than the rate which
would otherwise be applicable (or if no rate is applicable, whether in respect
of interest, fees or other amounts, then the Alternate Base Rate plus the
highest Applicable Percentage (Level I) plus 2%) (the “Default Rate”); provided,
however, that the Default Rate shall apply to the Loans and other amounts owing
hereunder and under the other Credit Documents to the extent that either
Borrower shall fail to pay any principal, reimbursement obligation, interest,
fee or other amount upon the same becoming due and payable (whether at the
stated maturity, by acceleration or otherwise).

 

49



--------------------------------------------------------------------------------

Section 2.10 Conversion Options.

 

(a) The Administrative Borrower may, in the case of Revolving Loans and the Term
Loans, elect from time to time to convert Alternate Base Rate Loans to LIBOR
Rate Loans, by giving the Administrative Agent irrevocable written notice of
such election not later than 11:00 A.M. (Charlotte, North Carolina time) on the
date which is three Business Days prior to the requested date of conversion. A
form of Notice of Conversion/Extension is attached as Schedule 2.10. If the date
upon which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan
is not a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan. All or any part of outstanding Alternate Base Rate
Loans may be converted as provided herein, provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof.

 

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by the Administrative Borrower giving the
Administrative Agent irrevocable written notice of such election not later than
11:00 A.M. (Charlotte, North Carolina time) on the date which is three Business
Days prior to the requested date of continuation; provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, in which case such Loan shall be automatically converted to
an Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Administrative Borrower shall fail to give timely notice
of an election to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate
Loans is not permitted hereunder, such LIBOR Rate Loans shall be automatically
converted to Alternate Base Rate Loans at the end of the applicable Interest
Period with respect thereto.

 

Section 2.11 Computation of Interest and Fees.

 

(a) Interest payable hereunder with respect to Alternate Base Rate Loans based
on the Prime Rate shall be calculated on the basis of a year of 365 days (or 366
days, as applicable) for the actual days elapsed. All other fees, interest and
all other amounts payable hereunder shall be calculated on the basis of a 360
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Administrative Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Administrative
Borrower and the Lenders of the effective date and the amount of each such
change.

 

50



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of a Borrower, deliver to such Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

 

Section 2.12 Pro Rata Treatment and Payments.

 

(a) Each borrowing of Loans and any reduction of the Revolving Commitments shall
be made pro rata according to the respective Commitment Percentages of the
Lenders. Each payment under this Agreement or any Note made by an Applicable
Borrower shall be applied, first, to any fees then due and owing by such
Borrower pursuant to Section 2.6, second, to interest then due and owing in
respect of its Loans and, third, to principal then due and owing in respect of
its Loans. Each payment made by an Applicable Borrower on account of any fees
pursuant to Section 2.6 shall be made pro rata in accordance with the respective
amounts due and owing by such Borrower. Each payment (other than prepayments)
made by an Applicable Borrower on the principal amount of and interest on its
Revolving Loans and, in the case of the Dutch Borrower, the Term Loans shall be
made pro rata according to the respective amounts due and owing (to be applied
pro rata among the Lenders entitled to receive such payment). Each optional
prepayment made by an Applicable Borrower on the principal amount of its Loans
shall be applied in accordance with the terms of Section 2.8(a) (to be applied
pro rata among the Lenders entitled to receive such payment). Each mandatory
prepayment made by an Applicable Borrower on the principal amount of its Loans
shall be applied in accordance with Section 2.8(b); provided, that prepayments
made pursuant to Section 2.15 shall be applied in accordance with such Section.
All payments (including prepayments) to be made by the Borrowers on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim and shall be made to the Administrative Agent for the account of
the Lenders at the Administrative Agent’s office specified on Schedule 9.2 in
Dollars and in immediately available funds not later than 1:00 P.M. (Charlotte,
North Carolina time) on the date when due. The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received. If any payment hereunder (other than payments on the
LIBOR Rate Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

 

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Credit Agreement to the contrary (except Section 2.21), after
the exercise of remedies (other than the invocation of default interest pursuant
to Section 2.9) by the Administrative Agent or the Lenders pursuant to Section
7.2 (or after the

 

51



--------------------------------------------------------------------------------

Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent or any Lender on
account of the Credit Party Obligations or any other amounts outstanding under
any of the Credit Documents or in respect of the Collateral shall be paid over
or delivered as follows (irrespective of whether the following costs, expenses,
fees, interest, premiums, scheduled periodic payments or Credit Party
Obligations are allowed, permitted or recognized as a claim in any proceeding
resulting from the occurrence of a Bankruptcy Event):

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent and the Issuing
Lenders;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, including, with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;

 

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations, including the payment or cash collateralization of the outstanding
LOC Obligations and, with respect to any Secured Hedging Agreement, any
breakage, termination or other payments due under such Secured Hedging Agreement
and any interest accrued thereon;

 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders and Hedging Agreement Providers

 

52



--------------------------------------------------------------------------------

shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Hedging Agreement Provider bears to the
aggregate then outstanding Loans, LOC Obligations and obligations payable under
all Secured Hedging Agreements) of amounts available to be applied pursuant to
clauses ”THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 2.12(b). Notwithstanding the foregoing terms of this Section 2.12, (1)
only Collateral proceeds and payments under the Guaranty with respect to Secured
Hedging Agreements (as opposed to ordinary course principal, interest and fee
payments hereunder) shall be applied to obligations under any Secured Hedging
Agreement and (2) neither the Dutch Borrower nor DIAG shall be required to repay
or prepay, or to guarantee, nor shall any amount paid by the Dutch Borrower or
DIAG be applied to, the Credit Party Obligations of the Company.

 

Section 2.13 Non-Receipt of Funds by the Administrative Agent.

 

(a) Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a Loan is to be made by such Lender (which notice shall
be effective upon receipt) that such Lender does not intend to make the proceeds
of such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Applicable
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the
Administrative Borrower, and the Applicable Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from the Lender or the Applicable Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Applicable Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a per annum rate equal to (i) from the
Applicable Borrower at the applicable rate for the applicable borrowing pursuant
to the Notice of Borrowing and (ii) from a Lender at the Federal Funds Effective
Rate.

 

53



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have been notified in writing by the
Administrative Borrower, prior to the date on which any payment is due from it
hereunder (which notice shall be effective upon receipt) that a Borrower does
not intend to make such payment, the Administrative Agent may assume that such
Borrower has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Lender on such payment date an amount equal to the portion of such assumed
payment to which such Lender is entitled hereunder, and if such Borrower has not
in fact made such payment to the Administrative Agent, such Lender shall, on
demand, repay to the Administrative Agent the amount made available to such
Lender. If such amount is repaid to the Administrative Agent on a date after the
date such amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.

 

(c) A certificate of the Administrative Agent submitted to the Administrative
Borrower or any Lender with respect to any amount owing under this Section 2.13
shall be conclusive in the absence of manifest error.

 

Section 2.14 Inability to Determine Interest Rate.

 

Notwithstanding any other provision of this Agreement, if (i) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period, or (ii) the Required Lenders shall reasonably
determine that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of funding LIBOR Rate Loans that the Administrative Borrower has
requested be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Applicable Borrower and the Lenders
at least two (2) Business Days prior to the first day of such Interest Period.
Unless the Administrative Borrower shall have notified the Administrative Agent
upon receipt of such telephone notice that it wishes to rescind or modify its
request regarding such LIBOR Rate Loans, any Loans that were requested to be
made as LIBOR Rate Loans shall be made as Alternate Base Rate Loans and any
Loans that were requested to be converted into or continued as LIBOR Rate Loans
shall be converted into Alternate Base Rate Loans. Until any such notice has
been withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

 

Section 2.15 Illegality.

 

Notwithstanding any other provision of this Agreement, if the adoption of or any
change after the date hereof in any Requirement of Law or in the interpretation
or application thereof by the relevant Governmental Authority to any Lender
shall make it unlawful for such Lender or its LIBOR Lending Office to make or
maintain LIBOR Rate Loans as contemplated by this Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the

 

54



--------------------------------------------------------------------------------

funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Administrative Borrower thereof, (b) the commitment
of such Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans
as such shall forthwith be suspended until the Administrative Agent shall give
notice that the condition or situation which gave rise to the suspension shall
no longer exist, and (c) such Lender’s Loans then outstanding as LIBOR Rate
Loans, if any, shall be converted on the last day of the Interest Period for
such Loans or within such earlier period as required by law as Alternate Base
Rate Loans. The Applicable Borrower hereby agrees promptly to pay any Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
actual and direct costs (but not including anticipated profits) reasonably
incurred by such Lender in making any repayment in accordance with this Section
including, but not limited to, any interest or fees payable by such Lender to
lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans hereunder. A certificate as to any additional amounts payable pursuant to
this Section submitted by such Lender, through the Administrative Agent, to the
Administrative Borrower shall be conclusive in the absence of manifest error.
Each Lender agrees to use reasonable efforts (including reasonable efforts to
change its LIBOR Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens reasonably deemed by such Lender to be material.

 

Section 2.16 Requirements of Law.

 

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any Letter of Credit, any Participation Interest therein or any application
relating thereto, any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for changes in
the rate of tax on the net income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit (or the
Participation Interests therein) or to reduce any amount receivable hereunder or
under any Note in respect thereof, then, in any such case, the Applicable
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such

 

55



--------------------------------------------------------------------------------

additional cost or reduced amount receivable which such Lender reasonably deems
to be material as determined by such Lender with respect to its LIBOR Rate Loans
or Letters of Credit. A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent, to the Administrative Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Domestic Lending Office or LIBOR Lending
Office, as the case may be) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this paragraph of this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens reasonably deemed by such Lender
to be material.

 

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its Loans, Participation Interests and other
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount reasonably deemed by such Lender to be
material, then from time to time, within fifteen (15) days after demand by such
Lender, the Applicable Borrower shall pay to such Lender such additional amount
as shall be certified by such Lender as being required to compensate it for such
reduction. Such a certificate as to any additional amounts payable under this
Section submitted by a Lender (which certificate shall include a description of
the basis for the computation), through the Administrative Agent, to the
Administrative Borrower shall be conclusive absent manifest error.

 

(c) The agreements in this Section 2.16 shall survive the termination of this
Agreement and payment of the Credit Party Obligations for a period of sixty (60)
days after the Maturity Date for the Term Loan B.

 

Section 2.17 Indemnity.

 

(a) The Company hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (i) default by the Company in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (ii) default by the Company in accepting a borrowing after the Company
has given a Notice of Borrowing in accordance with the terms hereof, (iii)
default by the Company in making any prepayment after the Company has given a
notice therefor in accordance with the terms hereof, and/or (iv) the making by
the Company of a prepayment of a Loan, or the conversion thereof, on a day which
is not the last day of the Interest Period with respect thereto, in each case
including, but not limited to, any such loss or expense arising

 

56



--------------------------------------------------------------------------------

from interest or fees payable by such Lender to lenders of funds obtained by it
in order to maintain its Loans hereunder. A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender, through the
Administrative Agent, to the Administrative Borrower (which certificate must be
delivered to the Administrative Agent within sixty (60) days following such
default, prepayment or conversion) shall be conclusive in the absence of
manifest error. The agreements in this Section shall survive termination of this
Agreement and payment of the Notes and all other amounts payable hereunder.

 

(b) The Dutch Borrower hereby agrees to indemnify each Lender and to hold such
Lender harmless from any funding loss or expense which such Lender may sustain
or incur as a consequence of (i) default by the Dutch Borrower in payment of the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (ii) default by the Dutch Borrower in accepting a borrowing
after the Dutch Borrower (or the Administrative Borrower on behalf of the Dutch
Borrower) has given a Notice of Borrowing in accordance with the terms hereof,
(iii) default by the Dutch Borrower in making any prepayment after the Dutch
Borrower (or the Administrative Borrower on behalf of the Dutch Borrower) has
given a notice therefor in accordance with the terms hereof, and/or (iv) the
making by the Dutch Borrower of a prepayment of a Loan, or the conversion
thereof, on a day which is not the last day of the Interest Period with respect
thereto, in each case including, but not limited to, any such loss or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Loans hereunder. A certificate as to any
additional amounts payable pursuant to this Section submitted by any Lender,
through the Administrative Agent, to the Administrative Borrower (which
certificate must be delivered to the Administrative Agent within sixty (60) days
following such default, prepayment or conversion) shall be conclusive in the
absence of manifest error. The agreements in this Section shall survive
termination of this Agreement and payment of the Notes and all other amounts
payable hereunder.

 

Section 2.18 Taxes.

 

(a) Any and all payments by the Credit Parties hereunder or under the Notes
shall be made, except as provided in Section 2.18(g), free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding in the case of each Lender and the Administrative Agent, backup
withholding taxes imposed by the United States (other than backup withholding
taxes imposed as a result of a change in law after the Closing Date) and taxes
imposed on or measured by all or part of its net income, branch profits taxes,
and franchise taxes imposed on it, by the jurisdiction under the laws of which
such Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof or, in the case of each Lender, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
If a Credit Party shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder or under any Note to any Lender or the
Administrative Agent, (i) the sum

 

57



--------------------------------------------------------------------------------

payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.18) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Credit Party shall make such deductions and
(iii) such Credit Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

 

(b) In addition, notwithstanding anything in this Agreement or any other Credit
Document to the contrary, each of the Borrowers agrees to pay (i) any present or
future stamp, documentary or intangibles taxes or any other similar taxes,
charges or levies which arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, or otherwise similarly with
respect to, this Agreement, the Notes or any of the other Credit Documents and
(ii) any present or future stamp, documentary or intangibles taxes, withholding
taxes (to the extent not recovered or recoverable by the Administrative Agent
and the Lenders through applicable tax treaties) or any other similar taxes,
charges or levies which arise from the enforcement of the rights and remedies of
the Administrative Agent and the Lenders under this Agreement or any other
Credit Document (such taxes, charges and levies referred to in clauses (i) and
(ii), hereinafter referred to as “Other Taxes”).

 

(c) With respect to amounts paid by such Credit Party, each of the Credit
Parties will indemnify each Lender and the Administrative Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.18) paid by such Lender or the Administrative Agent (as the case may be) and
any liability (including penalties, interest and expenses, but excluding any
liability resulting from the gross negligence or willful misconduct of such
Lender or the Administrative Agent, as applicable) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within sixty (60) days from
the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor. The Administrative Agent or any Lender claiming
indemnification pursuant to this Section 2.18(c) shall make written demand
therefor no later than one (1) year after the earlier of (i) the date on which
such Lender or the Administrative Agent makes payment of such Taxes or Other
Taxes and (ii) the date on which the appropriate Governmental Authority makes
written demand on such Lender or the Administrative Agent for payment of such
Taxes or Other Taxes.

 

(d) If a Lender or the Administrative Agent shall become entitled to claim a
refund, credit or reduction in respect of Taxes or Other Taxes as to which it
has been indemnified by a Credit Party, or with respect to which a Credit Party
has made payments pursuant to this Section 2.18, such Lender or the
Administrative Agent shall, within ninety (90) days after receipt of a written
request by such Credit Party and at such Credit Party’s sole expense, make an
appropriate filing or claim with the appropriate Governmental Authority to
obtain or use such refund, credit or reduction. Upon a written request of such
Credit Party, each Lender or the Administrative Agent shall use reasonable
efforts to cooperate with such Credit Party in determining whether or not the
Administrative Agent or

 

58



--------------------------------------------------------------------------------

such Lender is entitled to such a refund, credit or reduction. If a Lender or
the Administrative Agent receives a refund or realizes the benefit of a credit
or reduction in respect of any such Taxes or other Taxes (whether or not as a
result of a filing or claim made pursuant to the first sentence of this
paragraph), such Lender or the Administrative Agent shall within ninety (90)
days from the date of such receipt or realization pay over the amount of such
refund, credit or reduction to such Credit Party (but only to the extent of
indemnity payments made or other amounts paid by such Credit Party under this
Section 2.18 with respect to such Taxes or Other Taxes), net of all reasonable
out-of-pocket expenses of such Lender or the Administrative Agent and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund, credit or reduction); provided that such Credit Party
(upon the written request of such Lender or the Administrative Agent) agrees to
repay the amount paid over to such Credit Party to such Lender or the
Administrative Agent (together with any interest payable to the relevant
Governmental Authority) in the event such Lender or the Administrative Agent is
required to repay such refund, credit or reduction to such Governmental
Authority. Nothing in this Section shall require a Lender to provide its tax
returns or confidential tax planning information to a Credit Party.

 

(e) Within forty-five (45) days after the date of any payment of Taxes by a
Credit Party, such Credit Party will furnish to the Administrative Agent, at its
address set forth in Section 9.2, the original or a certified copy of a receipt
(if any) evidencing payment thereof.

 

(f) With respect to any Loan or other Extension of Credit to the Company, each
Lender that is a non-resident alien or is organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement (or, in the case of any Person becoming a Lender
after the Closing Date, on or prior to the effective date of the Commitment
Transfer Supplement pursuant to which it becomes a Lender), from time to time
thereafter if requested in writing by the Company, and upon any change in
designation of the Lender’s Applicable Lending Office (but only so long as such
Lender remains lawfully able to do so), shall provide the Administrative
Borrower and the Administrative Agent (i) if such Lender is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, a duly completed original U.S.
Treasury Department Form W-8 BEN (or successor form) certifying that such Lender
is not a United States citizen or resident (or that such Lender is filing for a
foreign corporation, partnership, estate or trust) and providing the name and
address of the Lender, together with a certificate representing that it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code and is not a ten
percent (10%) shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) with respect to the Company, or (ii) if such Lender is a bank within the
meaning of Section 881(c)(3)(A) of the Code, a duly completed original U.S.
Treasury Department Form W-8 BEN or Form W-8 BEN (or successor form), whichever
is applicable, properly claiming complete exemption from United States
withholding tax on payments by the Company pursuant to this Agreement and under
the Notes.

 

(g) The Credit Parties shall not be required to indemnify any Lender or the
Administrative Agent, or to pay any other amount to any such Lender or the
Administrative

 

59



--------------------------------------------------------------------------------

Agent, in respect of any Tax pursuant to this Section 2.18 to the extent that:
(i) with respect to any Loan or other Extension of Credit to the Company, in the
case of a Lender that is a non-resident alien or is organized under the laws of
a jurisdiction outside the United States, the obligation to make such
indemnification or to pay such other amount would not have arisen but for a
failure by such non-resident Lender to comply with the provisions of Section
2.18(f), unless such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided; provided,
however, that should a Lender be subject to withholding Tax because of such
failure, the Company shall take such steps (at Lender’s expense) as the Lender
shall reasonably request in writing to assist the Lender to recover such Tax; or
(ii) such Tax was applicable on the date such Lender or Administrative Agent
became a party to this Agreement or, with respect to payments to a new
Applicable Lending Office, the date such Lender designated such Applicable
Lending Office; provided, however, that this clause (ii) shall not apply to (A)
any Lender or new Applicable Lending Office that becomes a Lender or Applicable
Lending Office as a result of an assignment or designation made at the request
of a Borrower; provided further that this clause (ii) shall not apply to the
extent the indemnity payment or other amount any transferee Lender, or a Lender
through a new Applicable Lending Office, would be entitled to receive does not
exceed the indemnity payment or other amount that the Lender making the
assignment, or making the designation of such new Applicable Lending Office,
would have been entitled to receive in the absence of such assignment or
designation and (B) any Tax under the laws of any country other than the United
States.

 

(h) In the event that a Lender that originally provided such form as may be
required under Section 2.18(f) thereafter ceases to qualify for complete
exemption from United States withholding tax, such Lender may assign its
interest under this Agreement to any Eligible Assignee in accordance with
Section 9.6 and such Eligible Assignee shall be entitled to the same benefits
under this Section 2.18 as the assignor provided that the rate of United States
withholding tax (and the rate of any Taxes or Other Taxes) applicable to such
Eligible Assignee shall not exceed the rate then applicable to the assignor.

 

(i) The agreements in this Section 2.18 shall survive the termination of this
Agreement and the payment of the Credit Party Obligations for a period of sixty
(60) days after the Maturity Date for the Term Loan B.

 

(j) With respect to any Loan or other Extension of Credit to the Dutch Borrower,
if, as a result of a change in any Requirement of Law, any Lender or the
Administrative Agent shall become entitled to payment pursuant to this Section
2.18, such Lender or the Administrative Agent shall, following the written
request of the Dutch Borrower, provide documentation and, at the request and
expense of the Dutch Borrower, take other actions reasonably necessary to obtain
any available exemption from or reduction of the Taxes or Other Taxes resulting
in such payments; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs that are not reimbursed by the
Dutch Borrower or legal or regulatory burdens reasonably deemed by such Lender
to be material.

 

60



--------------------------------------------------------------------------------

Section 2.19 Indemnification; Nature of Issuing Lender’s Duties.

 

(a) In addition to its other obligations under Section 2.3, the Applicable
Borrower hereby agrees to protect, indemnify, pay and save the Issuing Lender
and each Revolving Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the Issuing Lender or such Revolving Lender may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit for the account of such Borrower, or (ii) the failure of the
Issuing Lender to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or governmental authority (all such acts or omissions,
herein called “Government Acts”).

 

(b) As between any Applicable Borrower and the Issuing Lender and each Revolving
Lender, such Applicable Borrower shall assume all risks of the acts, omissions
or misuse of any Letter of Credit by the beneficiary thereof. Neither the
Issuing Lender nor any Lender shall be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason;
(iii) failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) any consequences
arising from causes beyond the control of the Issuing Lender or any Revolving
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.

 

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Revolving Lender, under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not put such Issuing Lender or such
Revolving Lender under any resulting liability to a Borrower. It is the
intention of the parties that this Credit Agreement shall be construed and
applied to protect and indemnify the Issuing Lender and each Revolving Lender
against any and all risks involved in the issuance of the Letters of Credit, all
of which risks are hereby assumed by the Applicable Borrower, including, without
limitation, any and all risks of the acts or omissions, whether rightful or
wrongful, of any Government Authority. The Issuing Lender and the Revolving
Lenders shall not, in any way, be liable for any failure by the Issuing Lender
or anyone else to pay any drawing

 

61



--------------------------------------------------------------------------------

under any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the Issuing Lender and the Revolving Lenders.

 

(d) Nothing in this Section 2.19 is intended to limit the Reimbursement
Obligation of the Applicable Borrower contained in Section 2.3(d) hereof. The
obligations of any Applicable Borrower under this Section 2.19 shall survive the
termination of this Credit Agreement. No act or omissions of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the Issuing Lender and the Revolving Lenders to enforce any right,
power or benefit under this Credit Agreement.

 

(e) Notwithstanding anything to the contrary contained in this Section 2.19, the
Applicable Borrower shall have no obligation to indemnify the Issuing Lender or
any Revolving Lender in respect of any liability incurred by the Issuing Lender
or such Revolving Lender arising out of the gross negligence or willful
misconduct of the Issuing Lender or such Revolving Lender, respectively, as
determined by a court of competent jurisdiction.

 

Section 2.20 Administrative Borrower as Agent for the Dutch Borrower.

 

(a) The Dutch Borrower hereby irrevocably appoints the Administrative Borrower
as its borrowing agent and attorney–in–fact which appointment shall remain in
full force and effect unless and until the Administrative Agent shall have
received prior written notice signed by the Administrative Borrower that it has
resigned such position. The Dutch Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower to (i) provide all notices and
instructions under this Agreement and (ii) take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.

 

(b) The Dutch Borrower hereby agrees to indemnify each Lender and the
Administrative Agent and hold each Lender and the Administrative Agent harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lenders and the Administrative Agent by the Dutch Borrower or any
third party, arising from or incurred by reason of the Lenders’ or the
Administrative Agent’s relying on any instructions of the Administrative
Borrower on behalf of the Dutch Borrower, except that the Dutch Borrower will
have no liability under this Section 2.20(b) with respect to any liability that
has resulted solely from the gross negligence or willful misconduct of such
Lender or the Administrative Agent, as determined by a court of competent
jurisdiction.

 

Section 2.21 Obligations of Borrowers.

 

Notwithstanding anything in this Credit Agreement or in the other Credit
Documents to the contrary (including, without limitation, Section 2.8, Section
2.12, Article XI and Article XII), the parties hereto acknowledge and agree that
(a) each of the Borrowers, in its capacity as a Borrower hereunder, is not
jointly and severally liable for the Credit Party Obligations of the

 

62



--------------------------------------------------------------------------------

other Borrower; provided that it is acknowledged and agreed that the Company has
guaranteed the Credit Party Obligations of the Dutch Borrower pursuant to
Article XI and that the Dutch Borrower has not guaranteed the Credit Party
Obligations of the Company and (b) neither the Dutch Borrower nor DIAG shall be
required to repay or prepay, or to guarantee, nor shall any amount paid by the
Dutch Borrower or DIAG be applied to, any Credit Party Obligations of the
Company.

 

Section 2.22 Parallel Debt.

 

(a) Each Credit Party hereby irrevocably and unconditionally undertakes to pay
to the Administrative Agent amounts equal to any amounts owing by such Credit
Party to any Lender with respect to the Credit Party Obligations as and when
those amounts become due for payment so that the Administrative Agent shall be
the obligee of such covenant to pay and shall be entitled to claim performance
thereof in its own name and on behalf of itself and not only as trustee, agent
or representative acting on behalf of the Lenders.

 

(b) Each Credit Party and the Administrative Agent acknowledge that the monetary
obligations of each Credit Party to the Administrative Agent under Section
2.22(a) are and/or shall be several and are and/or shall be separate and
independent from, and do and/or shall not in any way affect, the corresponding
monetary obligations of such Credit Party to any Lender with respect to the
Credit Party Obligations (such Credit Party’s “Corresponding Debt”) provided
that:

 

(i) the amounts for which such Credit Party is liable under Section 2.22(a)
(such Credit Party’s “Parallel Debt”) shall be decreased to the extent that such
Credit Party’s Corresponding Debt has been irrevocably paid or (in the case of
any guaranty obligations) discharged;

 

(ii) the Corresponding Debt of such Credit Party shall be decreased to the
extent that such Credit Party’s Parallel Debt has been irrevocably paid or (in
the case of guaranty obligations) discharged;

 

(iii) the Parallel Debt of any Credit Party shall not exceed the Corresponding
Debt of such Credit Party; and

 

(iv) each Credit Party shall have the same defenses against the Parallel Debt
which it has against the Corresponding Debt.

 

(c) For purposes of this Section 2.22, the Administrative Agent acts in its own
name and on behalf of itself and not as a trustee, agent or representative of
any party hereto, and any claim made by the Administrative Agent in respect of
the Parallel Debt shall not be held in trust. The security interests granted
under the Security Documents to the Administrative Agent to secure the Parallel
Debt is granted to the Administrative Agent in its capacity as creditor in
respect of the Parallel Debt and shall not be held in trust.

 

63



--------------------------------------------------------------------------------

(d) All monies received or recovered by the Administrative Agent pursuant to
this Section 2.22, and all amounts received or recovered by the Administrative
Agent from or by the enforcement of any security interests granted to secure the
Parallel Debt, shall be applied in accordance with Section 2.12.

 

(e) Without limiting or affecting the Administrative Agent’s rights against the
Credit Parties (whether under this Section 2.22 or under any other provision of
the Credit Documents), each Credit Party acknowledges that:

 

(i) nothing in this Section 2.22 shall impose any obligation on the
Administrative Agent to advance any sum to any Credit Party or otherwise under
any Credit Document in its capacity as Administrative Agent; and

 

(ii) for the purpose of any vote taken under any Credit Document, the
Administrative Agent shall not have any participation or commitment in its
capacity as Administrative Agent.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, each of the Credit Parties hereby represents and
warrants to the Administrative Agent and to each Lender that:

 

Section 3.1 Financial Condition.

 

(a) The consolidated balance sheet of DIMON and its Subsidiaries as of March 31,
2004 and the related consolidated statements of income, cash flows and
stockholders’ equity for the fiscal period then ended, reported on by Ernst &
Young LLP and set forth in DIMON’s 2004 Form 10-K(A), a copy of which has been
delivered to each of the Lenders, fairly present, in conformity with GAAP, the
consolidated financial position of DIMON and its Subsidiaries as of such date
and the consolidated results of operations and cash flows for such fiscal year.
The consolidated balance sheet of Standard and its Subsidiaries as of March 31,
2004 and the related consolidated statements of income, cash flows and
stockholders’ equity for the fiscal period then ended, reported on by Deloitte &
Touche LLP and set forth in Standard’s 2004 Form 10-K(A), a copy of which has
been delivered to each of the Lenders, fairly present, in conformity with GAAP,
the consolidated financial position of Standard and its Subsidiaries as of such
date and the consolidated results of operations and cash flows for such fiscal
year. DIMON, Standard and their respective Subsidiaries did not, as of March 31,
2004, have any material contingent obligation, contingent liability or liability
for taxes, long-term lease or unusual forward or long-term commitment, which is
not reflected in any of such financial statements or notes thereto.

 

64



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of DIMON and its Subsidiaries and
the related unaudited consolidated statements of income, cash flows and
stockholders’ equity set forth in the DIMON’s Quarterly Report most recently
filed with the Securities and Exchange Commission on Form 10-Q, a copy of which
has been delivered to each of the Lenders, fairly present, in conformity with
GAAP applied on a basis consistent with the financial statements referred to in
paragraph (a), the consolidated financial position of the DIMON and its
Subsidiaries as of the date of such statements and the consolidated results of
operations and cash flows for the fiscal year-to-date period then ended (subject
to normal year-end adjustments). The unaudited consolidated balance sheet of
Standard and its Subsidiaries and the related unaudited consolidated statements
of income, cash flows and stockholders’ equity set forth in the Standard’s
Quarterly Report most recently filed with the Securities and Exchange Commission
on Form 10-Q, a copy of which has been delivered to each of the Lenders, fairly
present, in conformity with GAAP applied on a basis consistent with the
financial statements referred to in paragraph (a), the consolidated financial
position of the Standard and its Subsidiaries as of the date of such statements
and the consolidated results of operations and cash flows for the fiscal
year-to-date period then ended (subject to normal year-end adjustments).

 

(c) The five-year projections of the Company and its Subsidiaries for the period
beginning January 1, 2005 and ending March 31, 2010 made available to the
Lenders prior to the date hereof have been prepared in good faith based upon
reasonable assumptions at the time such projections were made.

 

Section 3.2 No Change.

 

Since March 31, 2004 has been no development or event which has had or could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.3 Corporate Existence; Compliance with Law.

 

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
requisite power and authority and the legal right to own and operate all its
material property, to lease the material property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified to
conduct business and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
or be in good standing could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

Section 3.4 Corporate Power; Authorization; Enforceable Obligations; No
Consents.

 

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company or corporate action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is party. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery or
performance of any Credit Document by the Credit Parties (other than those which
have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties. Each Credit Document to which it is a party
has been duly executed and delivered on behalf of each of the Credit Parties, as
the case may be. Each Credit Document to which it is a party constitutes a
legal, valid and binding obligation of each of the Credit Parties, as the case
may be, enforceable against such Credit Party, as the case may be, in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

Section 3.5 No Legal Bar; No Default.

 

The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Loans will not violate any
Requirement of Law, any organizational document or any material Contractual
Obligation of the Credit Parties or their Subsidiaries (except those as to which
waivers or consents have been obtained or notices given), and will not result
in, or require, the creation or imposition of any Lien on any of its or their
respective properties or revenues pursuant to any Requirement of Law or
Contractual Obligation, except as contemplated by this Agreement. Neither the
Credit Parties nor any of their Subsidiaries is in default under or with respect
to any of its Contractual Obligations in any respect which could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

 

Section 3.6 No Material Litigation.

 

Except as set forth on Schedule 3.6, no litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the best
knowledge of the Credit Parties, threatened by or against any Credit Party or
any of its Subsidiaries or against any of its or their respective properties or
revenues (a) with respect to the Credit Documents or any Loan or any of the
transactions contemplated hereby, or (b) which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.7 Investment Company Act; PUHCA; etc.

 

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is subject to regulation under the Public Utility
Holding Company

 

66



--------------------------------------------------------------------------------

Act of 1935, as amended, the Federal Power Act or any federal or state statute
or regulation limiting its ability to incur the Credit Party Obligations.

 

Section 3.8 Margin Regulations.

 

No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. Each of the
Borrowers and the Credit Parties and their Subsidiaries taken as a group do not
own “margin stock” except as identified in the financial statements referred to
in Section 3.1 and the aggregate value of all “margin stock” owned by such
Borrower or by the Credit Parties and their Subsidiaries taken as a group does
not exceed 25% of the value of its and their assets.

 

Section 3.9 ERISA.

 

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, except to the extent that
any such Reportable Event or “accumulated funding deficiency” would not
reasonably be expected to have a Material Adverse Effect. Each Single Employer
Plan is in compliance in all material respects with the applicable provisions of
ERISA and the Code, except to the extent that any such occurrence or failure to
comply would not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period which could reasonably be expected to have
a Material Adverse Effect. The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Single
Employer Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Single Employer Plan allocable to such accrued benefits by an
amount which, as determined in accordance with GAAP, could reasonably be
expected to have a Material Adverse Effect. Neither any Credit Party nor any
Commonly Controlled Entity is currently subject to any liability for a complete
or partial withdrawal from a Multiemployer Plan which could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.10 Environmental Matters.

 

(a) The on-going operations of the Credit Parties and their Subsidiaries comply
in all respects with all Environmental Laws, except such non-compliance which
would not (if enforced in accordance with applicable law) result in liability in
excess of $4,000,000 in the aggregate.

 

(b) Except as specifically disclosed in Schedule 3.10, the Credit Parties and
each of its Subsidiaries have obtained all licenses, permits, authorizations and
registrations required under any Environmental Law (“Environmental Permits”) and
necessary for their respective ordinary course operations, no Governmental
Authority responsible for such

 

67



--------------------------------------------------------------------------------

Environmental Permits has threatened to revoke, refuse to reissue or materially
limit such Environmental Permits, and the Credit Parties and each of their
Subsidiaries are in compliance with all material terms and conditions of such
Environmental Permits.

 

(c) Except as specifically disclosed in Schedule 3.10, none of the Credit
Parties or their Subsidiaries or any of their respective present assets or
operations, is subject to, any outstanding written order from, or agreement
with, any Governmental Authority, nor subject to any judicial or docketed
administrative proceeding, respecting any Environmental Law, Environmental Claim
or Hazardous Material.

 

(d) Except as specifically disclosed in Schedule 3.10, there are no Hazardous
Materials or other conditions or circumstances existing with respect to any
assets, or arising from operations prior to the Closing Date, of the Credit
Parties, any of their Subsidiaries or any of their respective predecessors that
would reasonably be expected to give rise to Environmental Claims with a
potential liability to the Credit Parties and their Subsidiaries in excess of
$2,000,000 in the aggregate for any such condition, circumstance or assets. In
addition, (i) to the knowledge of the Credit Parties, neither the Credit Parties
nor any of their Subsidiaries has any underground storage tanks (x) that are not
properly registered or permitted under applicable Environmental Laws, or (y)
that are leaking or disposing of Hazardous Materials, and (ii) to the extent
required by applicable Environmental Law, the Credit Parties and their
Subsidiaries have notified all of their employees of the existence, if any, of
any health hazard arising from the conditions of their employment and have met
all material notification requirements under all Environmental Laws.

 

Section 3.11 Use of Proceeds.

 

All Loans made to the Dutch Borrower on the Closing Date shall be distributed to
the Company via a dividend to International Tobacco Funding S.L., the parent of
the Dutch Borrower, with a subsequent dividend from International Tobacco
Funding S.L. to the Company. The proceeds of such Loans shall be used solely by
the Company to (a) finance, in part, the Merger and the related refinancing of
certain existing Indebtedness of the Company and its Subsidiaries and (b) pay
fees and expenses in connection with the Merger and the Credit Documents. The
proceeds of all other Loans (other than the Delayed Draw Term Loan A Funding)
hereunder shall be used solely by the Borrowers to (i) pay fees and expenses in
connection with the Merger and the Credit Documents and (ii) provide funds for
working capital, capital expenditures and other general corporate purposes of
the Credit Parties and their Subsidiaries. The proceeds of the Delayed Draw Term
Loan A Funding shall be used by the Borrowers first to pay off the Subordinated
Debt Securities called and redeemed by the Company and, after repayment in full
of the Subordinated Debt Securities, then for working capital, capital
expenditures and other general corporate purposes of the Credit Parties and
their Subsidiaries.

 

Section 3.12 Subsidiaries.

 

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries
of the Company and the ownership thereof.

 

68



--------------------------------------------------------------------------------

Section 3.13 Ownership.

 

Each of the Credit Parties is the owner of, and has good and marketable title
to, all of its respective material assets, except as may be permitted pursuant
Section 6.12 hereof, and none of such assets is subject to any Lien other than
Permitted Liens.

 

Section 3.14 Indebtedness.

 

Except as otherwise permitted under Section 6.1, the Credit Parties have no
Indebtedness. Set forth on Schedule 3.14 is a listing of all Indebtedness of the
Credit Parties in an amount in excess of $1,000,000 outstanding as of March 31,
2005.

 

Section 3.15 Taxes.

 

Each of the Credit Parties has filed, or caused to be filed, all tax returns
(federal, state, local and foreign) required to be filed and paid (a) all
amounts of taxes shown thereon to be due (including interest and penalties) and
(b) all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes (i) which are not yet delinquent or (ii) that are
being contested in good faith and by proper proceedings, and against which
adequate reserves are being maintained in accordance with GAAP. Neither any
Credit Party nor any of its Subsidiaries is aware as of the Closing Date of any
proposed tax assessments against them or any of their Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.16 Intellectual Property.

 

Each of the Credit Parties owns, or has the legal right to use, all patents,
trademarks, tradenames, copyrights, technology, know-how and processes necessary
for each of them to conduct its business as currently conducted. No claim has
been asserted and is pending by any Person challenging or questioning the use of
any such intellectual property or the validity or effectiveness of any such
intellectual property, nor do the Credit Parties or any of their Subsidiaries
know of any such claim, and, to the knowledge of the Credit Parties and their
Subsidiaries, the use of such intellectual property by the Credit Parties and
their Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements that in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.17 Solvency.

 

Each of the Borrowers is Solvent and the Company and its Subsidiaries, on a
consolidated basis, are Solvent.

 

Section 3.18 Investments.

 

All Investments of each of the Credit Parties are Permitted Investments.

 

69



--------------------------------------------------------------------------------

Section 3.19 No Burdensome Restrictions.

 

None of the Credit Parties or any of their Subsidiaries is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.20 Brokers’ Fees.

 

None of the Credit Parties or any of its Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Credit
Documents other than the closing and other fees payable pursuant to this
Agreement and the Fee Letter and in connection with the Merger and the issuance
of the Senior Notes and the Senior Subordinated Notes.

 

Section 3.21 Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of their Subsidiaries as of the
Closing Date, other than as set forth in Schedule 3.21 hereto, and none of the
Credit Parties or any of their Subsidiaries (a) has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
years, other than as set forth in Schedule 3.21 hereto or (b) has knowledge of
any potential or pending strike, walkout or work stoppage.

 

Section 3.22 Accuracy and Completeness of Information.

 

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Credit Parties or any of their Subsidiaries to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any other Credit Document, or any transaction contemplated hereby
or thereby, is or will be true and accurate in all material respects and not
incomplete by omitting to state any material fact necessary to make such
information not misleading. There is no fact now known to any Credit Party which
has, or could reasonably be expected to have, a Material Adverse Effect which
fact has not been set forth herein, in the financial statements of the Credit
Parties furnished to the Administrative Agent and/or the Lenders, or in any
certificate, opinion or other written statement made or furnished by a Credit
Party or any of its Subsidiaries to the Administrative Agent and/or the Lenders.

 

Section 3.23 Material Contracts.

 

Schedule 3.23 sets forth a true, correct and complete list of all Material
Contracts currently in effect. All of the Material Contracts are in full force
and effect, and no material defaults currently exist thereunder.

 

70



--------------------------------------------------------------------------------

Section 3.24 Senior Debt.

 

The Credit Party Obligations constitute “Senior Indebtedness”, “Senior Secured
Indebtedness” and/or “Designated Senior Indebtedness” (or any similar
designation) under and as defined in any agreement governing any Subordinated
Indebtedness (including, without limitation, the Senior Subordinated Indenture)
and the subordination provisions set forth in each such agreement (or in any
intercreditor agreement related thereto) are legally valid and enforceable
against the Credit Parties party thereto. This Agreement constitutes a “Credit
Facility” under the “Senior Indenture”.

 

Section 3.25 Foreign Assets Control Regulations, Etc.

 

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act (as defined in Section 9.16). None of the Credit
Parties (i) is a blocked person described in section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 

Section 3.26 Compliance with OFAC Rules and Regulations.

 

None of the Credit Parties or any Subsidiary or Affiliate of the Credit Parties
(a) is a Sanctioned Person, (b) has more than 15% of its assets in Sanctioned
Countries, or (c) derives more than 15% of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Countries. No part of
the proceeds of any Extension of Credit hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.

 

Section 3.27 Compliance with FCPA.

 

Except as set forth on Schedule 3.27, each of the Credit Parties and their
Subsidiaries is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto. None of the Credit
Parties and their Subsidiaries has made a payment, offering, or promise to pay,
or authorized the payment of, money or anything of value (a) in order to assist
in obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary or to any other
Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq.

 

71



--------------------------------------------------------------------------------

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.1 Conditions to Closing Date and Initial Loans.

 

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Loans on the Closing Date is subject to, the satisfaction or
waiver of the following conditions precedent:

 

(a) Execution of Agreement. The Administrative Agent shall have received (i)
counterparts of this Agreement, executed by a duly authorized officer of each
party hereto, (ii) a Revolving Note of each Borrower for the account of each
Revolving Lender, (iii) a Swingline Note of each Borrower for the account of the
Swingline Lender, (iv) a Term Loan A Note for the account of each Term Loan A
Lender that requests a Term Loan A Note, (v) a Term Loan B Note for the account
of each Term Loan B Lender that requests a Term Loan B Note, and (vi) all other
Credit Documents, each in form and substance reasonably acceptable to the Agents
and the Lead Arrangers in their sole discretion, in each case executed by a duly
authorized officer of each party thereto.

 

(b) Authority Documents. The Administrative Agent shall have received the
following, each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i) Organizational Documents. Copies of the articles of incorporation or other
organizational documents (or the foreign equivalent, if any), as applicable, of
DIMON, Standard, the Dutch Borrower and DIAG certified to be true and complete
as of a recent date by the appropriate governmental authority of the state of
its organization and a copy of the amended and restated articles of
incorporation of the Company to be filed with the Virginia State Corporation
Commission on the Closing Date.

 

(ii) Resolutions. Copies of resolutions of the board of directors (or the
foreign equivalent) of each Credit Party approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by an officer of such Credit Party as of the Closing
Date to be true and correct and in force and effect as of such date.

 

(iii) Bylaws. A copy of the bylaws (or the foreign equivalent, if any) of each
Credit Party, if applicable, certified by an officer of such Credit Party as of
the Closing Date to be true and correct and in force and effect as of such date.

 

(iv) Good Standing. Copies of (i) certificates of good standing, existence or
its equivalent (if any) with respect to DIMON, Standard, the Dutch Borrower and
DIAG certified as of a recent date by the appropriate governmental authorities
of the state of incorporation and each other state in which the failure to

 

72



--------------------------------------------------------------------------------

so qualify and be in good standing could reasonably be expected to have a
Material Adverse Effect on the business or operations of the Credit Parties in
such state and (ii) to the extent available, a certificate indicating payment of
all corporate franchise taxes certified as of a recent date by the appropriate
governmental taxing authorities.

 

(v) Incumbency. An incumbency certificate or its equivalent (if any) of each
Credit Party certified by a secretary or assistant secretary to be true and
correct as of the Closing Date.

 

(vi) Articles of Merger. A copy of the Articles of Merger to be filed in
connection with the Merger with the Virginia State Corporation Commission on the
Closing Date.

 

(c) Legal Opinions of Counsel. The Administrative Agent shall have received
opinions of counsel for the Credit Parties, dated the Closing Date and addressed
to the Administrative Agent and the Lenders, in form and substance acceptable to
the Agents and the Lenders, which shall include, without limitation, an opinion
that (i) the Merger has been consummated in accordance with federal law,
Virginia law, North Carolina law and the laws of each other jurisdiction in
which activities material to the business of the Company and its Subsidiaries
are conducted as of the Closing Date (as determined by the Agents in their
reasonable discretion), (ii) after giving effect to any required consents and
notices obtained or given prior to the Closing Date, the consummation of the
Merger will not violate, result in a breach of, or permit any acceleration of
(or require any repayment of) any material Indebtedness (including the Material
Local Credit Facilities) or under any of the Company’s or certain of its
Material Foreign Subsidiaries’ corporate instruments or material agreements,
(iii) each of the Credit Documents is enforceable under New York law or the
chosen governing law of the applicable jurisdiction and (iv) after giving effect
to any required consents and notices obtained or given prior to the Closing
Date, the execution, delivery and performance of the Credit Documents and the
performance of the transactions therein and the issuance of the Senior Notes and
the Senior Subordinated Notes will not violate, result in a breach of, or permit
any acceleration of (or require any repayment of) the Material Local Credit
Facilities with respect to which the Dutch Borrower or DIAG is a borrower or a
guarantor or violate any provision of the Company’s or its Subsidiaries’
corporate instruments.

 

(d) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent:

 

(i) searches of UCC filings in the state of incorporation or organization and
the chief executive office of each of the Credit Parties that is pledging
Collateral pursuant to the Pledge Agreements and each other jurisdiction as
reasonably deemed necessary by the Administrative Agent;

 

73



--------------------------------------------------------------------------------

(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

 

(iii) subject to Section 5.12(e), all stock or membership certificates, if any,
evidencing the Capital Stock pledged to the Administrative Agent pursuant to the
Pledge Agreements, together with duly executed in blank undated stock or
transfer powers attached thereto;

 

(iv) all promissory notes, if any, evidencing loans and advances from the
Company to Subsidiaries that are not Credit Parties, together with duly executed
allonges or other endorsements attached thereto; and

 

(v) such local counsel opinions with respect to the Pledge Agreements and the
perfection of security interests granted thereunder as the Administrative Agent
may reasonably require.

 

(e) Fees. The Administrative Agent shall have received all fees, if any, then
due and owing pursuant to the Fee Letter and Section 2.6.

 

(f) Litigation. There shall not exist any pending or, to the knowledge of a
Responsible Officer of the Credit Parties, threatened litigation, investigation,
injunction, order or claim affecting or relating to DIMON or any of its
Subsidiaries, Standard or any of its Subsidiaries, this Agreement or the other
Credit Documents that in the reasonable judgment of the Administrative Agent
could materially adversely affect such Person, this Agreement or the other
Credit Documents, or such Person’s ability to perform their obligations under
the Credit Documents, that has not been settled, dismissed, vacated, discharged
or terminated prior to the Closing Date.

 

(g) Account Designation Letter. The Administrative Agent shall have received the
executed Account Designation Letter in the form of Schedule 1.1(a) hereto.

 

(h) Consents. The Administrative Agent shall have received evidence that (i)
subject to Section 5.12(g), all governmental, shareholder and material third
party consents and approvals necessary in connection with the Merger, the
closing of the Credit Agreement and the issuance of the Senior Notes and the
Senior Subordinated Notes have been obtained, (ii) all applicable waiting
periods have expired without any action being taken by any authority or third
party that could restrain, prevent or impose any material adverse conditions on
such transactions or that could seek or threaten any of the foregoing and (iii)
no law or regulation (including any requirement of the Securities Exchange
Commission or other applicable regulatory authority), or event shall have
occurred that, enjoins, restrains, restricts, sets aside or prohibits, or seeks
to enjoin, restrain, restrict, set aside or prohibit, or impose materially
adverse conditions upon, the consummation of the Merger, the closing of the
Credit Agreement or the issuance of the Senior Notes and the Senior Subordinated
Notes.

 

74



--------------------------------------------------------------------------------

(i) Merger Documents. The Administrative Agent shall have reviewed and approved
in its reasonable discretion the Merger Agreement and any other material
agreement or document executed in connection therewith and there shall not have
been any material modification, amendment, supplement or waiver to the Merger
Agreement or any other material agreement or document executed in connection
therewith without the prior written consent of the Administrative Agent,
including, but not limited to, any modification, amendment, supplement or waiver
relating to the amount or type of consideration to be paid in connection with
the Merger and the contents of all disclosure schedules and exhibits, and the
Merger shall have been consummated in accordance with the terms of the Merger
Agreement (without waiver of any material conditions precedent to the
obligations of any party thereto). The Administrative Agent shall have received
(i) with respect to the Merger, a copy of the Articles of Merger filed with the
Virginia State Corporation Commission, certified, to the extent available on the
Closing Date, by the Virginia State Corporation Commission or, to the extent
such certification is not available on the Closing Date, by a Responsible
Officer of the Company and (ii) a copy, certified by a Responsible Officer of
the Company as true and complete, of the Merger Agreement and each other
material agreement or document executed in connection therewith as originally
executed and delivered, together with all exhibits and schedules thereto.

 

(j) Compliance with Laws. The Credit Documents and the financings contemplated
thereby shall be in compliance with all applicable laws and regulations
(including all applicable securities and banking laws, rules and regulations).

 

(k) Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to the Company or any of its Subsidiaries.

 

(l) Material Adverse Effect. No material adverse change shall have occurred
since March 31, 2004 in the business, assets, liabilities, condition (financial
or otherwise) or prospects of DIMON and its Subsidiaries taken as a whole or of
Standard and its Subsidiaries taken as a whole.

 

(m) Financial Statements and Projections. The Agents shall have received copies
of all of the financial statements and projections requested by the Agent
(including, without limitation, the financial statements and projections
referenced in Section 3.1), together with a detailed explanation of all
management assumptions contained in such projections, each in form and substance
reasonably satisfactory to the Agents.

 

(n) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Company as
of the Closing Date stating that (i) no action, suit, investigation or
proceeding is pending or threatened in any court or before any arbitrator or
governmental instrumentality that purports to affect DIMON, Standard or any
their respective Subsidiaries or the transactions contemplated by the Credit
Documents, if such action, suit, investigation or proceeding could reasonably be
expected to have a Material Adverse Effect and (ii) immediately after giving
effect to this Agreement, the other Credit Documents and all the transactions
contemplated therein to occur on such date, (A) each of the Credit Parties is
Solvent, (B) no

 

75



--------------------------------------------------------------------------------

Default or Event of Default exists, (C) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects, and (D) the Credit Parties are in compliance with each of the
financial covenants set forth in Section 5.9. The foregoing compliance with the
financial covenants shall be calculated on a pro forma basis after giving effect
to the Merger, the issuance of the Senior Notes and the Senior Subordinated
Notes and the initial borrowings under this Agreement and shall be calculated
using the following:

 

(1) the combined Borrowing Base of DIMON and its Subsidiaries and of Standard
and its Subsidiaries as of December 31, 2004;

 

(2) the combined Consolidated EBITDA of DIMON and its Subsidiaries and of
Standard and its Subsidiaries for the four fiscal quarter period ending December
31, 2004 as set forth on Schedule 1.1(b) hereto (together with synergies
reasonably approved by the Agents in the amount of $38,000,000);

 

(3) the combined Consolidated Interest Expense and Consolidated Interest Income
of the Company and its Subsidiaries for the four fiscal quarter period ending
March 31, 2005 as set forth on Schedule 1.1(b) hereto; and

 

(4) Consolidated Total Debt and Consolidated Total Senior Debt as of the Closing
Date (with the exception of the outstanding principal amount of local credit
facility borrowings and other Indebtedness for borrowed money of the Foreign
Subsidiaries, which shall be determined as of March 31, 2005).

 

(o) Termination of Existing Indebtedness. Evidence satisfactory to the
Administrative Agent that all existing Indebtedness of DIMON, Standard and their
respective Subsidiaries (other than Indebtedness that is permitted under Section
6.1) shall have been repaid in full and terminated or shall be paid in full and
terminated simultaneously with the effectiveness of this Agreement, and all
Liens securing such Indebtedness shall be released upon repayment in full of
such Indebtedness.

 

(p) Consolidated EBITDA. The Agents shall have received evidence satisfactory to
it that combined Consolidated EBITDA (with adjustments satisfactory to the
Agents) for DIMON and its Subsidiaries on a consolidated basis and Standard and
its Subsidiaries on a consolidated basis, for the twelve consecutive calendar
month period ended December 31, 2004, shall have been not less than
$170,000,000.

 

(q) Note Issuances. Evidence satisfactory to the Administrative Agent that the
Company shall have received (i) gross cash proceeds from the issuance of the
Senior Notes in an amount not less than $315,000,000, (ii) gross cash proceeds
from the issuance of the Senior Subordinated Notes in an amount not less than
$90,000,000 and (iii) reasonably satisfactory assurances relating to the Merger,
the Credit Documents, the issuance of the Senior Notes and the Senior
Subordinated Notes and with respect to Material Local Credit Facilities, all of
the foregoing to have been issued on terms and conditions reasonably
satisfactory to the Agents.

 

76



--------------------------------------------------------------------------------

(r) Certified Documents. The Administrative Agent shall have received a copy,
certified by a Responsible Officer of the Company as true and complete, of the
Senior Indenture and the Senior Subordinated Indenture, together with all
exhibits and schedules thereto.

 

(s) Liability and Casualty Insurance. The Administrative Agent shall have
received copies of insurance policies or certificates of insurance evidencing
liability and casualty insurance meeting the requirements set forth herein or in
the Security Documents.

 

(t) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by each of the Borrowers that sets forth information required by the
Patriot Act including, without limitation, the identity of such Borrower, the
name and address of such Borrower and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify such Borrower in
accordance with the Patriot Act.

 

(u) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

 

Section 4.2 Conditions to All Extensions of Credit.

 

The obligation of each Lender to make any Extension of Credit (other than the
Delayed Draw Term Loan A Funding) hereunder is subject to the satisfaction of
the following conditions precedent on the date of making such Extension of
Credit:

 

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein, in the Security Documents or which are contained in
any certificate furnished at any time under or in connection herewith (i) that
contain a materiality qualification shall be true and correct on and as of the
date of such Extension of Credit as if made on and as of such date (except to
the extent such representations and warranties expressly relate to another date
in which case such representations and warranties shall be true and correct as
of such date) and (ii) that do not contain a materiality qualification shall be
true and correct in all material respects on and as of the date of such
Extension of Credit as if made on and as of such date (except to the extent such
representations and warranties expressly relate to another date in which case
such representations and warranties shall be true and correct as of such date).

 

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.

 

77



--------------------------------------------------------------------------------

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus outstanding LOC Obligations shall not
exceed the lesser of (A) the Revolving Committed Amount and (B) the Borrowing
Base, (ii) the LOC Obligations shall not exceed the LOC Committed Amount, (iii)
the Swingline Loans shall not exceed the Swingline Committed Amount and (iv) the
aggregate principal amount of outstanding Revolving Loans and Swingline Loans
made to the Company plus the outstanding Company LOC Obligations shall not
exceed $150,000,000 at any time outstanding.

 

(d) Local Credit Facilities. The Company shall have notified the Administrative
Agent if any local credit facility of the Company or any of its Subsidiaries
with an outstanding balance (determined as of the date the credit facility is
accelerated or called) of more than $5,000,000 shall have been accelerated or
called prior to its stated maturity since the most recent Extension of Credit
under this Agreement.

 

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in subsections (a) – (d) of this Section have been
satisfied. The Delayed Draw Term Loan A Funding shall be subject only to the
satisfaction, on the Closing Date, of the conditions precedent set forth in
subsections (a) - (d) of this Section.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations, together with interest, Commitment Fees and all other amounts owing
to the Administrative Agent or any Lender hereunder, are paid in full, the
Borrowers shall, and shall cause each of their Subsidiaries (other than in the
case of Sections 5.1, 5.2 or 5.7 hereof), to:

 

Section 5.1 Financial Statements.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a) Annual Reports.

 

(i) As soon as available and in any event within ninety (90) days after the end
of the fiscal year ending March 31, 2005, a consolidated balance sheet of DIMON
and its Subsidiaries and of Standard and its Subsidiaries as of the end of such
fiscal year and the related consolidated statement of cash flows and the

 

78



--------------------------------------------------------------------------------

consolidated statements of income and stockholders’ equity for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and accompanied by opinions on such
consolidated statements by Approved Accounting Firms which opinions shall state
that such consolidated financial statements present fairly the consolidated
financial position of DIMON and its Subsidiaries and of Standard and its
Subsidiaries, respectively, as of the date of such financial statements and
their consolidated results of their operations and cash flows for the period
covered by such financial statements in conformity with GAAP applied on a
consistent basis (except for changes in the application of which such
accountants concur) and shall not contain any “going concern” or like
qualification or exception or qualifications arising out of the scope of the
consolidated audit.

 

(ii) As soon as available and in any event within ninety (90) days after the end
of the fiscal year ending March 31, 2005, a consolidated and consolidating
balance sheet of DIMON and its Subsidiaries and of Standard and its
Subsidiaries, and the related consolidated and consolidating statements of
income, cash flows and stockholders’ equity for such fiscal year, setting forth
(in the case of consolidated statements) the consolidated figures in comparative
form for DIMON’s or Standard’s, as applicable, previous fiscal year, all
certified (subject to normal year-end audit adjustments) as complete and correct
in all material respects by DIMON’s or Standard’s (as applicable) chief
financial officer, treasurer or chief accounting officer.

 

(iii) As soon as available and in any event within ninety (90) days after the
end of each fiscal year of the Company commencing with the fiscal year ending
March 31, 2006, a consolidated balance sheet of the Company and its Subsidiaries
as of the end of such fiscal year and the related consolidated statement of cash
flows and the consolidated statements of income and stockholders’ equity for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and accompanied by an opinion
on such consolidated statements of the Company by an Approved Accounting Firm
which opinion shall state that each such consolidated financial statements
present fairly the consolidated financial position of the Company and its
Subsidiaries as of the date of such financial statements and their consolidated
results of their operations and cash flows for the period covered by such
financial statements in conformity with GAAP applied on a consistent basis
(except for changes in the application of which such accountants concur) and
shall not contain any “going concern” or like qualification or exception or
qualifications arising out of the scope of the consolidated audit.

 

(iv) As soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Company commencing with the fiscal year ending March
31, 2006, a consolidated and consolidating balance sheet of the Company and its
Subsidiaries, and the related consolidated and consolidating statements of
income, cash flows and stockholders’ equity for such fiscal year, setting forth
(in the case of consolidated statements) the consolidated figures in comparative
form for the

 

79



--------------------------------------------------------------------------------

Company’s previous fiscal year, all certified (subject to normal year-end audit
adjustments) as complete and correct in all material respects by the Company’s
chief financial officer, treasurer or chief accounting officer.

 

(v) As soon as available and in any event within two hundred ten (210) days
after the end of each fiscal year of DIAG commencing with the fiscal year ending
March 31, 2005, the Swiss Franc Statutories of DIAG for such fiscal year
(including a balance sheet and a statement of income), certified as complete and
correct in all material respects by DIAG’s chief financial officer, treasurer or
chief accounting officer.

 

(b) Quarterly Reports. As soon as available and in any event within forty-five
(45) days after the end of each of the first three fiscal quarters, a
consolidated and consolidating balance sheet of the Company and its Subsidiaries
and the related consolidated and consolidating statements of income, cash flows
and stockholders’ equity for the portion of the Company’s fiscal year ended at
the end of such quarter, setting forth (in the case of consolidated statements)
the consolidated figures in comparative form for the corresponding portion of
the Company’s previous fiscal year, all certified (subject to normal year-end
audit adjustments) as complete and correct in all material respects by the
Company’s chief financial officer, treasurer or chief accounting officer.

 

(c) Annual Budget Plan. As soon as available, but in any event within sixty (60)
days after the end of each fiscal year, a copy of the detailed annual operating
budget or plan of the Company for such fiscal year on a quarter-by-quarter
basis, in form and detail reasonably acceptable to the Administrative Agent and
the Required Lenders, together with a summary of the material assumptions made
in the preparation of such annual budget or plan.

 

The foregoing financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP (other than the
Swiss Franc Statutories delivered pursuant to subsection (a)(v) above) applied
consistently throughout the periods reflected therein and further accompanied by
a description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

 

Section 5.2 Certificates; Other Information.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 5.1(a) above, a statement of the Approved Accounting Firm that reported
on such statements (i) stating that their audit examination has included the
reading of this Agreement and the Notes as they relate to financial or
accounting matters, (ii) whether anything has come to their attention to cause
them to believe that there existed on the date of such

 

80



--------------------------------------------------------------------------------

statements any Default or Event of Default and (iii) confirming the calculations
set forth in the officer’s certificate delivered simultaneously therewith
pursuant to subsection (b) below;

 

(b) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a)(i)-(iv) and 5.1(b) above, a certificate of a Responsible Officer
of the Company (a “Compliance Certificate”) stating that, to the best of such
Responsible Officer’s knowledge, each of the Credit Parties during such period
observed or performed in all material respects all of its covenants and other
agreements, and satisfied in all material respects every condition, contained in
this Agreement to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and such certificate shall include the
calculations in reasonable detail required to indicate compliance with Section
5.9 as of the last day of such period; provided that, concurrently with the
delivery of the annual financial statements referred to in Sections 5.1(a)(i)
and (ii), the Company shall also deliver a Compliance Certificate that updates
the financial covenant calculations provided in the officer’s certificate
delivered pursuant to Section 4.1(n) utilizing the financial information set
forth in such financial statements;

 

(c) within forty-five (45) days after the end of the first three fiscal quarters
and within ninety (90) days after the end of the fourth fiscal quarter, a
Borrowing Base Certificate as of the end of the immediately preceding fiscal
quarter, substantially in the form of Schedule 5.2(c), certified by a
Responsible Officer of the Company to be true and correct as of the date thereof
(a “Borrowing Base Certificate”);

 

(d) within fifteen (15) days after the end of each calendar month (commencing
with the calendar month of October, 2006), a certificate of a Responsible
Officer of the Company certifying compliance with Section 5.9(c) based on
internal unaudited financial statements, and including calculations in
reasonable detail required to indicate such compliance, as of the last day of
such calendar month;

 

(e) promptly upon mailing thereof, copies of all reports (other than those
otherwise provided pursuant to Section 5.1 and those which are of a promotional
nature) and other financial information which the Company sends to its
shareholders, and promptly upon the filing thereof, copies of all financial
statements and non-confidential reports which the Company may make to, or file
with the Securities and Exchange Commission or any successor or analogous
Governmental Authority;

 

(f) promptly upon issuance thereof, copies of all press releases and other
statements made available generally by the Company or its Subsidiaries to the
public concerning material developments in the results of operations, financial
condition, business or prospects of the Company or its Subsidiaries;

 

(g) promptly upon receipt thereof, a copy of any “material weakness letter”
submitted by independent accountants to the Company or any of its Subsidiaries
in connection with any annual, interim or special audit of the books of such
Person;

 

81



--------------------------------------------------------------------------------

(h) promptly, such additional financial and other information as the
Administrative Agent, at the request of and on behalf of any Lender, may from
time to time reasonably request; and

 

(i) promptly, but in no event later than three Business Days, after any change
in the Debt Rating, notice of the new Debt Rating.

 

Section 5.3 Payment of Obligations.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry and historical
company practice (subject, where applicable, to specified grace periods) all its
material monetary obligations (including, without limitation, all material
taxes) of whatever nature and any additional costs that are imposed as a result
of any failure to so pay, discharge or otherwise satisfy such obligations,
except when the amount or validity of such obligations and costs is currently
being contested in good faith by appropriate proceedings and reserves, if
applicable, in conformity with GAAP with respect thereto have been provided on
the books of the Borrowers or their Subsidiaries, as the case may be.

 

Section 5.4 Conduct of Business and Maintenance of Existence.

 

Except as otherwise permitted by Section 6.4, (a) continue to engage in business
of the same general type as now conducted by it on the Closing Date, (b)
preserve, renew and keep in full force and effect its existence as a corporation
or limited liability company, as applicable, (c) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business except to the extent that failure to take such
action could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect and (d) comply with all Contractual Obligations and Requirements
of Law (including, without limitation, ERISA and rules and regulations
thereunder and Environmental Laws) applicable to it except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

Section 5.5 Maintenance of Property; Insurance.

 

(a) Keep all material property useful and necessary in its business as then
being conducted in good working order and condition (ordinary wear and tear and
obsolescence excepted) except where failure to do so would not materially or
adversely affect the use of such property; and

 

(b) Maintain with financially sound and reputable insurance companies insurance
on all its material property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business in such general area; and furnish to
the Administrative Agent, upon written request, full information as to the
insurance carried.

 

82



--------------------------------------------------------------------------------

Section 5.6 Inspection of Property; Books and Records; Discussions.

 

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities
(including, without limitation, proper books and records with respect to the
Material Local Credit Facilities); and permit, during regular business hours and
upon reasonable notice by the Administrative Agent or any Lender, the
Administrative Agent or any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records (other than
materials protected by the attorney-client privilege and materials which a
Credit Party may not disclose without violation of a confidentiality obligation
binding upon it) at any reasonable time and as often as may reasonably be
desired, and to discuss the business, operations, properties and financial and
other condition of the Credit Parties with officers and employees of the Credit
Parties and with their independent certified public accountants. The Credit
Parties shall maintain their fiscal reporting period on a March 31 fiscal year,
and each Domestic Subsidiary shall maintain its respective fiscal reporting
period on the present basis.

 

Section 5.7 Notices.

 

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

 

(a) promptly, but in any event within two (2) Business Days, after any
Responsible Officer of the Credit Parties knows of the occurrence of any Default
or Event of Default;

 

(b) promptly, any default or event of default under any Contractual Obligation
of a Credit Party or any of their Subsidiaries which could reasonably be
expected to have a Material Adverse Effect;

 

(c) promptly, any litigation, or any investigation or proceeding (including,
without limitation, any governmental or environmental proceeding) known to any
Responsible Officer of the Credit Parties, affecting a Credit Party or any of
its Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect or which in any manner questions the validity of
this Agreement, the Notes or any of the other transactions contemplated hereby
or thereby, and give notice setting forth the nature of such pending or
threatened action, suit or proceeding and such additional information as the
Administrative Agent, at the request of any Lender, may reasonably request;

 

(d) as soon as possible and in any event within thirty (30) days after any
Responsible Officer of the Credit Parties knows or has reason to know thereof:
(i) the occurrence or expected occurrence of any Reportable Event with respect
to any Plan, a failure to make any required contribution to a Plan, the creation
of any Lien in favor of the PBGC (other than a Permitted Lien) or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the

 

83



--------------------------------------------------------------------------------

institution of proceedings or the taking of any other action by the PBGC or any
Credit Party or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Plan;

 

(e) concurrently with the delivery thereof, copies of all written notices as the
Company shall send to the holders of the Senior Notes or the holders of the
Senior Subordinated Notes; and

 

(f) promptly, any other development or event which could reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Borrowers propose to take with
respect thereto. In the case of any notice of a Default or Event of Default, the
Responsible Officer of the Company shall specify that such notice is a Default
or Event of Default notice on the face thereof.

 

Section 5.8 Environmental Laws.

 

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect;

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remediation, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect; and

 

(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or any of their Subsidiaries
or their assets or properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor.

 

84



--------------------------------------------------------------------------------

The agreements in this paragraph shall survive repayment of the Notes and all
other amounts payable hereunder.

 

Section 5.9 Financial Covenants.

 

Commencing on the day immediately following the Closing Date, the Credit Parties
shall comply with the following financial covenants:

 

(a) Minimum Consolidated Interest Coverage Ratio. Maintain at all times a
Consolidated Interest Coverage Ratio of not less than the following:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Closing Date through and including June 30, 2006

   1.60 to 1.00

July 1, 2006 through and including December 31, 2006

   1.90 to 1.00

January 1, 2007 through and including March 31, 2007

   2.00 to 1.00

April 1, 2007 and thereafter

   2.25 to 1.00

 

(b) Maximum Consolidated Leverage Ratio. Maintain at all times a Consolidated
Leverage Ratio of not more than the following:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Closing Date through and including March 31, 2006

   7.50 to 1.00

April 1, 2006 through and including September 30, 2006

   7.00 to 1.00

October 1, 2006 through and including December 31, 2006

   6.50 to 1.00

January 1, 2007 and thereafter

   5.50 to 1.00

 

(c) Maximum Consolidated Total Senior Debt to Borrowing Base Ratio. Maintain at
all times a Consolidated Total Senior Debt to Borrowing Base Ratio of not more
than the following:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Closing Date through and including March 31, 2006

   0.900 to 1.00

April 1, 2006 through and including March 31, 2007

   0.875 to 1.00

April 1, 2007 and thereafter

   0.850 to 1.00

 

(d) Maximum Consolidated Capital Expenditures. Consolidated Capital Expenditures
shall not exceed $50,000,000 during any fiscal year of the Company.

 

85



--------------------------------------------------------------------------------

Section 5.10 Additional Guarantors.

 

(a) Subject to the terms of Section 5.12(a), the Company will cause any Domestic
Subsidiary or any other Person that becomes a Material Domestic Subsidiary after
the Closing Date to promptly become a Domestic Guarantor hereunder by way of
execution of a Joinder Agreement. To the extent any Domestic Subsidiary of the
Company or any other Person is or becomes a guarantor with respect to the Senior
Notes or the Senior Subordinated Notes, but is not a Domestic Guarantor
hereunder, the Company will cause such Domestic Subsidiary or Person to
simultaneously become a Domestic Guarantor hereunder by way of execution of a
Joinder Agreement.

 

(b) At such time as the value of the total assets (as determined in accordance
with GAAP) of all Domestic Subsidiaries (other than the Material Domestic
Subsidiaries which are Domestic Guarantors hereunder) exceeds 10% of
Consolidated Total Assets, the Company shall notify the Administrative Agent of
same and, upon the request of the Administrative Agent, cause one or more
Domestic Subsidiaries, as requested by the Administrative Agent, to promptly
become a Domestic Guarantor hereunder by way of execution of a Joinder
Agreement.

 

Section 5.11 Pledged Assets.

 

(a) The Company and its Domestic Subsidiaries will cause 100% of the Capital
Stock of each Material Domestic Subsidiary and 65% of the Capital Stock of each
first-tier Material Foreign Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent for the ratable
benefit of the Secured Parties pursuant to the terms and conditions of the
Security Documents or such other security documents as the Administrative Agent
shall reasonably request.

 

(b) The Dutch Borrower and DIAG will cause 100% of the Capital Stock of each of
their respective direct or indirect Material Foreign Subsidiaries to be subject
at all times to a first priority, perfected Lien in favor of the Administrative
Agent for the ratable benefit of the Secured Parties to secure the Dutch
Borrower’s obligations pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.

 

(c) The Company will (i) cause each loan or advance on or after the Closing Date
by the Company to a Subsidiary that is not a Credit Party to be evidenced by a
promissory note, (ii) deliver such promissory note to the Administrative Agent,
together with an appropriate allonge or other endorsement reasonably
satisfactory to the Administrative Agent, and (iii) execute such Security
Documents in connection with the pledge of such promissory note as the
Administrative Agent may reasonably request.

 

(d) Each Credit Party shall take such action at its own expense as reasonably
requested by the Administrative Agent to ensure that the Administrative Agent
has a first priority perfected Lien (subject to Permitted Liens) to secure the
Credit Party Obligations in (i) all accounts receivable of the Company and the
Domestic Guarantors and (ii) all

 

86



--------------------------------------------------------------------------------

inventory of the Company and the Domestic Guarantors (other than Excluded
Inventory); provided that the Lien on such accounts receivable and inventory
will be automatically released upon payment in full of the Term Loan B with
proceeds of Subordinated Indebtedness issued or incurred by the Company in a
principal amount not less than the outstanding principal amount of the Term Loan
B at such time.

 

Section 5.12 Post-Closing Covenant.

 

(a) On or before June 29, 2005 (or such extended deadline as agreed to by the
Administrative Agent in its reasonable discretion), the Company shall cause any
former Domestic Subsidiary of Standard that is a Material Domestic Subsidiary to
become a Domestic Guarantor pursuant to the terms of Section 5.10(a).

 

(b) On or before June 29, 2005 (or such extended deadline as agreed to by the
Administrative Agent in its reasonable discretion), the Company shall deliver to
the Administrative Agent executed Pledge Agreements (or shall have updated the
Pledge and Security Agreement) with respect to the pledge of (i) the Capital
Stock of Trans-Continental Leaf Tobacco Corporation Limited and (ii) two (2) of
the outstanding quotas of Meridional de Tabacos Ltda., in each case together
with any stock certificates and stock powers related thereto and such opinions
of counsel and other documentation as the Administrative Agent may reasonably
require, each in form and substance reasonably satisfactory to the
Administrative Agent.

 

(c) Within thirty (30) days after the Closing Date (or such extended period of
time as agreed to by the Administrative Agent in its reasonable discretion), the
Company shall deliver to the Administrative Agent an executed copy of each
Foreign Pledge Agreement that is not delivered on or before the Closing Date
pursuant to Section 4.1, together with any stock certificates and stock powers
related thereto and such opinions of counsel and other documentation as the
Administrative Agent may reasonably require, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

 

(d) Within ten (10) days after the Closing Date (or such extended period of time
as agreed to by the Administrative Agent in its reasonable discretion), the
Company shall deliver to the Administrative Agent, with respect to the Merger, a
copy of the Articles of Merger filed with the Virginia State Corporation
Commission, certified by the Virginia State Corporation Commission.

 

(e) Within thirty (30) days after the Closing Date (or such extended period of
time as agreed to by the Administrative Agent in its reasonable discretion), the
Company shall deliver copies of a certificate of good standing, existence of its
equivalent with respect to the Company evidencing DIMON’s name change certified
as of a recent date by the appropriate governmental authorities of the state of
incorporation and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect on
the business or operations of the Company in such state.

 

87



--------------------------------------------------------------------------------

(f) Within ten (10) days after the Closing Date (or such extended period of time
as agreed to by the Administrative Agent in its reasonable discretion), the
Company shall deliver all stock or membership certificates, if any, evidencing
the Capital Stock of DIAG pledged to the Administrative Agent pursuant to the
applicable Pledge Agreement, together with duly executed in blank undated stock
or transfer powers attached thereto.

 

(g) Within ten (10) days after the Closing Date (or such extended period of time
as agreed to by the Administrative Agent in its reasonable discretion), the
Company shall deliver to the Administrative Agent an anti-trust opinion from
Zimbabwe counsel, in form and substance reasonably satisfactory to the
Administrative Agent.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations, together with interest, Commitment Fees and all other amounts owing
to the Administrative Agent or any Lender hereunder, are paid in full that:

 

Section 6.1 Indebtedness.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Indebtedness or any
Hedging Agreement, except:

 

(a) Indebtedness arising or existing under this Credit Agreement and the other
Credit Documents;

 

(b) Indebtedness of the Credit Parties and their Subsidiaries existing as of the
Closing Date as referenced in Schedule 6.1, and renewals, refinancings or
extensions thereof in a principal amount not in excess of that outstanding as of
the date of such renewal, refinancing or extension and on terms not materially
less favorable to the applicable Credit Party or Subsidiary;

 

(c) (i) Indebtedness of the Credit Parties and their Subsidiaries incurred after
the Closing Date consisting of Capital Leases; provided that (A) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing and (B)
the total amount of all such Indebtedness shall not exceed $10,000,000 at any
time outstanding, and (ii) Indebtedness of the Credit Parties and their
Subsidiaries incurred after the Closing Date consisting of Indebtedness incurred
to provide all or a portion of the purchase price or cost of construction of an
asset; provided that (A) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset, (B) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time

 

88



--------------------------------------------------------------------------------

of such refinancing and (C) the total amount of all such Indebtedness shall not
exceed $10,000,000 at any time outstanding;

 

(d) Unsecured intercompany Indebtedness among the Credit Parties and their
Subsidiaries; provided that any such Indebtedness shall be (i) fully
subordinated to the Credit Party Obligations hereunder on terms reasonably
satisfactory to the Administrative Agent and (ii) in the case of loans from the
Company to any of its Subsidiaries on or after the Closing Date, evidenced by
promissory notes which shall be pledged to the Administrative Agent as
Collateral for the Credit Party Obligations;

 

(e) Indebtedness and obligations owing under Secured Hedging Agreements and
other Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;

 

(f) Indebtedness and obligations of the Credit Parties owing under documentary
letters of credit for the purchase of goods or other merchandise (but not under
standby, direct pay or other letters of credit except for the Letters of Credit
hereunder) generally;

 

(g) Indebtedness and obligations of the Credit Parties and their Subsidiaries
owing under the Subordinated Debt Securities in an aggregate principal amount
not to exceed $73,328,440;

 

(h) Indebtedness in respect of the Senior Notes in an aggregate principal amount
not to exceed $315,000,000 and the Senior Subordinated Notes in an aggregate
principal amount not to exceed $100,000,000, and renewals, refinancings or
extensions of the foregoing in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension (plus the
amount of reasonable fees and expenses relating thereto) and on terms
substantially similar to the Senior Notes and the Senior Subordinated Notes,
respectively, or no less favorable to the Company and the Lenders;

 

(i) Guaranty Obligations permitted under Section 6.3;

 

(j) Indebtedness in respect of sale leaseback transactions permitted under
Section 6.12; and

 

(k) additional Indebtedness that in the aggregate does not exceed, (i) for
Domestic Subsidiaries, $60,000,000 and (ii) for Foreign Subsidiaries, the sum of
$600,000,000; provided that, after giving effect on a Pro Forma Basis to the
incurrence or assumption of any such Indebtedness and to the concurrent
retirement of any other Indebtedness of the Credit Parties or any of their
Subsidiaries, no Default or Event of Default shall exist.

 

89



--------------------------------------------------------------------------------

Section 6.2 Liens.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for the following
(each a “Permitted Lien”):

 

(a) Liens created by or otherwise existing under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Lenders or the
Administrative Agent on behalf of the Lenders;

 

(b) Liens existing on the Closing Date and set forth on Schedule 6.2 (other than
Liens on assets of Foreign Subsidiaries securing foreign lines of credit of such
Foreign Subsidiaries);

 

(c) purchase money Liens on any capital asset of a Credit Party or a Subsidiary
if such purchase money Lien attaches to such capital asset concurrently with the
acquisition thereof and if the Indebtedness secured thereby does not exceed the
lesser of the cost or fair market value as of the time of acquisition of the
asset covered thereby by such Credit Party or such Subsidiary; provided, that
the aggregate amount of indebtedness (excluding any Indebtedness permitted under
clause (a) above), secured by all such Liens does not exceed $15,000,000 in the
aggregate at any one time outstanding; and provided further, that no such Lien
shall extend to or cover any property or asset of such Credit Party or such
Subsidiary other than the related property or asset (including accessions
thereto and proceeds thereof, to the extent provided in the security agreement
creating such Lien);

 

(d) Liens (not securing Indebtedness) which are incurred in the ordinary course
of business in connection with workers’ compensation, unemployment insurance,
old-age pensions, social security and public liability laws and similar
legislation;

 

(e) Liens securing the performance of bids, tenders, leases, contracts (other
than for the repayment of Indebtedness), statutory obligations, and other
obligations of like nature, incurred as an incident to and in the ordinary
course of business;

 

(f) Liens securing taxes, assessments or charges or levies of any Governmental
Authority or the claims of growers, materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons; provided, that (i) with respect
to Liens securing taxes, such taxes are not yet due and payable, (ii) with
respect to Liens securing claims or demands of growers, materialmen, mechanics,
carriers, warehousemen, landlords and the like, such Liens are inchoate and
unfiled and no other action has been taken to enforce the same and (iii) with
respect to taxes, assessments or charges or levies of any Governmental Authority
secured by such Liens, payment thereof is not at the time required by Section
5.3;

 

(g) zoning restrictions, easements, licenses, reservations, covenants,
conditions, waivers, restrictions on the use of property or other minor
encumbrances or irregularities of title which do not materially impair the use
of any material property in the operation of the

 

90



--------------------------------------------------------------------------------

business of a Credit Party or any Subsidiary or the value of such property for
the purpose of such businesses or which are being contested in good faith by
appropriate proceedings;

 

(h) attachment, judgment or similar Liens arising in connection with court
proceedings; provided, that the execution or other enforcement of such Liens is
effectively stayed, the claims secured thereby are being actively contested in
good faith by appropriate proceedings and the applicable Credit Party or
Subsidiary shall have set aside on its books, if required by GAAP, appropriate
reserves for such Liens;

 

(i) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;

 

(j) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into a Credit Party or a Subsidiary and not
created in contemplation of such event;

 

(k) any Lien existing on any asset prior to the acquisition thereof by a Credit
Party or a Subsidiary and not created in contemplation of such event;

 

(l) Liens given to secure Indebtedness owing to life insurance companies (or
affiliates thereof) issuing life insurance policies in connection with
Split-Dollar Programs, incurred to finance non-scheduled premiums paid by a
Credit Party or its Subsidiaries under such policies pursuant to Split-Dollar
Agreements executed in connection with the Split-Dollar Program which
Indebtedness does not exceed $50,000,000 in the aggregate, provided that in
connection with any Split-Dollar Program such Liens shall be limited to such
Credit Party’s or such Subsidiary’s right, title and interest in and to (A) the
Split-Dollar Agreement and the Split-Dollar Assignment executed in connection
with such Split-Dollar Program and (B) the policy of life insurance assigned to
such Credit Party or such Subsidiary as collateral pursuant to such Split-Dollar
Assignment;

 

(m) any Lien on the assets of a Foreign Subsidiary securing foreign lines of
credit of the Foreign Subsidiaries in an aggregate principal amount at any time
outstanding not to exceed $125,000,000; provided that the aggregate principal
amount of foreign lines of credit of the Dutch Borrower and DIAG subject to a
Lien contemplated by this Section 6.2(m) shall not exceed $30,000,000 in the
aggregate and shall only consist of Liens incurred by the Dutch Borrower and
DIAG through the merger of a Foreign Subsidiary with, or the sale, lease or
other transfer of all or any substantial part of the assets of a Foreign
Subsidiary to, the Dutch Borrower or DIAG;

 

(n) any Lien on accounts receivable arising from sales of tobacco to Turkey or a
country that is not a member of the OECD, which accounts receivable are sold
pursuant to a factoring arrangement with recourse; provided that the amount of
accounts receivable sold that are subject to recourse shall not exceed
$50,000,000 at any time outstanding and the duration of such recourse in any
individual instance shall not exceed 180 days;

 

91



--------------------------------------------------------------------------------

(o) any Lien securing any obligations and liabilities arising under or in
connection with any cash management arrangements entered into prior to, on or
after the Closing Date, including, without limitation, any netting or set-off
system for the calculation of interest with respect to debit balances and credit
balances under such arrangements; provided that the assets subject to any such
Lien shall be limited to the assets held from time to time at the financial
institution providing such cash management arrangements;

 

(p) any Lien arising out of the refinancing, extension, renewal, replacement or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing paragraphs of this Section 6.2; provided, that the principal amount of
such Indebtedness is not increased and such Indebtedness is not secured by any
additional assets;

 

(q) Liens in favor of a Hedging Agreement Provider in connection with a Secured
Hedging Agreement, but only if such Hedging Agreement Provider and the
Administrative Agent, on behalf of the Lenders, shall share pari passu in the
collateral subject to such Liens; and

 

(r) Liens not otherwise permitted by the foregoing paragraphs of this Section
6.2 securing Indebtedness in an aggregate principal amount at any time
outstanding not to exceed $10,000,000.

 

Section 6.3 Guaranty Obligations.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
create, assume or suffer to exist any Guaranty Obligation, other than (a)
Guaranty Obligations which are incurred in the ordinary course of business for
the purpose of carrying unsold tobacco inventories held against Confirmed
Orders, (b) other Guaranty Obligations incurred in the ordinary course of
business with respect to Uncommitted Inventories permitted pursuant to the terms
of Section 6.14 in an aggregate amount not to exceed the amount of such
Uncommitted Inventories, (c) short term and long term Guaranty Obligations of
Foreign Subsidiaries with respect to credit facilities provided to farmer
suppliers of such Foreign Subsidiaries in an amount not to exceed $400,000,000
in the aggregate at any time outstanding; provided that (i) no more than
$200,000,000 of such Guaranty Obligations may have a maturity that is greater
than 365 days and (ii) such Guaranty Obligations are supported by the
obligations of such farmer suppliers to deliver tobacco to the Company and its
Subsidiaries, (d) Guaranty Obligations of the Guarantors pursuant to this
Agreement, (e) Guaranty Obligations of the Guarantors of the Company’s
obligations under the Senior Indenture and the Senior Notes and (f) Guaranty
Obligations of the Guarantors of the Company’s obligations under the Senior
Subordinated Indenture and the Senior Subordinated Notes; provided, however,
neither the Dutch Borrower nor DIAG shall be permitted to incur Guaranty
Obligations pursuant to Sections 6.3(a) – (c).

 

92



--------------------------------------------------------------------------------

Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,

 

(a) dissolve, liquidate or wind up its affairs, sell, transfer, lease or
otherwise dispose of its property or assets or agree to do so at a future time
except the following, without duplication, shall be expressly permitted:

 

(i) Specified Sales;

 

(ii) the sale, transfer, lease or other disposition of property or assets (A) to
an unrelated party not in the ordinary course of business (other than Specified
Sales), where and to the extent that they are the result of a Recovery Event or
(B) the sale, lease, transfer or other disposition of machinery, parts and
equipment no longer used or useful in the conduct of the business of the Credit
Parties or any of their Subsidiaries, as appropriate, in its reasonable
discretion;

 

(iii) the sale, lease or transfer of property or assets (at fair value) from any
Subsidiary other than a Material Domestic Subsidiary or a Pledged Foreign
Subsidiary to a Borrower or another Subsidiary;

 

(iv) the sale, lease or transfer of property or assets (at fair value) between
the Company and any Domestic Guarantor;

 

(v) the sale, lease or transfer of property or assets (at fair value) from a
Credit Party other than the Borrowers to another Credit Party;

 

(vi) the sale, lease, transfer or other disposition of property or assets (at
fair value) between or among the Dutch Borrower, DIAG and the Pledged Foreign
Subsidiaries;

 

(vii) the dissolution, liquidation or winding up of a Foreign Subsidiary or a
Domestic Subsidiary other than a Material Domestic Subsidiary or a Pledged
Foreign Subsidiary;

 

(viii) (A) the sale of accounts receivable in accordance with the terms of
Section 6.2(n) and (B) the sale of accounts receivable arising from sales of
tobacco to Turkey or a country that is not a member of the OECD, which accounts
receivable are sold pursuant to a factoring arrangement without recourse;

 

(ix) so long as no Default or Event of Default shall have occurred and be
continuing, the sale, lease transfer or other disposition of all or any portion
of the Italy Division, the Wool Division and the CRES Operations; and

 

93



--------------------------------------------------------------------------------

(x) so long as no Default or Event of Default shall have occurred and be
continuing, the sale, lease or transfer of property or assets not to exceed
$15,000,000 in the aggregate in any fiscal year.

 

(b) purchase, lease or otherwise acquire (in a single transaction or a series of
related transactions) the property or assets of any Person (other than purchases
or other acquisitions of inventory, leases, materials, property and equipment in
the ordinary course of business), except as permitted pursuant to Section
6.4(a), and 6.5.

 

(c) Notwithstanding the provisions in Section 6.4(a) and 6.4(b), merge with or
into any other Person, except that the following shall be permitted:

 

(i) a Borrower may merge with another Person if (A) such Borrower is the
corporation surviving such merger, (B) if such merger involves a Person that is
not a Subsidiary, such merger is a Permitted Acquisition and (C) immediately
after giving effect to such merger on a Pro Forma Basis, no Default or Event of
Default shall have occurred and be continuing;

 

(ii) any Subsidiary may merge with or into, or sell, lease or otherwise transfer
all or any substantial part of its assets to the Company or to another
Subsidiary (determined immediately thereafter); provided that (A) if such
merger, sale, lease or other transfer involves a Borrower, such Borrower shall
be the surviving entity, (B) if such merger, sale, lease or other transfer
involves a Guarantor (but not a Borrower), such Guarantor shall either be the
surviving entity or the surviving entity shall become an Additional Credit Party
in connection therewith, (C) if such merger, sale, lease or other transfer
involves a Pledged Foreign Subsidiary, either the surviving entity shall be a
Pledged Foreign Subsidiary or the Capital Stock of the surviving entity shall be
pledged to the Administrative Agent in connection therewith pursuant to a Pledge
Agreement on terms reasonably satisfactory to the Administrative Agent, (D)
immediately after giving effect to such merger, sale, lease or other transfer on
a Pro Forma Basis, no Default or Event of Default shall have occurred and be
continuing and (E) if such merger, sale, lease or other transfer involves a
Person that is not a Subsidiary immediately prior to the consummation of such
transaction, such merger, sale, lease or other transfer shall qualify as a
Permitted Acquisition; provided further that (1) neither the Dutch Borrower nor
DIAG shall merge with or into the Company and (2) the Dutch Borrower and DIAG
shall not merge with or into each other; and

 

(iii) any Material Domestic Subsidiary may merge with another Person in
connection with a Permitted Acquisition if (A) such Material Domestic Subsidiary
is the surviving corporation and (B) following such Acquisition, the Company
shall retain, directly or indirectly, a proportionate equity interest in such
Material Domestic Subsidiary equal to or greater than the Company’s equity
interest immediately prior to such Acquisition.

 

94



--------------------------------------------------------------------------------

Section 6.5 Acquisitions, Advances, Investments and Loans.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, make any Acquisition or Investment, except for (each of
the following, a “Permitted Investment”):

 

(a) any Acquisition (other than a Hostile Acquisition) or Investment for
consideration consisting of cash or Cash Equivalents, common stock of the
Company (valued at the market value thereof as of the date of the issuance
thereof), other securities or properties of a Credit Party or any Subsidiary
(valued in good faith by the Board of Directors of the Company), the assumption
of any Indebtedness (valued at the principal amount thereof), any other
consideration (valued in good faith by the board of directors of the Company) or
any combination of the foregoing; provided that the aggregate value of all such
consideration for all Acquisitions and Investments of the Credit Parties and
their Subsidiaries made during any fiscal year shall not exceed 10% of
Consolidated Tangible Net Worth as of the most recent fiscal year end with
respect to which the Administrative Agent and the Lenders shall have received
the financial statements referred to in Section 5.1(a)(i); provided further that
in the case of any Acquisition involving an aggregate purchase price (including
cash and non-cash consideration) in excess of $10,000,000, the Company shall
have delivered to the Administrative Agent a certificate of the Company’s chief
financial officer, treasurer or chief accounting officer containing calculations
that demonstrate that after giving effect to such Acquisition on a Pro Forma
Basis, the Credit Parties are in compliance with the financial covenants set
forth in Section 5.9;

 

(b) Investments consisting of cash or Cash Equivalents;

 

(c) Investments in Persons evidencing the deferred purchase price receivable of
assets sold, leased or otherwise transferred in accordance with Section 6.4;

 

(d) Investments in the Company and its Subsidiaries (including, without
limitation, the intercompany loans permitted by Section 6.1(d));

 

(e) loans and advances in the ordinary course of its business to officers and
employees of a Credit Party or any Subsidiary in an aggregate outstanding
principal amount not to exceed $3,000,000;

 

(f) loans and advances to growers and other suppliers of tobacco (including
Affiliates) in the ordinary course of its business in an aggregate outstanding
principal amount consistent with past practice of the Borrowers;

 

(g) Guaranty Obligations permitted by Sections 6.1 and 6.3;

 

(h) Investments made by any Foreign Subsidiary in the ordinary course of such
Person’s business, in connection with the financing of international trading
transactions, in export notes, trade credit assignments, bankers’ acceptances,
guarantees and instruments of a similar nature issued by (i) any commercial bank
or trust company (or any Affiliate thereof) organized under the laws of the
United States or any state having capital and

 

95



--------------------------------------------------------------------------------

surplus in excess of $100,000,000 or (ii) any international bank organized under
the laws of any country which is a member of the OECD or a political subdivision
of any such country, and having a combined capital and surplus of at least
$100,000,000;

 

(i) Investments by the Company in the Subordinated Debt Securities in connection
with any conversion or purchase of the Subordinated Debt Securities by the
Company, as required or permitted by the Subordinated Debt Indenture, and
otherwise permitted under this Agreement (including, without limitation, Section
6.10); provided that the Company shall make no such Investment (other than a
conversion of the Subordinated Debt Securities into Capital Stock of the
Company) unless immediately after giving effect thereto on a Pro Forma Basis, no
Default or Event of Default shall have occurred and be continuing; and

 

(j) Transfers of interests in Foreign Subsidiaries to the extent permitted under
Section 6.4.

 

Section 6.6 Transactions with Affiliates.

 

Except as permitted in Section 6.5(e), each of the Credit Parties will not, nor
will it permit any Subsidiary to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
officer, director, shareholder or Affiliate other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate.

 

Section 6.7 Ownership of Subsidiaries; Restrictions.

 

Except as expressly permitted by this Agreement and subject to Section 5.10,
each of the Credit Parties will not, nor will it permit any Subsidiary to, make
any changes in its equity capital structure (including in the terms of its
outstanding Capital Sock) that would reduce or impair the consolidated equity
capital of the Credit Parties and their Subsidiaries immediately thereafter, or
amend their certificates of incorporation, by-laws, operating agreements,
limited liability company agreements, partnership agreements or other charter
documents in any respect which is adverse to the interests of the Lenders;
provided that, nothing herein shall limit or impair the right or ability of the
Credit Parties or any of their Subsidiaries to issue Capital Stock.

 

Section 6.8 Fiscal Year; Changes in Capital Structure or Organizational
Documents; Material Contracts; Changes to Business of DIAG.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
change its fiscal year. Except as expressly permitted by this Agreement, each of
the Credit Parties will not, nor will it permit any Subsidiary to, make any
material changes in its equity capital structure (including in the terms of its
outstanding Capital Stock, but excluding the conversion of Subordinated Debt
Securities into common Capital Stock of the Company) that would reduce or impair
the consolidated equity capital of the Credit Parties and their Subsidiaries
immediately thereafter and each of the Credit Parties will not, nor will it
permit any Subsidiary to, materially amend, modify or change its articles of
incorporation or limited liability company operating agreement, as

 

96



--------------------------------------------------------------------------------

applicable (or corporate charter or other similar organizational document) or
bylaws (or other similar document) without the prior written consent of the
Required Lenders, which consent shall not be unreasonably withheld. Each of the
Credit Parties will not, nor will it permit any Subsidiary to, without the prior
written consent of the Administrative Agent, amend, modify, cancel or terminate
or extend or permit the amendment, modification, cancellation or termination of
any of the Material Contracts, except in the event that such amendments,
modifications, cancellations or terminations could not reasonably be expected to
have a Material Adverse Effect. The Company will not, nor will it permit DIAG
to, alter the business of DIAG in a manner such that DIAG is no longer the
primary trading entity for the Foreign Subsidiaries.

 

Section 6.9 Limitation on Restricted Actions.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to any Credit Party or any
Subsidiary on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to any Credit Party or any Subsidiary, (c) make loans or
advances to any Credit Party or any Subsidiary, (d) sell, lease or transfer any
of its properties or assets to any Credit Party or any Subsidiary, or (e) act as
a Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Agreement
and the other Credit Documents, (ii) applicable law, (iii) any document or
instrument governing Indebtedness incurred pursuant to Section 6.1(c); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iv) the Senior Indenture and
the Senior Subordinated Indenture, as each of the foregoing are in effect on the
Closing Date or (v) any Permitted Lien or any document or instrument governing
any Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien.

 

Section 6.10 Restricted Payments.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to any Credit Party or any Subsidiary (directly or
indirectly through Subsidiaries), (c) to convert Subordinated Debt Securities
into common Capital Stock of the Company or to call and prepay the Subordinated
Debt Securities with proceeds of the Delayed Draw Term Loan A Funding, (d) to
pay regularly scheduled interest payments in respect of the Senior Notes and the
Senior Subordinated Notes, (e) other Restricted Payments so long as (i) no
Default or Event of Default shall have occurred or be continuing or would result
from any such Restricted Payment, (ii) at the time of each such Restricted
Payment and after giving effect to each such Restricted Payment on a Pro Forma
Basis, the Credit Parties are in compliance with the financial covenants set
forth in Section 5.9(a)-(c), (iii) such Restricted Payment is permitted by the
terms of the Senior Indenture, the Senior Subordinated Indenture and any other
agreement or instrument governing or evidencing Indebtedness of the Credit

 

97



--------------------------------------------------------------------------------

Parties and their Subsidiaries and (iv) such Restricted Payments, together with
the aggregate amount of all other Restricted Payments declared or made by the
Credit Parties and their Subsidiaries on or after the Closing Date (excluding
Restricted Payments permitted by subsections (a), (c) and (d) above), do not
exceed the sum of (A) 50% of Consolidated Net Income for the period (taken as
one accounting period) from the beginning of the fiscal quarter commencing after
the Closing Date to the end of the most recent fiscal quarter of the Company for
which the Administrative Agent has received financial statements pursuant to
Section 5.1(a) or (b) (or, if such Consolidated Net Income for such period is a
deficit, less 100% of such deficit) plus (B) 50% of the aggregate Net Cash
Proceeds received by the Credit Parties and their Subsidiaries from Equity
Issuances after the Closing Date, and (f) other Restricted Payments so long as
(i) no Default or Event of Default shall have occurred or be continuing or would
result from any such Restricted Payment, (ii) at the time of each such
Restricted Payment and after giving effect to each such Restricted Payment on a
Pro Forma Basis, the Credit Parties are in compliance with the financial
covenants set forth in Section 5.9(a)-(c), and (iii) such Restricted Payments,
together with the aggregate amount of all other Restricted Payments declared or
made by the Credit Parties and their Subsidiaries on or after the Closing Date
(excluding Restricted Payments permitted by subsections (a), (c), (d) and (e)
above), do not exceed $35,000,000.

 

Section 6.11 Amendments to Indebtedness, etc.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to, after
the issuance thereof, amend or modify (or permit the amendment or modification
of) any of the terms of (a) any Subordinated Indebtedness if such amendment or
modification would add or change any terms in a manner adverse to the issuer of
such Indebtedness, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto or change any subordination provision thereof
or (b) any Indebtedness for borrowed money (excluding Subordinated Indebtedness)
if such amendment or modification would add or change any terms in a manner
materially adverse to the issuer of such Indebtedness.

 

Section 6.12 Sale Leasebacks.

 

Each of Credit Parties will not, nor will it permit any Subsidiary to, directly
or indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an operating lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired in excess of $10,000,000 in the aggregate on an annual basis, (a) which
any Credit Party or any Subsidiary has sold or transferred or is to sell or
transfer to a Person which is not a Credit Party or a Subsidiary or (b) which
any Credit Party or any Subsidiary intends to use for substantially the same
purpose as any other property which has been sold or is to be sold or
transferred by a Credit Party or a Subsidiary to another Person which is not a
Credit Party or a Subsidiary in connection with such lease.

 

Section 6.13 No Further Negative Pledges.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to, enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or

 

98



--------------------------------------------------------------------------------

assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired, or requiring the grant of any security for such obligation
if security is given for some other obligation, except (a) pursuant to this
Agreement and the other Credit Documents, (b) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 6.1(c); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (c) pursuant to the Senior
Indenture and the Senior Subordinated Indenture, as each of the foregoing are in
effect on the Closing Date and (d) in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.

 

Section 6.14 Maximum Uncommitted Inventories.

 

The Credit Parties shall not permit the Uncommitted Inventories to exceed
$160,000,000 in the aggregate for the first two full fiscal quarters following
the Closing Date and $150,000,000 at all times thereafter.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.1 Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a) (i) A Borrower shall fail to pay any principal on any Note or Loan when due
in accordance with the terms thereof or hereof; (ii) a Borrower shall fail to
reimburse the Issuing Lender for any LOC Obligations when due (whether at
maturity, by reason of acceleration or otherwise) in accordance with the terms
hereof; or (iii) a Borrower shall fail to pay any interest on any Note or Loan
or any fee or other amount payable hereunder when due in accordance with the
terms thereof or hereof and such failure shall continue unremedied for three (3)
Business Days (or any Guarantor shall fail to pay on the Guaranty in respect of
any of the foregoing or in respect of any other Guaranty Obligations
thereunder);

 

(b) Any representation or warranty made or deemed made herein or in any of the
other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made;

 

(c) (i) Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Section 5.7(a), Section 5.9
or Article VI hereof; or (ii) any Credit Party shall fail to comply with any
other covenant,

 

99



--------------------------------------------------------------------------------

contained in this Agreement or the other Credit Documents or any other
agreement, document or instrument among any Credit Party, the Administrative
Agent and the Lenders or executed by any Credit Party in favor of the
Administrative Agent or the Lenders (other than as described in Sections 7.1(a)
or 7.1(c)(i) above), and in the event such breach or failure to comply is
capable of cure, is not cured within thirty (30) days of its occurrence;

 

(d) A Credit Party or any of its Subsidiaries shall (i) default in any payment
of principal of or interest on any Indebtedness (other than the Notes) in a
principal amount outstanding of at least $15,000,000 in the aggregate for the
Borrower and any of its Subsidiaries beyond the period of grace (not to exceed
thirty (30) days), if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness in a principal
amount outstanding of at least $15,000,000 in the aggregate for the Credit
Parties and their Subsidiaries or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity;

 

(e) (i) Any Credit Party or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Subsidiary shall make a general assignment for the benefit of
its creditors; (ii) there shall be commenced against any Credit Party or any
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against any Credit Party or any Subsidiary any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; (iv) any Credit Party or any Subsidiary shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any Credit
Party or any Subsidiary shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due;

 

100



--------------------------------------------------------------------------------

(f) One or more judgments or decrees shall be entered against any Credit Party
or any of its Subsidiaries involving in the aggregate a liability (to the extent
not paid when due or covered by insurance) of $15,000,000 or more and all such
judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 10 days from the entry
thereof;

 

(g) (i) Any Credit Party or any of its Subsidiaries shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Single Employer Plan or any Lien in favor of the PBGC or a Single
Employer Plan (other than a Permitted Lien) shall arise on the assets of any
Credit Party, any of its Subsidiaries or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a Trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) any Credit Party, any of its Subsidiaries or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, any Multiemployer Plan or (vi) any other
similar event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect;

 

(h) There shall occur (i) a Change of Control under this Agreement, (ii) a
Change of Control (as defined in the Senior Indenture as in effect on the date
hereof) under the Senior Indenture or (iii) a Change of Control (as defined in
the Senior Subordinated Indenture as in effect on the date hereof) under the
Senior Subordinated Indenture;

 

(i) The Domestic Guaranty or any provision thereof shall cease to be in full
force and effect or any Domestic Guarantor or any Person acting by or on behalf
of any Domestic Guarantor shall deny or disaffirm any Domestic Guarantor’s
obligations under the Domestic Guaranty;

 

(j) The Foreign Guaranty or any provision thereof shall cease to be in full
force and effect or any Foreign Guarantor or any Person acting by or on behalf
of any Foreign Guarantor shall deny or disaffirm any Foreign Guarantor’s
obligations under the Foreign Guaranty;

 

(k) Any other Credit Document shall fail to be in full force and effect or to
give the Administrative Agent and/or the Lenders the rights, powers and
privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those

 

101



--------------------------------------------------------------------------------

indemnities and provisions which by their terms shall survive), or any Credit
Party or any of its Subsidiaries shall so assert in writing;

 

(l) The occurrence and continuation of any Event of Default under and as defined
in the Senior Indenture or in the Senior Subordinated Indenture;

 

(m) The subordination provisions with respect to any Subordinated Indebtedness
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of such Subordinated
Indebtedness; or

 

(n) The occurrence of a default or event of default (in each case which shall
continue beyond the expiration of any applicable grace periods) under, or the
occurrence of any event that results in or would permit the termination of any
Secured Hedging Agreement; or

 

(o) The failure of the Borrowers to call and prepay in full the Subordinated
Debt Securities within sixty (60) days after the Closing Date.

 

Section 7.2 Acceleration; Remedies.

 

Upon the occurrence of an Event of Default, then, and in any such event, (a) if
such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
shall immediately become due and payable and the Borrowers shall immediately pay
to the Administrative Agent cash collateral as security for the LOC Obligations
for subsequent drawings under then outstanding Letters of Credit in an amount
equal to the maximum amount which may be drawn under such Letters of Credit, and
(b) if such event is any other Event of Default, any of the following actions
may be taken: (i) the Administrative Agent may, or upon the written request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrowers
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate, (ii) the Administrative Agent may, or upon the
written request of the Required Lenders, the Administrative Agent shall, by
notice of default to the Borrowers, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the Notes to be
due and payable forthwith and (iii) the Administrative Agent may, or upon the
written request of the Required Lenders, the Administrative Agent shall,
exercise such other rights and remedies available to the Administrative Agent
under the Credit Documents and applicable laws.

 

102



--------------------------------------------------------------------------------

ARTICLE VIII

 

THE AGENT

 

Section 8.1 Appointment.

 

Each Lender hereby irrevocably designates and appoints Wachovia Bank, National
Association as the Administrative Agent of such Lender under this Agreement, and
each such Lender irrevocably authorizes Wachovia Bank, National Association, as
the Administrative Agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

 

Section 8.2 Delegation of Duties.

 

The Administrative Agent may execute any of its duties under this Agreement by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Without limiting the
foregoing, the Administrative Agent may appoint one of its affiliates as its
agent to perform the functions of the Administrative Agent hereunder relating to
the advancing of funds to the Borrowers and distribution of funds to the Lenders
and to perform such other related functions of the Administrative Agent
hereunder as are reasonably incidental to such functions.

 

Section 8.3 Exculpatory Provisions.

 

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Credit Parties or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Credit Documents or for any failure of any Credit
Party to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance by any Credit Party of any of the agreements
contained in, or conditions of, this Agreement, or to inspect the properties,
books or records of any Credit Party.

 

103



--------------------------------------------------------------------------------

Section 8.4 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Credit Parties), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless (a) a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent and (b) the Administrative Agent
shall have received the written agreement of such assignee to be bound hereby as
fully and to the same extent as if such assignee were an original Lender party
hereto, in each case in form satisfactory to the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under any of the Credit Documents in
accordance with a request of the Required Lenders or all of the Lenders, as may
be required under this Agreement, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Notes.

 

Section 8.5 Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or a Borrower referring
to this Agreement, describing such Default or Event of Default and stating on
the face thereof that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.

 

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the

 

104



--------------------------------------------------------------------------------

Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrowers which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

Section 8.7 Indemnification.

 

The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder (to the extent not reimbursed by the Borrowers and without limiting
the obligation of the Borrowers to do so), ratably based on their portion of all
outstanding Loans, Participation Interests and unfunded Commitments on the date
on which indemnification is sought under this Section, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following the payment of the
Credit Party Obligations) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of any Credit
Document or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting from
the Administrative Agent’s gross negligence or willful misconduct, as determined
by a court of competent jurisdiction. The agreements in this Section 8.7 shall
survive the termination of this Agreement and payment of the Notes and all other
amounts payable hereunder.

 

Section 8.8 Administrative Agent in Its Individual Capacity.

 

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Credit Party as
though the Administrative Agent were not the Administrative Agent hereunder.
With respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

 

105



--------------------------------------------------------------------------------

Section 8.9 Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon 30 days’ prior
notice to the Borrowers and the Lenders. The Administrative Agent may be
compelled to resign as Administrative Agent at the request of the Required
Lenders upon thirty (30) days’ prior notice to the Administrative Agent and the
Lenders. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the Notes, or if the Administrative Agent shall receive
notice of the request of the Required Lenders that the Administrative Agent
resign as Administrative Agent under this Agreement and the Notes, then (i)
within thirty (30) days after delivery of such notice by the Administrative
Agent or the Required Lenders, as appropriate, the Required Lenders shall
appoint a successor agent for the Lenders, or (ii) if the Required Lenders fail
to appoint a successor agent within such thirty (30) day period, the
Administrative Agent being replaced shall be entitled to appoint a successor
agent, which successor agent, in either case, shall be approved by the
Borrowers, whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Notes. If no successor administrative agent
has accepted appointment as Administrative Agent within sixty (60) days after
the retiring Administrative Agent’s giving notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless become effective and the
Lenders shall perform all duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor administrative
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8.9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.

 

Section 8.10 Other Agents.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Credit Agreement as a “syndication agent,” “documentation agent,”
“co–agent,” “book manager,” “book runner,” “lead manager,” “arranger,” “lead
arranger” or “co–arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Credit Agreement other than, in the case of
such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Credit Agreement or
in taking or not taking action hereunder.

 

Section 8.11 Release of Collateral and Guaranties.

 

Each of the Lenders hereby authorizes the Administrative Agent (a) to release
the Lien on any Collateral that is sold, transferred or otherwise released in
accordance with the terms of this Agreement, (b) to terminate the Guaranty of
any Guarantor that is released from its Guaranty

 

106



--------------------------------------------------------------------------------

Obligations hereunder in accordance with the terms of this Agreement and (c) to
execute, deliver and/or file any UCC termination statements or other release
documents as may be required to accomplish the foregoing releases and
terminations.

 

Section 8.12 Power of Attorney.

 

This Agreement is signed by the Administrative Agent in the capacity of
Administrative Agent and as attorney-in-fact of each of the Lenders pursuant to
the terms of a power of attorney granted by a separate instrument.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1 Amendments and Waivers.

 

Neither this Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section 9.1 nor may
any Guarantor or Collateral be released except as specifically provided herein
or in accordance with the provisions of this Section 9.1. The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, (a) enter into with the Borrowers written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Borrowers hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders may specify in such instrument, any of the requirements
of this Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that no such amendment, waiver,
supplement, modification or release shall:

 

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon or any Reimbursement Obligation, or reduce the
stated rate of any interest or fee payable hereunder (other than interest at the
increased post-default rate) or extend the scheduled date of any payment thereof
or increase the amount or extend the expiration date of the Commitment or
Commitment Percentage of any Lender, in each case without the written consent of
each Lender directly affected thereby; provided that, it is understood and
agreed that no waiver, reduction or deferral of a mandatory prepayment required
pursuant to Section 2.8(b), nor any amendment of Section 2.8(b) or the
definitions of Asset Disposition, Debt Issuance, Equity Issuance, Excess Cash
Flow, or Recovery Event, shall constitute a reduction or forgiveness of the
amount of, or an extension of the scheduled date of, any principal installment
of any Loan or Note;

 

107



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders;

 

(iii) amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent;

 

(iv) release either Borrower or all or substantially all of the Guarantors from
their respective obligations hereunder or under the Guaranty, without the
written consent of all of the Lenders and, with respect to such release of
Guarantors, any Hedging Agreement Provider;

 

(v) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders, without the
written consent of all of the Required Lenders or Lenders as appropriate and,
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action;

 

(vi) permit a Letter of Credit to have an original expiry date more than twelve
(12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.3(a) as in effect on the
Closing Date;

 

(vii) release all or substantially all of the Collateral without the written
consent of all of the Lenders and any Hedging Agreement Provider;

 

(viii) amend, modify or waive (A) the order in which Credit Party Obligations
are paid in Section 2.8(b)(vi) and Section 2.12(b), (B) the pro rata funding of
Extensions of Credit or treatment of payments in Section 2.12(a) or (C) Section
9.7(a), in each case without the written consent of each Lender and each Hedging
Agreement Provider directly affected thereby;

 

(ix) amend or modify the definitions of “Credit Party Obligations” or “Required
Lenders” to delete or exclude any obligation or liability described therein
without the written consent of each Lender and each Hedging Agreement Provider
directly affected thereby; or

 

(x) amend or modify the definitions of “Hedging Agreement,” “Hedging Agreement
Provider” or “Secured Hedging Agreement” without the written consent of each
Hedging Agreement Provider directly affected thereby.

 

108



--------------------------------------------------------------------------------

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrowers, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrowers of any such amendment, modification or waiver.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

Section 9.2 Notices.

 

Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein, (c) the day following the day on which the same has been delivered
prepaid to a reputable national overnight air courier service, or (d) the third
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case, addressed to each such party at
the address set forth on Schedule 9.2, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Notes.

 

Section 9.3 No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

109



--------------------------------------------------------------------------------

Section 9.4 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.

 

Section 9.5 Payment of Expenses and Taxes.

 

The Borrowers agree, on a pro rata basis, (a) to pay or reimburse the Agents and
the Lead Arrangers for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation, printing
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby (including, without limitation,
reasonable field examination expenses and charges), together with the reasonable
fees and disbursements of one outside counsel (other than local counsel as
necessary) to the Agents and the Lead Arrangers, (b) to pay or reimburse the
Agents and the Lead Arrangers for all their reasonable out-of-pocket expenses
incurred in connection with the arrangement and syndication of the facilities
established by this Agreement, (c) to pay or reimburse each Lender and each
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under, or defense against any actions arising out
of, this Agreement, the Notes and any such other documents, including, without
limitation, the reasonable fees and disbursements of counsel to the Agents and
to the Lenders (including reasonable allocated costs of in-house legal counsel),
(d) on demand, to pay, indemnify, and hold each Lender and each Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, the Credit
Documents and any such other documents, and (e) to pay, indemnify, and hold each
Lender, the Agents, the Lead Arrangers and their Affiliates (each an
“indemnified party”) harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel to the Agents,
the Lenders and the Lead Arrangers (including reasonable allocated costs of
in-house legal counsel) and settlement costs), which may at any time (including,
without limitation, at any time following the payment of the Credit Party
Obligations) be imposed or incurred with respect to the enforcement of the
Credit Documents and the use, or proposed use, of proceeds of the Loans (all of
the foregoing, collectively, the “indemnified liabilities”); provided, however,
that the Borrower shall not have any obligation hereunder to an indemnified
party with respect to indemnified liabilities arising from the gross negligence
or willful misconduct of such indemnified party, as determined by a court of
competent jurisdiction. The agreements in this Section 9.5 shall survive
repayment of the Loans, Notes and all other amounts payable hereunder.

 

110



--------------------------------------------------------------------------------

Section 9.6 Successors and Assigns; Participations; Purchasing Lenders.

 

(a) This Credit Agreement shall be binding upon and inure to the benefit of the
Borrowers, the Lenders, the Administrative Agent, all future holders of the
Notes and their respective successors and assigns, except that the Borrowers may
not assign or transfer any of their rights or obligations under this Credit
Agreement or the other Credit Documents without the prior written consent of
each Lender.

 

(b) Any Lender may, in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender, or any other interest of such Lender hereunder. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Credit Agreement to the other parties to this Credit
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Note for all purposes under this Credit Agreement, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Credit
Agreement. No Lender shall transfer or grant any participation under which the
Participant shall have rights to approve any amendment to or waiver of this
Credit Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the scheduled maturity of any Loan or Note
or any installment thereon in which such Participant is participating, or reduce
the stated rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of interest at the increased post-default
rate) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without consent of any participant if the
Participant’s participation is not increased as a result thereof), (ii) release
all or substantially all of the Guarantors from their obligations under the
Guaranty, (iii) release all or substantially all of the Collateral, or (iv)
consent to the assignment or transfer by a Borrower of any of its rights and
obligations under this Credit Agreement. In the case of any such participation,
the Participant shall not have any rights under this Credit Agreement or any of
the other Credit Documents (the Participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the Participant relating thereto) and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation; provided that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.5 with respect to its participation
in the Commitments and the Loans outstanding from time to time; provided
further, that (A) no Participant shall be entitled to receive any greater amount
pursuant to such Sections than the transferor Lender would have been entitled to
receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred and (B) such
Participant shall be subject to the limitations and obligations set forth in
Sections 2.15, 2.16, 2.17 and 9.5 as if such Participant was a Lender hereunder.

 

111



--------------------------------------------------------------------------------

(c) Any Lender may, in accordance with applicable law, at any time, sell or
assign to any Lender or any Affiliate or Approved Fund thereof and, with the
consent of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Company (in each case, which consent
shall not be unreasonably withheld or delayed), to one or more additional banks,
insurance companies, funds or other financial institutions or entities (each
such Lender, Affiliate, Approved Fund, bank, insurance company, fund or
financial institution or entity, a “Purchasing Lender”), all or any part of its
rights and obligations under this Credit Agreement and the Notes in minimum
amounts of $5,000,000 with respect to its Revolving Commitment and its Revolving
Loans and $1,000,000 with respect to its portion of the Term Loans (or, if less,
the entire amount of such Lender’s obligations), pursuant to a Commitment
Transfer Supplement, executed by such Purchasing Lender and such transferor
Lender (and, to the extent required above, the Administrative Agent and the
Company), and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided, however, that, notwithstanding anything in
this Section 9.6 to the contrary, (x) any sale or assignment to an existing
Lender or an Affiliate or Approved Fund of an existing Lender shall not be
subject to the minimum assignment amounts specified herein and (y) any
assignment by Wachovia of the Term Loan B in connection with the primary
syndication thereof shall not require the consent of the Company or the
Administrative Agent. Upon such execution, delivery, acceptance and recording,
from and after the Transfer Effective Date specified in such Commitment Transfer
Supplement, (i) the Purchasing Lender thereunder shall be a party hereto and, to
the extent provided in such Commitment Transfer Supplement, have the rights and
obligations of a Lender hereunder with a Commitment as set forth therein, and
(ii) the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Credit Agreement (and, in the case of a Commitment Transfer Supplement covering
all or the remaining portion of a transferor Lender’s rights and obligations
under this Credit Agreement, such transferor Lender shall cease to be a party
hereto; provided, however, that such Lender shall still be entitled to any
indemnification rights that expressly survive hereunder). Such Commitment
Transfer Supplement shall be deemed to amend this Credit Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of Commitment Percentages arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender under this Credit Agreement and the
Notes. On or prior to the Transfer Effective Date specified in such Commitment
Transfer Supplement, the Applicable Borrower, at its own expense, shall execute
and deliver to the Administrative Agent in exchange for the Notes delivered to
the Administrative Agent pursuant to such Commitment Transfer Supplement new
Notes to such Purchasing Lender in an amount equal to the Commitment assumed by
it pursuant to such Commitment Transfer Supplement and, unless the transferor
Lender has not retained a Commitment hereunder, new Notes to the transferor
Lender in an amount equal to the Commitment retained by it hereunder. Such new
Notes shall be dated the Closing Date and shall otherwise be in the form of the
Notes replaced thereby. The Notes surrendered by the transferor Lender shall be
returned by the Administrative Agent to the applicable Borrower marked
“canceled”. Notwithstanding anything to the contrary

 

112



--------------------------------------------------------------------------------

contained in this Section 9.6, a Lender may assign any or all of its rights
under this Credit Agreement to an Affiliate or an Approved Fund of such Lender
without delivering a Commitment Transfer Supplement to the Administrative Agent;
provided, however, that (A) the Credit Parties and the Administrative Agent may
continue to deal solely and directly with such assigning Lender until a
Commitment Transfer Supplement has been delivered to the Administrative Agent
for recordation on the Register, (B) the failure of such assigning lender to
deliver a Commitment Transfer Supplement to the Administrative Agent shall not
affect the legality, validity or binding effect of such assignment and (C) a
Commitment Transfer Supplement between the assigning Lender and an Affiliate or
Approved Fund of such Lender shall be effective as of the date specified in such
Commitment Transfer Supplement.

 

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time. A Loan (and the related Note) recorded on the Register
may be assigned or sold in whole or in part upon registration of such assignment
or sale on the Register. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Credit Agreement.
The Register shall be available for inspection by the Borrowers or any Lender at
any reasonable time and from time to time upon reasonable prior notice. In the
case of an assignment pursuant to the last sentence of Section 9.6(c) as to
which a Commitment Transfer Supplement is not delivered to the Administrative
Agent, the assigning Lender shall, acting solely for this purpose as a
non-fiduciary agent of the Credit Parties, maintain a comparable register on
behalf of the Credit Parties. In the event that any Lender sells participations
in a Loan recorded on the Register, such Lender shall maintain a register on
which it enters the name of all participants in such Loans held by it (the
“Participant Register”). A Loan recorded on the Register (and the registered
Note, if any, evidencing the same) may be participated in whole or in part only
by registration of such participation on the Participant Register (and each
registered Note shall expressly so provide). Any participation of such Loan
recorded on the Register (and the registered Note, if any, evidencing the same)
may be effected only by the registration of such participation on the
Participant Register.

 

(e) Upon its receipt of a duly executed Commitment Transfer Supplement, together
with payment to the Administrative Agent by the transferor Lender or the
Purchasing Lender (except for any assignment by a Lender to an Affiliate or an
Approved Fund of such Lender), as agreed between them, of a registration and
processing fee of $3,500.00 for each Purchasing Lender listed in such Commitment
Transfer Supplement, the Administrative Agent shall (i) accept such Commitment
Transfer Supplement, (ii) record the information contained therein in the
Register and (iii) give prompt notice of such acceptance and recordation to the
Lenders and the Borrowers; provided that only one such registration and
processing fee shall be required for simultaneous assignments

 

113



--------------------------------------------------------------------------------

by a Lender and its Affiliates and Approved Funds to a Purchasing Lender and its
Affiliates and Approved Funds.

 

(f) Each of the Borrowers authorizes each Lender to disclose to any Participant
or Purchasing Lender (each, a “Transferee”) and any prospective Transferee any
and all financial information in such Lender’s possession concerning such
Borrower and its Affiliates which has been delivered to such Lender by or on
behalf of the Borrowers pursuant to this Credit Agreement or which has been
delivered to such Lender by or on behalf of the Borrowers in connection with
such Lender’s credit evaluation of the Borrowers and their Subsidiaries prior to
becoming a party to this Credit Agreement, in each case subject to Section 9.16.

 

(g) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for federal income
tax purposes, the respective assignee Lender shall provide to the Borrowers and
the Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, a Tax Exempt Certificate) described in Section 2.18.

 

(h) Nothing herein shall prohibit any Lender from pledging or assigning any of
its rights under this Credit Agreement (including, without limitation, any right
to payment of principal and interest under any Note) to secure obligations of
such Lender, including, without limitation, (i) any pledge or assignment to
secure obligations to a Federal Reserve Bank and (ii) in the case of any Lender
that is a fund or trust or entity that invests in commercial bank loans in the
ordinary course of business, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including to any trustee
for, or any other representative of, such holders; it being understood that the
requirements for assignments set forth in this Section 9.6 shall not apply to
any such pledge or assignment of a security interest, except with respect to any
foreclosure or similar action taken by such pledge or assignee with respect to
such pledge or assignment; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledge or assignee for such Lender as a party hereto and
no such pledge or assignee shall have any voting rights under this Credit
Agreement unless and until the requirements for assignments set forth in this
Section 9.6 are complied with in connection with any foreclosure or similar
action taken by such pledge or assignee.

 

(i) The Credit Parties hereby acknowledge that the Lenders and each of their
Affiliates may sell or securitize all or any part of their respective Loans (a
“Securitization”) through the pledge of all or any part of such Loans as
collateral security for loans to such Lenders or their Affiliates or through the
sale of all or any part of the Loans or the issuance of direct or indirect
interests in all or any part of the Loans, which Loans to such Lenders or their
Affiliates or direct or indirect interests may be rated by Moody’s, S&P or one
or more other rating agencies (the “Rating Agencies”). The Credit Parties shall
cooperate with such Lenders and their Affiliates, at no cost to the Credit
Parties, to effect the Securitization, including by (i) executing such
additional documents,

 

114



--------------------------------------------------------------------------------

as reasonably requested by such Lenders in connection with such Securitization,
provided such additional documents shall not affect any Credit Party’s rights
and obligations under any of the Credit Documents and (ii) providing such
information as may be reasonably requested by such Lenders in connection with
the rating of the Loans or the Securitization, provided that any Person that is
provided such information by such Lenders or their Affiliates shall agree to be
bound by the provisions of Section 9.16. Any such Lender or any of its
Affiliates that enters into the Securitization shall be required to pay the fees
charged by the Rating Agencies for the issuance and the maintenance, if
applicable, of the ratings assigned in connection with the Securitization.

 

(j) Each Purchasing Lender (other than an existing Lender) agrees to execute and
deliver to the Administrative Agent any power of attorney with respect to a
Pledge Agreement as may be reasonably required by the Administrative Agent in
order to secure the Extensions of Credit made by such Purchasing Lender.

 

Section 9.7 Adjustments; Set-off.

 

(a) Each Lender agrees that if any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7.1(e), or otherwise) in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Borrowers agree that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.

 

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Company, any such notice being expressly
waived by the Company to the extent permitted by applicable law, upon the
occurrence of any Event of Default, to setoff and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Company, or any part thereof
in such amounts as such Lender may elect, against and on account of the
obligations and liabilities of the Company to such Lender hereunder and claims
of every nature and

 

115



--------------------------------------------------------------------------------

description of such Lender against the Company, in any currency, whether arising
hereunder, under the Notes or under any documents contemplated by or referred to
herein or therein, as such Lender may elect, whether or not such Lender has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured. The aforesaid right of set-off may be exercised by
such Lender against the Company or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Company, or against anyone else claiming
through or against the Company or any such trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Lender prior to the occurrence of
any Event of Default. Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

(c) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Dutch Borrower, any such notice being
expressly waived by the Dutch Borrower to the extent permitted by applicable
law, upon the occurrence of any Event of Default, to setoff and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Dutch Borrower, or any
part thereof in such amounts as such Lender may elect, against and on account of
the obligations and liabilities of the Dutch Borrower to such Lender hereunder
and claims of every nature and description of such Lender against the Dutch
Borrower, in any currency, whether arising hereunder, under the Notes or under
any documents contemplated by or referred to herein or therein, as such Lender
may elect, whether or not such Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The aforesaid right of set-off may be exercised by such Lender
against the Dutch Borrower or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Dutch Borrower, or against anyone else
claiming through or against the Dutch Borrower or any such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off shall not have been exercised by such Lender
prior to the occurrence of any Event of Default. Each Lender agrees promptly to
notify the Dutch Borrower and the Administrative Agent after any such set-off
and application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

116



--------------------------------------------------------------------------------

Section 9.8 Table of Contents and Section Headings.

 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 

Section 9.9 Counterparts.

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrowers and the Administrative Agent.

 

Section 9.10 Effectiveness.

 

This Agreement shall become effective on the date on which all of the parties
have signed a copy hereof (whether the same or different copies) and shall have
delivered the same to the Administrative Agent pursuant to Section 9.2 or, in
the case of the Lenders, shall have given to the Administrative Agent written,
telecopied or telex notice (actually received) at such office that the same has
been signed and mailed to it.

 

Section 9.11 Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.12 Integration.

 

This Agreement and the Notes represent the agreement of the Credit Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Credit Parties or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the Notes.

 

Section 9.13 Governing Law.

 

THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

117



--------------------------------------------------------------------------------

Section 9.14 Consent to Jurisdiction and Service of Process.

 

All judicial proceedings brought against any Borrower and/or any other Credit
Party with respect to this Agreement, any Note or any of the other Credit
Documents may be brought in any state or federal court of competent jurisdiction
in the State of New York, and, by execution and delivery of this Agreement, each
of the Borrowers and the other Credit Parties accepts, for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Agreement from which no
appeal has been taken or is available. To the extent permitted by applicable law
(including, without limitation, the Hague Convention on the Service Abroad of
Judicial and Extra-Judicial Documents in Civil and Commercial Matters), each of
the Borrowers and the other Credit Parties irrevocably agrees that all service
of process in any such proceedings in any such court may be effected by mailing
a copy thereof by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to it at its address set forth in Section 9.2 or
at such other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by each of the
Borrowers and the other Credit Parties to be effective and binding service in
every respect. Each of the Borrowers, the other Credit Parties, the
Administrative Agent and the Lenders irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens which it may now or hereafter have to the
bringing of any such action or proceeding in any such jurisdiction. Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of any Lender to bring proceedings against the
Borrowers or the other Credit Parties in the court of any other jurisdiction.
The Dutch Borrower hereby appoints the Company to act as its agent for purposes
of receiving service of process pursuant to the terms of this Section 9.14 and
agrees that any service of process to the Dutch Borrower may be effected by
delivering such service of process to the Company at its address set forth in
Section 9.2.

 

Section 9.15 Arbitration.

 

(a) Notwithstanding the provisions of Section 9.14 to the contrary, upon demand
of any party hereto, whether made before or within three (3) months after
institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Agreement and other Credit
Documents (“Disputes”) between or among parties to this Agreement shall be
resolved by binding arbitration as provided herein. Institution of a judicial
proceeding by a party does not waive the right of that party to demand
arbitration hereunder. Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Credit Documents executed in the
future, or claims arising out of or connected with the transaction reflected by
this Agreement.

 

Arbitration shall be conducted under and governed by the Commercial Arbitration
Rules (the “Arbitration Rules”) of the American Arbitration Association (the
“AAA”) and Title 9 of the U.S. Code. All arbitration hearings shall be conducted
in Charlotte, North Carolina. A hearing shall begin within ninety (90) days of
demand for arbitration and all hearings shall be concluded within 120 days of
demand for arbitration. These

 

118



--------------------------------------------------------------------------------

time limitations may not be extended unless a party shows cause for extension
and then no more than a total extension of sixty (60) days. The expedited
procedures set forth in Rule 51 et seq. of the Arbitration Rules shall be
applicable to claims of less than $1,000,000. All applicable statutes of
limitation shall apply to any Dispute. A judgment upon the award may be entered
in any court having jurisdiction. Arbitrators shall be licensed attorneys
selected from the Commercial Financial Dispute Arbitration Panel of the AAA. The
parties hereto do not waive applicable Federal or state substantive law except
as provided herein.

 

(b) Notwithstanding the preceding binding arbitration provisions, the
Administrative Agent, the Lenders, the Borrowers and the other Credit Parties
agree to preserve, without diminution, certain remedies that the Administrative
Agent on behalf of the Lenders may employ or exercise freely, independently or
in connection with an arbitration proceeding or after an arbitration action is
brought. The Administrative Agent on behalf of the Lenders shall have the right
to proceed in any court of proper jurisdiction or by self-help to exercise or
prosecute the following remedies, as and if applicable (i) all rights to
foreclose against any real or personal property or other security by exercising
a power of sale granted under Credit Documents or under applicable law or by
judicial foreclosure and sale, including a proceeding to confirm the sale; (ii)
all rights of self-help including peaceful occupation of real property and
collection of rents, set-off, and peaceful possession of personal property and
giving notices to and collecting obligations from account debtors; (iii)
obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding; and (iv) when applicable, a judgment by
confession of judgment. Preservation of these remedies does not limit the power
of an arbitrator to grant similar remedies that may be requested by a party in a
Dispute.

 

(c) The parties hereto agree that they shall not have a remedy of punitive or
exemplary damages against the other in any Dispute and hereby waive any right or
claim to punitive or exemplary damages they have now or which may arise in the
future in connection with any Dispute whether the Dispute is resolved by
arbitration or judicially.

 

(d) By execution and delivery of this Agreement, each of the parties hereto
accepts, for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction relating to any arbitration
proceedings conducted under the Arbitration Rules in Charlotte, North Carolina
and irrevocably agrees to be bound by any final judgment rendered thereby in
connection with this Agreement from which no appeal has been taken or is
available.

 

Section 9.16 Confidentiality.

 

The Administrative Agent and each of the Lenders agrees that it will use its
best efforts not to disclose without the prior consent of the Borrowers (other
than to its employees, affiliates, auditors or counsel or to another Lender) any
information with respect to the Credit Parties which is furnished pursuant to
this Agreement, any other Credit Document or any documents contemplated by or
referred to herein or therein and which is designated by a Borrower to the

 

119



--------------------------------------------------------------------------------

Lenders in writing as confidential or as to which it is otherwise reasonably
clear such information is not public, except that any Lender may disclose any
such information (a) as has become generally available to the public other than
by a breach of this Section 9.16, (b) as may be required or appropriate in any
report, statement or testimony submitted to any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or the
OCC or the NAIC or similar organizations (whether in the United States or
elsewhere) or their successors, (c) as may be required or appropriate in
response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, (d) to any prospective Participant or assignee in
connection with any contemplated transfer pursuant to Section 9.6, provided that
such prospective transferee shall have been made aware of this Section 9.16 and
shall have agreed to be bound by its provisions as if it were a party to this
Agreement, (e) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information regarding the credit
facilities evidenced by this Agreement customarily found in such publications,
or (f) in connection with any litigation to which such Person or any of its
affiliates may be a party, whether to defend itself, reduce its liability,
protect or exercise any of its claims, rights, remedies or interests under or in
connection with the Credit Documents or any Secured Hedging Agreement, or
otherwise. Notwithstanding anything herein to the contrary, the Administrative
Agent and each Lender may disclose without limitation of any kind any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Administrative Agent or
such Lender relating to such tax treatment and tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Loans and transactions contemplated hereby.

 

Section 9.17 Acknowledgments.

 

The Borrowers and the other Credit Parties each hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers or any other Credit Party arising out
of or in connection with this Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and

 

(c) no joint venture exists among the Lenders or among the Borrowers or the
other Credit Parties and the Lenders.

 

120



--------------------------------------------------------------------------------

Section 9.18 Waivers of Jury Trial; Waiver of Consequential Damages.

 

TO THE EXTENT PERMITTED BY LAW, THE BORROWERS, THE OTHER CREDIT PARTIES, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN. Each the Credit Parties, the Administrative Agent
and the Lenders agree not to assert any claim against any other party to this
Credit Agreement or any of their respective Subsidiaries, directors, officers,
employees, attorneys, Affiliates or agents, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to any of the transactions contemplated herein.

 

Section 9.19 Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrowers that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each of the Borrowers and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Patriot Act.

 

Section 9.20 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each of the
Credit Parties in respect of any such sum due from it to the Administrative
Agent or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
Dollars, be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender of any sum adjudged to be so
due in the Judgment Currency, the Administrative Agent or such Lender may in
accordance with normal banking procedures purchase Dollars with the Judgment
Currency. If the amount of Dollars so purchased is less than the sum originally
due to the Administrative Agent or such Lender in Dollars, the Applicable
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or such Lender or the Person to whom such
obligation was owing against such loss. If the amount of Dollars so purchased is
greater than the sum originally due to the Administrative Agent or such Lender
in such currency, the Administrative Agent and the Lenders agree to apply such
excess to any Credit Party Obligations then due and payable in accordance with
the terms of Section 2.12.

 

121



--------------------------------------------------------------------------------

ARTICLE X

 

GUARANTY OF COMPANY OBLIGATIONS

 

Section 10.1 The Domestic Guaranty.

 

In order to induce the Lenders to enter into this Agreement and any Hedging
Agreement Provider to enter into any Secured Hedging Agreement with the Company
or any of its Domestic Subsidiaries and to extend credit hereunder and
thereunder, and in recognition of the direct benefits to be received by the
Domestic Guarantors from the Extensions of Credit hereunder and the extensions
of credit under any Secured Hedging Agreement, each of the Domestic Guarantors
hereby agrees with the Administrative Agent and the Lenders as follows: each
Domestic Guarantor hereby unconditionally and irrevocably jointly and severally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, by acceleration or otherwise, of any
and all indebtedness of the Company to the Administrative Agent, the Lenders and
the Hedging Agreement Providers. If any or all of the indebtedness of the
Company to the Administrative Agent and the Lenders becomes due and payable
hereunder, each Domestic Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent, the Lenders and the Hedging Agreement
Providers, or order, on demand, together with any and all reasonable expenses
which may be incurred by the Administrative Agent, the Lenders or the Hedging
Agreement Providers in collecting any of the indebtedness. The word
“indebtedness” is used in this Article X in its most comprehensive sense and
includes any and all advances, debts, obligations and liabilities of the
Company, including all Credit Party Obligations of the Company, arising in
connection with this Agreement, the other Credit Documents or any Secured
Hedging Agreement, in each case, heretofore, now, or hereafter made, incurred or
created, whether voluntarily or involuntarily, absolute or contingent,
liquidated or unliquidated, determined or undetermined, whether or not such
indebtedness is from time to time reduced, or extinguished and thereafter
increased or incurred, whether the Company may be liable individually or jointly
with others, whether or not recovery upon such indebtedness may be or hereafter
become barred by any statute of limitations, and whether or not such
indebtedness may be or hereafter become otherwise unenforceable. The Domestic
Guaranty set forth in this Article X is a guaranty of timely payment and not of
collection.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Domestic Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Domestic
Guarantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code).

 

Section 10.2 Bankruptcy.

 

Additionally, each of the Domestic Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all indebtedness of the
Company to the Lenders and the Hedging Agreement Providers whether or not due or
payable by the Company

 

122



--------------------------------------------------------------------------------

upon the occurrence of any of the events specified in Section 7.1(e), and
unconditionally promises to pay such indebtedness to the Administrative Agent
for the account of the Lenders and to any such Hedging Agreement Provider, or
order, on demand, in lawful money of the United States. Each of the Domestic
Guarantors further agrees that to the extent that the Company or a Domestic
Guarantor shall make a payment or a transfer of an interest in any property to
the Administrative Agent, any Lender or any Hedging Agreement Provider, which
payment or transfer or any part thereof is subsequently invalidated, declared to
be fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Company or a Domestic Guarantor, the estate of the Company or a
Domestic Guarantor, a trustee, receiver or any other party under any bankruptcy
law, state or federal law, common law or equitable cause, then to the extent of
such avoidance or repayment, the obligation or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made.

 

Section 10.3 Nature of Liability.

 

The liability of each Domestic Guarantor hereunder is exclusive and independent
of any security for or other Domestic Guaranty of the indebtedness of the
Company whether executed by any such Domestic Guarantor, any other Domestic
Guarantor or by any other party, and no Domestic Guarantor’s liability hereunder
shall be affected or impaired by (a) any direction as to application of payment
by the Company or by any other party, (b) any other continuing or other Domestic
Guaranty, undertaking or maximum liability of a Domestic Guarantor or of any
other party as to the indebtedness of the Company, (c) any payment on or in
reduction of any such other Domestic Guaranty or undertaking, (d) any
dissolution, termination or increase, decrease or change in personnel by the
Company, or (e) any payment made to the Administrative Agent, the Lenders or any
Hedging Agreement Provider on the indebtedness which the Administrative Agent,
such Lenders or such Hedging Agreement Provider repay the Company pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each of the Domestic Guarantors waives any right
to the deferral or modification of its obligations hereunder by reason of any
such proceeding.

 

Section 10.4 Independent Obligation.

 

The obligations of each Domestic Guarantor hereunder are independent of the
obligations of any other Domestic Guarantor or the Company, and a separate
action or actions may be brought and prosecuted against each Domestic Guarantor
whether or not action is brought against any other Domestic Guarantor or the
Company and whether or not any other Domestic Guarantor or the Company is joined
in any such action or actions.

 

Section 10.5 Authorization.

 

Each of the Domestic Guarantors authorizes the Administrative Agent, each Lender
and each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the indebtedness or any part thereof in accordance
with this Agreement, including any increase or decrease of the rate of

 

123



--------------------------------------------------------------------------------

interest thereon, (b) take and hold security from any Domestic Guarantor or any
other party for the payment of the Domestic Guaranty or the indebtedness and
exchange, enforce waive and release any such security, (c) apply such security
and direct the order or manner of sale thereof as the Administrative Agent and
the Lenders in their discretion may determine and (d) release or substitute any
one or more endorsers, Domestic Guarantors, the Company or other obligors.

 

Section 10.6 Reliance.

 

It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Provider to inquire into the capacity or powers of the Company or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

 

Section 10.7 Waiver.

 

(a) Each of the Domestic Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent, any Lender or any Hedging Agreement Provider to (i)
proceed against the Company, any other Domestic Guarantor or any other party,
(ii) proceed against or exhaust any security held from the Company, any other
Domestic Guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, any Lender’s or any Hedging Agreement Provider’s power
whatsoever. Each of the Domestic Guarantors waives any defense based on or
arising out of any defense of the Company, any other Domestic Guarantor or any
other party other than payment in full of the indebtedness, including, without
limitation, any defense based on or arising out of the disability of the
Company, any other Domestic Guarantor or any other party, or the
unenforceability of the indebtedness or any part thereof from any cause, or the
cessation from any cause of the liability of the Company other than payment in
full of the indebtedness. The Administrative Agent or any of the Lenders may, at
their election, exercise any right or remedy the Administrative Agent and any
Lender may have against the Company or any other party, or any security, without
affecting or impairing in any way the liability of any Domestic Guarantor
hereunder except to the extent the indebtedness has been paid. Each of the
Domestic Guarantors waives any defense arising out of any such election by the
Administrative Agent and each of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the Domestic Guarantors against the Company or any other party.

 

(b) Each of the Domestic Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
the Domestic Guaranty, and notices of the existence, creation or incurring of
new or additional indebtedness. Each Domestic Guarantor assumes all
responsibility for being and keeping itself informed of the Company’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the indebtedness and the nature, scope and extent of the risks
which such Domestic Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any Lender shall have

 

124



--------------------------------------------------------------------------------

any duty to advise such Domestic Guarantor of information known to it regarding
such circumstances or risks.

 

(c) Each of the Domestic Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of the
Domestic Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy
Code, or otherwise) to the claims of the Lenders or any Hedging Agreement
Provider against the Company or any other Domestic Guarantor of the indebtedness
of the Company owing to the Lenders or any such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of the Domestic Guaranty until such
time as the Loans hereunder shall have been paid and the Commitments have been
terminated. Each of the Domestic Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders or any Hedging Agreement Provider now has or may hereafter have
against any Other Party, any endorser or any other Domestic Guarantor of all or
any part of the indebtedness of the Company and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or any such Hedging Agreement Provider to secure payment of the
indebtedness of the Company until such time as the Loans hereunder shall have
been paid and the Commitments have been terminated.

 

Section 10.8 Limitation on Enforcement.

 

The Lenders and the Hedging Agreement Providers agree that this Domestic
Guaranty may be enforced only by the action of the Administrative Agent acting
upon the instructions of the Required Lenders and that no Lender or Hedging
Agreement Provider shall have any right individually to seek to enforce or to
enforce the Domestic Guaranty, it being understood and agreed that such rights
and remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Hedging
Agreement Provider under any Secured Hedging Agreement. The Lenders and the
Hedging Agreement Providers further agree that this Domestic Guaranty may not be
enforced against any director, officer, employee or stockholder of the Domestic
Guarantors.

 

Section 10.9 Confirmation of Payment.

 

The Administrative Agent and the Lenders will, upon request after payment in
cash in full of the indebtedness and obligations which are the subject of the
Domestic Guaranty and termination of the Commitments relating thereto, confirm
to the Company, the Domestic Guarantors or any other Person that such
indebtedness and obligations have been paid and the Commitments relating thereto
terminated, subject to the provisions of Section 10.2.

 

125



--------------------------------------------------------------------------------

ARTICLE XI

 

GUARANTY OF THE DUTCH BORROWER OBLIGATIONS

 

Section 11.1 The Foreign Guaranty.

 

In order to induce the Lenders to enter into this Agreement and any Hedging
Agreement Provider to enter into any Secured Hedging Agreement with the Dutch
Borrower or any of its Subsidiaries and to extend credit hereunder and
thereunder, and in recognition of the direct benefits to be received by the
Foreign Guarantors from the Extensions of Credit to the Dutch Borrower hereunder
and the extensions of credit under any Secured Hedging Agreement, each of the
Foreign Guarantors hereby agrees with the Administrative Agent and the Lenders
as follows: each Foreign Guarantor hereby unconditionally and irrevocably
jointly and severally guarantees as primary obligor and not merely as surety the
full and prompt payment when due, whether upon maturity, by acceleration or
otherwise, of any and all indebtedness of the Dutch Borrower to the
Administrative Agent, the Lenders and the Hedging Agreement Providers. If any or
all of the indebtedness of the Dutch Borrower to the Administrative Agent and
the Lenders becomes due and payable hereunder, each Foreign Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent,
the Lenders and the Hedging Agreement Providers, or order, on demand, together
with any and all reasonable expenses which may be incurred by the Administrative
Agent, the Lenders or the Hedging Agreement Providers in collecting any of the
indebtedness. The word “indebtedness” is used in this Article XI in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of the Dutch Borrower, including all Credit Party Obligations of the
Dutch Borrower, arising in connection with this Agreement, the other Credit
Documents or any Secured Hedging Agreement, in each case, heretofore, now, or
hereafter made, incurred or created, whether voluntarily or involuntarily,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether or not such indebtedness is from time to time reduced, or extinguished
and thereafter increased or incurred, whether the Dutch Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable. The Foreign Guaranty set forth in this Article XI is a guaranty
of timely payment and not of collection.

 

Section 11.2 Bankruptcy.

 

Additionally, each of the Foreign Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all indebtedness of the
Dutch Borrower to the Lenders and the Hedging Agreement Providers whether or not
due or payable by the Dutch Borrower upon the occurrence of any of the events
specified in Section 7.1(e), and unconditionally promises to pay such
indebtedness to the Administrative Agent for the account of the Lenders and to
any such Hedging Agreement Provider, or order, on demand, in lawful money of the
United States. Each of the Foreign Guarantors further agrees that to the extent
that the Dutch Borrower or a Foreign Guarantor shall make a payment or a
transfer of an interest in any property to the Administrative Agent, any Lender
or any Hedging Agreement Provider, which payment or transfer or any part thereof
is subsequently invalidated, declared to be

 

126



--------------------------------------------------------------------------------

fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Dutch Borrower or a Foreign Guarantor, the estate of the Dutch
Borrower or a Foreign Guarantor, a trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then to
the extent of such avoidance or repayment, the obligation or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if said payment had not been made.

 

Section 11.3 Nature of Liability.

 

The liability of each Foreign Guarantor hereunder is exclusive and independent
of any security for or other Foreign Guaranty of the indebtedness of the Dutch
Borrower whether executed by any such Foreign Guarantor, any other Foreign
Guarantor or by any other party, and no Foreign Guarantor’s liability hereunder
shall be affected or impaired by (a) any direction as to application of payment
by the Dutch Borrower or by any other party, (b) any other continuing or other
Foreign Guaranty, undertaking or maximum liability of a Foreign Guarantor or of
any other party as to the indebtedness of the Dutch Borrower, (c) any payment on
or in reduction of any such other Foreign Guaranty or undertaking, (d) any
dissolution, termination or increase, decrease or change in personnel by the
Dutch Borrower, or (e) any payment made to the Administrative Agent, the Lenders
or any Hedging Agreement Provider on the indebtedness which the Administrative
Agent, such Lenders or such Hedging Agreement Provider repay the Dutch Borrower
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Foreign Guarantors
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding.

 

Section 11.4 Independent Obligation.

 

The obligations of each Foreign Guarantor hereunder are independent of the
obligations of any other Foreign Guarantor or the Dutch Borrower, and a separate
action or actions may be brought and prosecuted against each Foreign Guarantor
whether or not action is brought against any other Foreign Guarantor or the
Dutch Borrower and whether or not any other Foreign Guarantor or the Dutch
Borrower is joined in any such action or actions.

 

Section 11.5 Authorization.

 

Each of the Foreign Guarantors authorizes the Administrative Agent, each Lender
and each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the indebtedness or any part thereof in accordance
with this Agreement, including any increase or decrease of the rate of interest
thereon, (b) take and hold security from any Foreign Guarantor or any other
party for the payment of the Foreign Guaranty or the indebtedness and exchange,
enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine and (d) release or substitute any one or more
endorsers, Foreign Guarantors, the Dutch Borrower or other obligors.

 

127



--------------------------------------------------------------------------------

Section 11.6 Reliance.

 

It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Provider to inquire into the capacity or powers of the Dutch Borrower
or the officers, directors, members, partners or agents acting or purporting to
act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

Section 11.7 Waiver.

 

(a) Each of the Foreign Guarantors waives any right (except as shall be required
by applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the Dutch
Borrower, any other Foreign Guarantor or any other party, (ii) proceed against
or exhaust any security held from the Dutch Borrower, any other Foreign
Guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, any Lender’s or any Hedging Agreement Provider’s power
whatsoever. Each of the Foreign Guarantors waives any defense based on or
arising out of any defense of the Dutch Borrower, any other Foreign Guarantor or
any other party other than payment in full of the indebtedness, including,
without limitation, any defense based on or arising out of the disability of the
Dutch Borrower, any other Foreign Guarantor or any other party, or the
unenforceability of the indebtedness or any part thereof from any cause, or the
cessation from any cause of the liability of the Dutch Borrower other than
payment in full of the indebtedness. The Administrative Agent or any of the
Lenders may, at their election, exercise any right or remedy the Administrative
Agent and any Lender may have against the Dutch Borrower or any other party, or
any security, without affecting or impairing in any way the liability of any
Foreign Guarantor hereunder except to the extent the indebtedness has been paid.
Each of the Foreign Guarantors waives any defense arising out of any such
election by the Administrative Agent and each of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Foreign Guarantors against the Dutch
Borrower or any other party.

 

(b) Each of the Foreign Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
the Foreign Guaranty, and notices of the existence, creation or incurring of new
or additional indebtedness. Each Foreign Guarantor assumes all responsibility
for being and keeping itself informed of the Dutch Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the indebtedness and the nature, scope and extent of the risks
which such Foreign Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any Lender shall have any duty to advise
such Foreign Guarantor of information known to it regarding such circumstances
or risks.

 

(c) Each of the Foreign Guarantors hereby agrees it will not exercise any rights
of subrogation which it may at any time otherwise have as a result of the
Foreign

 

128



--------------------------------------------------------------------------------

Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Dutch Borrower or any other Foreign Guarantor of the indebtedness of
the Dutch Borrower owing to the Lenders or such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of the Foreign Guaranty until such
time as the Loans hereunder shall have been paid and the Commitments have been
terminated. Each of the Foreign Guarantors hereby further agrees not to exercise
any right to enforce any other remedy which the Administrative Agent, the
Lenders or the Hedging Agreement Providers now have or may hereafter have
against any Other Party, any endorser or any other Foreign Guarantor of all or
any part of the indebtedness of the Dutch Borrower and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders and/or any Hedging Agreement Provider to secure payment of the
indebtedness of the Dutch Borrower until such time as the Loans hereunder shall
have been paid and the Commitments have been terminated.

 

Section 11.8 Limitation on Enforcement.

 

The Lenders and the Hedging Agreement Providers agree that this Foreign Guaranty
may be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders and that no Lender or Hedging Agreement
Provider shall have any right individually to seek to enforce or to enforce the
Foreign Guaranty, it being understood and agreed that such rights and remedies
may be exercised by the Administrative Agent for the benefit of the Lenders
under the terms of this Agreement and for the benefit of any Hedging Agreement
Provider under any Secured Hedging Agreement. The Lenders and the Hedging
Agreement Providers further agree that this Foreign Guaranty may not be enforced
against any director, officer, employee or stockholder of the Foreign
Guarantors.

 

Section 11.9 Limitation on Guaranty of DIAG

 

Notwithstanding any provision to the contrary contained herein or in any of the
other Credit Documents, the following shall apply to DIAG’s Guaranty Obligations
as Foreign Guarantor (the “DIAG Guaranty”):

 

(a) DIAG hereby represents and warrants that, prior to entering into this
Agreement, DIAG has taken the necessary steps to ensure that, subject to
execution of and performance under this Agreement, DIAG shall be receiving arm’s
length compensation for the DIAG Guaranty. The parties to this Agreement
acknowledge that, notwithstanding the foregoing and anything to the contrary
elsewhere in this Agreement or any of the other Credit Documents, the risk
exists that, in the event and at the time of the enforcement of this Agreement,
(i) the Swiss Federal Tax Administration may qualify all or part of the payments
by DIAG under the DIAG Guaranty as a constructive profit distribution and/or
(ii) payments by DIAG under the DIAG Guaranty may qualify under Swiss corporate
law as constructive profit distribution and/or repayment of capital by DIAG (in
either case a “Constructive Profit Distribution”).

 

129



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, DIAG
hereby appoints the Administrative Agent, for the benefit of the Lenders, to
seek and obtain, prior to enforcement of the DIAG Guaranty, a ruling from the
Swiss Federal Tax Administration confirming that the payments by DIAG under the
DIAG Guaranty (the “DIAG Guaranty Payments”) will not be qualified as
Constructive Profit Distribution. The Administrative Agent, on behalf of the
Lenders, hereby agrees and undertakes to DIAG that enforcement of the DIAG
Guaranty shall not be imposed on DIAG without obtaining such ruling from the
Swiss Federal Tax Administration. DIAG hereby agrees and undertakes to provide
the Administrative Agent, for the benefit of the Lenders, with reasonable and
bona fide support, including but not limited to copies of all relevant corporate
documents (including, without limitation, any shareholders’ and/or board
resolutions of DIAG to enter into this Agreement) to allow the request for the
above ruling to be filed with the Swiss Federal Tax Administration without
delay.

 

(c) In the event that the Swiss Federal Tax Administration confirms that the
DIAG Guaranty Payments will not be qualified as Constructive Profit
Distribution, the Administrative Agent may seek, subject to the terms of Section
11.9(e) and (f), immediate enforcement under the DIAG Guaranty for the benefit
of the Lenders without further notice.

 

(d) In the event that the Swiss Federal Tax Administration opines that all or
part of the DIAG Guaranty Payments must be qualified as Constructive Profit
Distribution, the Administrative Agent may seek, subject to the terms of Section
11.9(e) and (f), immediate enforcement under the DIAG Guaranty only for such
part (if any) of the DIAG Guaranty Payments which are not qualified as
Constructive Profit Distribution. Upon the request of the Administrative Agent,
DIAG hereby agrees and undertakes to provide the Administrative Agent with
reasonable and bona fide support (such as, without limitation, the filing of
appeals before the competent authorities and/or courts) to challenge a negative
ruling or decision of the Swiss Federal Tax Administration with respect to such
part of the DIAG Guaranty Payments qualified by the Swiss Federal Tax
Administration as a Constructive Profit Distribution.

 

(e) If and to the extent payments on the DIAG Guaranty have to be qualified
under Swiss corporate law as a Constructive Profit Distribution (the part, if
any, qualified as Constructive Profit Distribution being hereafter referred to
as the “Shortfall on Enforcement”), the Shortfall on Enforcement shall only
become enforceable from time to time and used for application to the Credit
Party Obligations of DIAG within the limit of the maximum amount of the profits
of DIAG available for distribution as dividends from time to time, i.e. the
balance sheet profits (if any) and any reserves available for such purpose in
each case in accordance with Article 675 Section 2 and Article 671 Sections 1-3
of the Swiss Code of Obligations, less any amount for Swiss withholding taxes
payable in respect thereof, until the aggregate cumulative amount of such
profits and reserves reaches the Shortfall on Enforcement. Any payments on the
DIAG Guaranty received by the Administrative Agent in excess of the Shortfall on
Enforcement shall be promptly repaid by the Administrative Agent to DIAG.

 

130



--------------------------------------------------------------------------------

(f) For the purposes of reducing the Shortfall on Enforcement, the amount of
profits of DIAG available from time to time for distribution to the
Administrative Agent, for the benefit of the Lenders, shall be determined by a
resolution of the annual shareholders’ meeting of DIAG, based on an audited
balance sheet of DIAG as required under Swiss corporate law, and on a
confirmation by the auditors of DIAG that they have examined the balance sheet
and that the amount for which enforcement is sought is in conformity with
applicable Swiss corporate laws for the protection of share capital and legal
reserves, to the extent they are not freely available, and with such accounting
standards as then applied by the auditors of DIAG. However, such recovery amount
shall at no time be less than the unrestricted equity capital surplus (including
the unrestricted part of general (legal) reserves, restricted reserves which may
be converted into free reserves, other free reserves, retained earnings and
current net profits) available (as the case may be after a
conversion/re-qualification) for distribution to the shareholder(s) of DIAG
under Swiss corporate law and practice at the time or times enforcement by the
Administrative Agent, for the benefit of the Lenders, in accordance with this
Agreement is sought.

 

(g) To the extent (but only to the extent) that all or part of the DIAG Guaranty
Payments are requalified by the Swiss Federal Tax Administration as a
Constructive Profit Distribution after their disbursement by DIAG to the
Administrative Agent, on behalf of the Lenders, and to the extent the DIAG
Guaranty Payments are made without DIAG having retained or withheld any Swiss
withholding tax from such DIAG Guaranty Payments, the Administrative Agent
hereby undertakes to timely file a related report with and pay, on behalf of the
Lenders, the relevant tax amount (if any) to the Swiss Federal Tax
Administration.

 

(h) To the extent (but only to the extent) that DIAG is required to make any
Swiss withholding tax payment directly to the Swiss Federal Tax Administration
as a result of a requalification by the Swiss Federal Tax Administration of the
DIAG Guaranty Payments as a Constructive Profit Distribution after their
disbursement by DIAG to the Administrative Agent, on behalf of the Lenders, and
to the extent the DIAG Guaranty Payments are made without DIAG having retained
or withheld such Swiss withholding tax from such DIAG Guaranty Payments, the
Administrative Agent, on behalf of the Lenders, agrees and undertakes to
indemnify DIAG for such payments. This indemnification obligation shall extend
to any director of DIAG to the extent that such director becomes personally
liable for the payment of such Swiss withholding tax in the event of a
liquidation of DIAG as a result of enforcement under this Agreement.

 

(i) DIAG hereby agrees and undertakes to provide all necessary and bona fide
support to the Administrative Agent, for the benefit of the Lenders, to allow
the Administrative Agent and the Lenders to obtain, and the Administrative Agent
and the Lenders agree to attempt to obtain, any refund of withholding tax
described in this Section 11.9 as provided for under the relevant tax treaties
then in force. The amount of any such refund shall be applied to reduce the
Shortfall on Enforcement and, if and to the extent such reduction causes the
Shortfall on Enforcement to be a negative amount, shall be paid (by the
Administrative Agent or Lenders, as appropriate) to DIAG.

 

131



--------------------------------------------------------------------------------

Section 11.10 Confirmation of Payment.

 

The Administrative Agent and the Lenders will, upon request after payment in
cash in full of the indebtedness and obligations which are the subject of the
Foreign Guaranty and termination of the Commitments relating thereto, confirm to
the Dutch Borrower, the Foreign Guarantors or any other Person that such
indebtedness and obligations have been paid and the Commitments relating thereto
terminated, subject to the provisions of Section 11.2.

 

ARTICLE XII

 

SPECIAL PROVISIONS APPLICABLE TO LENDERS

UPON THE OCCURRENCE OF A SHARING EVENT

 

Section 12.1 Participations.

 

Upon the occurrence of a Sharing Event, the Lenders shall automatically and
without further action be deemed to have exchanged interests (including funding
obligations) in the outstanding Loans and outstanding Letters of Credit such
that, in lieu of the interests (and funding obligations) of each Lender in each
Loan and each outstanding Letter of Credit, such Lender shall hold an interest
in all Revolving Loans, Swingline Loans, Term Loan A and Term Loan B made to the
Borrowers and all outstanding Letters of Credit issued for the account of such
Persons or their Subsidiaries at such time (including all funding obligations in
respect of unfunded Participation Interests), whether or not such Lender shall
previously have participated therein, equal to such Lender’s Exchange Percentage
thereof. The foregoing exchanges shall be accomplished automatically pursuant to
this Section 12.1 through purchases and sales of participations in the various
Loans and outstanding Letters of Credit as required hereby, although at the
request of the Administrative Agent each Lender hereby agrees to enter into
customary participation agreements approved by the Administrative Agent to
evidence the same. At the request of the Administrative Agent, each Lender which
has sold participations in any of its Loans and outstanding Letters of Credit as
provided above (through the Administrative Agent) will deliver to each Lender
(through the Administrative Agent) which has so purchased a participating
interest therein a participation certificate in the appropriate amount as
determined in conjunction with the Administrative Agent. It is understood that
the amount of funds delivered by each Lender shall be calculated on a net basis,
giving effect to both the sales and purchases of participations by the various
Lenders as required above.

 

Section 12.2 Administrative Agent’s Determinations Binding.

 

All determinations by the Administrative Agent pursuant to this Article XII
shall be made by it in accordance with the provisions herein and with the intent
being to equitably share the credit risk for all Loans and Letters of Credit and
other Extensions of Credit hereunder in accordance with the provisions hereof.
Absent manifest error, all determinations by the Administrative Agent hereunder
shall be binding on the Credit Parties and each of the Lenders. The
Administrative Agent shall have no liability to any Credit Party or Lender
hereunder for any determinations made by it hereunder except to the extent
resulting from the Administrative

 

132



--------------------------------------------------------------------------------

Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

 

Section 12.3 Participation Payments in Dollars.

 

Upon, and after, the occurrence of a Sharing Event (a) no further Extensions of
Credit shall be made, (b) all Revolving Commitments shall be automatically
terminated and (c) all outstanding LIBOR Rate Loans shall be converted to
Alternate Base Rate Loans and the Applicable Borrower shall be responsible for
all funding losses and expenses associated therewith in accordance with the
terms of Section 2.17. Notwithstanding anything to the contrary contained above,
the failure of any Lender to purchase its participating interests as required
above in any Extensions of Credit upon the occurrence of a Sharing Event shall
not relieve any other Lender of its obligation hereunder to purchase its
participating interests in a timely manner, but no Lender shall be responsible
for the failure of any other Lender to purchase the participating interest to be
purchased by such other Lender on any date.

 

Section 12.4 Delinquent Participation Payments.

 

If any amount required to be paid by any Lender pursuant to this Article XII is
not paid to the Administrative Agent on the date upon which the Sharing Event
occurred, such Lender shall, in addition to such aforementioned amount, also pay
to the Administrative Agent on demand an amount equal to the product of (a) the
amount so required to be paid by such Lender for the purchase of its
participations, (b) the daily average Federal Funds Rate, during the period from
and including the date of request for payment to the date on which such payment
is immediately available to the Administrative Agent and (c) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts payable under this Article XII shall
be conclusive in the absence of manifest error. Amounts payable by any Lender
pursuant to this Article XII shall be paid to the Administrative Agent for the
account of the relevant Lenders; provided that, if the Administrative Agent (in
its sole discretion) has elected to fund on behalf of such other Lender the
amounts owing to such other Lenders, then the amounts shall be paid to the
Administrative Agent for its own account.

 

Section 12.5 Settlement of Participation Payments.

 

Whenever, at any time after the relevant Lenders have received from any other
Lenders purchases of participations pursuant to this Article XII, the various
Lenders receive any payment on account thereof, such Lenders will distribute to
the Administrative Agent, for the account of the various Lenders participating
therein, such Lenders’ participating interests in such amounts (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such participations were outstanding) in like funds as received; provided,
however, that in the event that such payment received by any Lenders is required
to be returned, the Lenders who received previous distributions in respect of
their participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.

 

133



--------------------------------------------------------------------------------

Section 12.6 Participation Obligations Absolute.

 

Each Lender’s obligation to purchase participating interests pursuant to this
Article XII shall be absolute and unconditional and shall not be affected by any
circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Credit Party or any other Person for any reason whatsoever, (b) the
occurrence or continuance of a Default or an Event of Default, (c) any adverse
change in the condition (financial or otherwise) of any Credit Party or any
other Person, (d) any breach of this Agreement by any Credit Party, any Lender
or any other Person, or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

Section 12.7 Increased Costs; Indemnities.

 

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
upon any purchase of participations as required above, (a) each Lender which has
purchased such participations shall be entitled to receive from the Borrowers
any increased costs and indemnities (including, without limitation, pursuant to
Section 2.15, 2.16, 2.17, 2.18 and 9.5) directly from the Borrowers to the same
extent as if it were the direct Lender as opposed to a participant therein and
(b) each Lender which has sold such participations shall be entitled to receive
from the Borrowers indemnification from and against any and all Taxes imposed as
a result of the sale of the participations pursuant to this Article XII. Each
Borrower acknowledges and agrees that, upon the occurrence of a Sharing Event
and after giving effect to the requirements of this Article XII, increased Taxes
may be owing by it pursuant to Section 2.18, which Taxes shall be paid (to the
extent provided in Section 2.18) by the respective Borrower or Borrowers,
without any claim that the increased Taxes are not payable because same resulted
from the participations effected as otherwise required by this Article XII. Upon
the request of a Borrower, each Lender agrees, at such Borrower’s expense, to
file such tax forms and take such other actions as may be reasonably requested
by such Borrower in order to reduce or eliminate the Taxes paid or reimbursed by
such Borrower pursuant to this Section 12.7 or to obtain a refund of all or a
portion of such Taxes.

 

Section 12.8 Provisions Solely to Effect Intercreditor Agreement.

 

The provisions of this Article XII are and are intended solely for the purpose
of effecting a sharing arrangement among the Lenders and reflects an agreement
among creditors. Except as contemplated by Sections 12.3 and 12.7, none of the
Credit Parties shall have any rights or obligations under this Article XII.
Nothing contained in this Article XII is intended to or shall impair the
obligations of the Credit Parties, which are absolute and unconditional, to pay
the Credit Party Obligations of such Credit Parties as and when the same shall
become due and payable in accordance with their terms.

 

134



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

 

COMPANY:

      ALLIANCE ONE INTERNATIONAL, INC.            

By:

               

Name:

               

Title:

               

By:

               

Name:

               

Title:

   

DUTCH BORROWER:

      INTABEX NETHERLANDS B.V.            

By:

               

Name:

               

Title:

   

DOMESTIC GUARANTORS:

      [NONE]

FOREIGN GUARANTORS:

      DIMON INTERNATIONAL AG            

By:

               

Name:

               

Title:

   

 

[signatures continue]

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

AND LENDERS:

                [The undersigned hereby executes this Agreement on behalf of
itself and, pursuant to the power of attorney granted to the Administrative
Agent by each of the Lenders, each of the Lenders:]        

WACHOVIA BANK, NATIONAL

ASSOCIATION,

as Administrative Agent and as a Lender

           

By:

               

Name:

               

Title:

   

 

[Must be Properly Notarized]

 

[STATE OF

 

COUNTY OF

 

I, a Notary Public of the County and State aforesaid, certify that personally
came before me this day and acknowledged that (s)he is
                                 Secretary of, a national banking association,
and that by authority duly given and as the act of the corporation, the
foregoing instrument was signed in its name by its                         
President, sealed with its bank seal and attested by
                                 as its                          Secretary.

 

WITNESS my hand and official stamp or seal, this              day of
                        ,         .

 

   Notary Public

 

My Commission Expires:   

[NOTARIAL SEAL]]

 

[signatures continue]

 



--------------------------------------------------------------------------------

ING BANK N.V., LONDON BRANCH,

as a Lender

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   

 

[signatures continue]

 



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH, as a Lender

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   

 